 

Exhibit 10.1



 

EXECUTION VERSION

 

 

CREDIT AGREEMENT

 

dated as of

 

February 23, 2016,

 

among

 

COMTECH TELECOMMUNICATIONS CORP.,

as Borrower,

 

The Lenders Party Hereto,

 

and

 

CITIBANK, N.A.,

as Administrative Agent and Issuing Bank

 ___________________________

 

CITIBANK, N.A.

and

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Joint Lead Arrangers and Joint Bookrunners,

and

 

MANUFACTURERS AND TRADERS TRUST COMPANY,

as Syndication Agent

 

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I   Definitions       SECTION 1.01. Defined Terms 2
SECTION 1.02. Classification of Loans and Borrowings 45 SECTION 1.03. Terms
Generally 45 SECTION 1.04. Accounting Terms; GAAP 46 SECTION 1.05. Pro Forma and
Other Calculations 46 SECTION 1.06. Times of Day 47 SECTION 1.07. Deliveries 47
SECTION 1.08. Schedules and Exhibits 47 SECTION 1.09. Currency Generally 47    
  ARTICLE II   The Credits       SECTION 2.01. Commitments 47 SECTION 2.02.
Loans and Borrowings 48 SECTION 2.03. Requests for Borrowings 48 SECTION 2.04.
Letters of Credit 49 SECTION 2.05. Funding of Borrowings 56 SECTION 2.06.
Interest Elections 57 SECTION 2.07. Termination and Reduction of Commitments 58
SECTION 2.08. Repayment of Loans; Evidence of Debt 58 SECTION 2.09. Amortization
of Term Loans 59 SECTION 2.10. Prepayment of Loans 60 SECTION 2.11. Fees 62
SECTION 2.12. Interest 63 SECTION 2.13. Alternate Rate of Interest 64 SECTION
2.14. Increased Costs 64 SECTION 2.15. Break Funding Payments 66 SECTION 2.16.
Taxes 66 SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of
Setoffs 71 SECTION 2.18. Mitigation Obligations; Replacement of Lenders 73
SECTION 2.19. Defaulting Lenders 74 SECTION 2.20. Refinancing Facilities 76

 

i 

 

 

 

ARTICLE III   Representations and Warranties       SECTION 3.01. Organization;
Powers 77 SECTION 3.02. Authorization; Due Execution and Delivery;
Enforceability 77 SECTION 3.03. Governmental Approvals; No Conflicts 78 SECTION
3.04. Financial Condition; No Material Adverse Change 78 SECTION 3.05.
Properties 79 SECTION 3.06. Litigation and Environmental Matters 80 SECTION
3.07. Compliance with Laws and Agreements; No Default 80 SECTION 3.08.
Anti-Terrorism Laws; Anti-Corruption Laws 80 SECTION 3.09. Investment Company
Status; Other Regulations 81 SECTION 3.10. Federal Reserve Regulations 81
SECTION 3.11. Taxes 81 SECTION 3.12. ERISA 81 SECTION 3.13. Disclosure 82
SECTION 3.14. Subsidiaries 82 SECTION 3.15. Insurance 83 SECTION 3.16. Labor
Matters 83 SECTION 3.17. Solvency 83 SECTION 3.18. Collateral Matters 84 SECTION
3.19. Permits and Licenses 85       ARTICLE IV   Conditions       SECTION 4.01.
Effective Date 85 SECTION 4.02. Each Credit Event 89       ARTICLE V  
Affirmative Covenants       SECTION 5.01. Financial Statements and Other
Information 90 SECTION 5.02. Notices of Material Events 92 SECTION 5.03.
Information Regarding Collateral 93 SECTION 5.04. Existence; Conduct of Business
94 SECTION 5.05. Payment of Obligations and Taxes 94 SECTION 5.06. Maintenance
of Properties 94 SECTION 5.07. Insurance 94 SECTION 5.08. Casualty and
Condemnation 95 SECTION 5.09. Books and Records; Inspection and Audit Rights 95
SECTION 5.10. Compliance with Laws 95 SECTION 5.11. Use of Proceeds and Letters
of Credit 96 SECTION 5.12. Additional Subsidiaries 96

 

ii 

 

  

SECTION 5.13. Further Assurances 97 SECTION 5.14. Post-Closing Matters 97
SECTION 5.15. 7.75% Convertible Notes 98       ARTICLE VI   Negative Covenants  
    SECTION 6.01. Indebtedness; Certain Equity Securities 98 SECTION 6.02. Liens
101 SECTION 6.03. Fundamental Changes 103 SECTION 6.04. Investments, Loans,
Advances, Guarantees and Acquisitions 103 SECTION 6.05. Asset Sales 106 SECTION
6.06. Sale and Leaseback Transactions 108 SECTION 6.07. Hedging Agreements 108
SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness 108 SECTION
6.09. Transactions with Affiliates 110 SECTION 6.10. Restrictive Agreements 111
SECTION 6.11. Amendment of Material Documents 111 SECTION 6.12. Fixed Charge
Coverage Ratio 112 SECTION 6.13. Leverage Ratio 112 SECTION 6.14. Changes in
Fiscal Periods 112       ARTICLE VII   Events of Default   ARTICLE VIII   The
Administrative Agent   ARTICLE IX   Miscellaneous       SECTION 9.01. Notices
121 SECTION 9.02. Waivers; Amendments 124 SECTION 9.03. Expenses; Indemnity;
Damage Waiver 128 SECTION 9.04. Successors and Assigns 130 SECTION 9.05.
Survival 135 SECTION 9.06. Counterparts; Integration; Effectiveness 135 SECTION
9.07. Severability 136 SECTION 9.08. Right of Setoff 136 SECTION 9.09. Governing
Law; Jurisdiction; Consent to Service of Process 136 SECTION 9.10. WAIVER OF
JURY TRIAL 137 SECTION 9.11. Headings 138 SECTION 9.12. Confidentiality 138

 

iii 

 

  

SECTION 9.13. Interest Rate Limitation 139 SECTION 9.14. Release of Liens and
Guarantees 139 SECTION 9.15. USA PATRIOT Act Notice 140 SECTION 9.16. No
Fiduciary Relationship 140 SECTION 9.17. Non-Public Information 140 SECTION
9.18. Acknowledgement and Consent to Bail-In of EEA Financial Institutions 141

 

SCHEDULES:

 

Schedule 1.01 — Existing Letters of Credit

Schedule 1.02 — Mortgaged Property

Schedule 2.01 — Commitments

Schedule 3.05 — Real Property

Schedule 3.14 — Subsidiaries

Schedule 3.15 — Insurance

Schedule 6.01 — Existing Indebtedness

Schedule 6.02 — Existing Liens

Schedule 6.04 — Existing Investments

Schedule 6.10 — Existing Restrictions

 

EXHIBITS:

 

Exhibit A — Form of Assignment and Assumption Exhibit B-1 — [Reserved] Exhibit
B-2 — [Reserved] Exhibit C — Form of Collateral Agreement Exhibit D — Form of
Perfection Certificate Exhibit E — Form of Supplemental Perfection Certificate
Exhibit F — Form of Intercompany Indebtedness Subordination Agreement Exhibit
G-1 — Form of U.S. Tax Compliance Certificate for Foreign Lenders that are  not
Partnerships for U.S. Federal Income Tax Purposes Exhibit G-2 — Form of U.S. Tax
Compliance Certificate for Foreign Lenders that are Partnerships for U.S.
Federal Income Tax Purposes Exhibit G-3 — Form of U.S. Tax Compliance
Certificate for Non-U.S. Participants that are not Partnerships for U.S. Federal
Income Tax Purposes Exhibit G-4 — Form of U.S. Tax Compliance Certificate for
Non-U.S. Participants that are Partnerships for U.S. Federal Income Tax Purposes

 

iv 

 

 

CREDIT AGREEMENT dated as of February 23, 2016 (this “Agreement”), among Comtech
Telecommunications Corp., a Delaware corporation (the “Borrower”), the LENDERS
party hereto and CITIBANK, N.A., as Administrative Agent and Issuing Bank.

 

Pursuant to the Merger Agreement (such term and each other capitalized term used
but not defined herein having the meaning assigned to it in Article I), the
Borrower will acquire (the “Acquisition”) all of the Equity Interests of
TeleCommunication Systems, Inc., a Maryland corporation (the “Company”). In
connection with the Acquisition, and to provide a portion of the financing
therefor, the Borrower has entered into this Agreement.

 

The Borrower has requested that (a) the Term Lenders extend credit in the form
of Term Loans on the Effective Date in an aggregate principal amount not in
excess of $250,000,000 and (b) the Revolving Lenders extend credit in the form
of Revolving Loans and the Issuing Bank issue Letters of Credit, in each case at
any time and from time to time during the Revolving Availability Period such
that the Aggregate Revolving Exposure will not exceed $150,000,000 at any time;
provided that (i) the aggregate principal amount of Revolving Loans made on the
Effective Date shall not exceed $59,212,833.33 and (ii) the Aggregate Revolving
Exposure shall not exceed $98,095,833.33 at any time through and including the
date one day prior to the 7.75% Convertible Notes Redemption Date. The proceeds
of the Term Loans and up to $59,212,833.33 of Revolving Loans made on the
Effective Date are to be used solely to (a) partially finance the Acquisition,
(b) repay or satisfy and discharge, as applicable, all amounts due or
outstanding under or in respect of the Existing Indebtedness and (c) pay a
portion of the Transaction Costs. The proceeds of the Revolving Loans after the
Effective Date will be used by the Borrower from time to time for working
capital and general corporate purposes. Letters of Credit will be used solely to
support payment, performance and warranty obligations incurred in the ordinary
course of business by the Borrower and its Subsidiaries.

 

The Lenders are willing to extend such credit to the Borrower, and the Issuing
Bank is willing to issue Letters of Credit for the account of the Borrower and
each Subsidiary Loan Party, on the terms and subject to the conditions set forth
herein. Accordingly, the parties hereto agree as follows:

 

   

   

 

ARTICLE I

 

Definitions

 

SECTION 1.01. Defined Terms. As used in this Agreement (including in the
introductory paragraphs hereto), the following terms have the meanings specified
below:

 

“7.75% Convertible Notes” means the 7.75% convertible notes due 2018 issued by
the Company and governed by the terms of the 7.75% Convertible Notes Indenture.

 

“7.75% Convertible Notes Indenture” means the Indenture, dated as of May 7,
2013, by and between the Company and the 7.75% Convertible Notes Trustee, as
amended, modified or supplemented through the date hereof.

 

“7.75% Convertible Notes Redemption Date” means March 24, 2016.

 

“7.75% Convertible Notes Trustee” means the Bank of New York Mellon Trust
Company, N.A., as trustee under the 7.75% Convertible Notes Indenture.

 

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

 

“Acquired Business Representations” means the representations and warranties
made by or with respect to the Company and its subsidiaries in the Merger
Agreement that are material to the interests of the Arrangers and Lenders, but
only to the extent that the Borrower or any of its Affiliates has the right to
terminate its obligations under the Merger Agreement, or the right not to
consummate the Acquisition, as a result of a breach of any such representations
and warranties.

 

“Acquisition” has the meaning assigned to such term in the introductory
paragraphs to this Agreement.

 

“Acquisition Documents” means the Merger Agreement, all other agreements to be
entered into in connection with the Acquisition and all schedules, exhibits and
annexes to each of the foregoing and all side letters, instruments and
agreements affecting the terms of the foregoing or entered into in connection
therewith.

 

“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period (or, solely for purposes of clause (c) of the defined term
“Alternate Base Rate”, for purposes of determining the Alternate Base Rate as of
any date), an interest rate per annum (rounded upwards, if necessary, to the
next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period (or such
date, as applicable) multiplied by (b) the Statutory Reserve Rate.

 

 2

   

 

“Administrative Agent” means Citibank, N.A., in its capacity as administrative
agent hereunder and under the other Loan Documents, and its successors in such
capacity as provided in Article VIII.

 

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified; provided,
however, that for purposes of Section 6.09, the term “Affiliate” shall also
include any person that directly, or indirectly through one or more
intermediaries, owns 10% or more of any class of Equity Interests of the Person
specified or that is an officer or director of the Person specified.

 

“Affiliate Transaction” has the meaning assigned to such term in Section 6.09.

 

“Aggregate Revolving Commitment” means, at any time, the sum of the Revolving
Commitments of all the Revolving Lenders at such time.

 

“Aggregate Revolving Exposure” means, at any time, the sum of the Revolving
Exposures of all the Revolving Lenders at such time.

 

“Agreement” has the meaning assigned to such term in the introductory statement
to this Credit Agreement.

 

“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus 1/2 of 1.00% per annum and (c) the Adjusted LIBO
Rate on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus 1.00% per annum. If the Administrative Agent shall
have determined (which determination shall be conclusive absent manifest error)
that it is unable to ascertain the Federal Funds Effective Rate for any reason,
including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
then the Alternate Base Rate shall be determined without regard to clause (b) of
the preceding sentence until the circumstances giving rise to such inability no
longer exist. For purposes of clause (c) above, the Adjusted LIBO Rate on any
day shall be based on the rate per annum appearing on the applicable Reuters
screen page (currently page LIBOR01) displaying interest rates for dollar
deposits in the London interbank market (or, in the event such rate does not
appear on a page of the Reuters screen, on the appropriate page of such other
information service that publishes such rate as shall be selected by the
Administrative Agent from time to time in its reasonable discretion) at
approximately 11:00 a.m., London time, on such day for deposits in dollars with
a maturity of one month; provided that if such rate shall be less than 1.00%,
such rate shall be deemed to be 1.00%. Any change in the Alternate Base Rate due
to a change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate shall be effective from and including the effective date of such
change in the Prime Rate,

 

 3

   

 

the Federal Funds Effective Rate or the Adjusted LIBO Rate, respectively.
Notwithstanding the foregoing, in no event shall the Alternate Base Rate at any
time be less than 2.00% per annum.

 

“Anti-Corruption Laws” means the FCPA and all other laws, rules, and regulations
of any jurisdiction applicable to the Borrower or its Subsidiaries from time to
time concerning or relating to bribery, corruption or money laundering.

 

“Applicable Percentage” means, at any time with respect to any Revolving Lender,
the percentage of the Aggregate Revolving Commitment represented by such
Lender’s Revolving Commitment at such time. If the Revolving Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Revolving Commitments most recently in effect, giving effect to any
assignments of Revolving Loans and LC Exposures that occur after such
termination or expiration.

 

“Applicable Rate” means, for any day, with respect to any Loan that is a Term
Loan or a Revolving Loan, or with respect to the commitment fees payable
hereunder, the applicable rate per annum set forth below under the caption “ABR
Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as applicable, based upon
the Leverage Ratio as of the end of the fiscal quarter of the Borrower for which
consolidated financial statements have heretofore been most recently delivered
pursuant to Section 5.01(a) or 5.01(b); provided that until the delivery to the
Administrative Agent pursuant to Section 5.01(a) or 5.01(b) as of and for the
first fiscal quarter of the Borrower beginning after the Effective Date, the
Applicable Rate shall be the applicable rate per annum set forth below in
Category 2: 

 

Leverage Ratio:  ABR
Spread   Eurodollar
Spread   Commitment
Fee
Rate  Category 1
≥ 3.50 to 1.00   2.750%   3.750%   0.500% Category 2
< 3.50 to 1.00
but ≥ 3.00 to 1.00   2.250%   3.250%   0.450% Category 3
< 3.00 to 1.00
but ≥ 2.50 to 1.00   1.750%   2.750%   0.400% Category 4
< 2.50 to 1.00   1.250%   2.250%   0.350%

 

For purposes of the foregoing, each change in the Applicable Rate resulting from
a change in the Leverage Ratio shall be effective during the period commencing
on and including the date of delivery to the Administrative Agent pursuant to
Section 5.01(a) or 5.01(b) of the consolidated financial statements indicating
such change and ending on the date immediately preceding the effective date of
the next such change; provided that the Leverage Ratio shall be deemed to be in
Category 1 (i) at any

 

 4

   

 

time that an Event of Default has occurred and is continuing or (ii) at the
option of the Administrative Agent or at the request of the Required Lenders if
the Borrower fails to deliver the consolidated financial statements required to
be delivered by it pursuant to Section 5.01(a) or 5.01(b) or the certificate of
a Financial Officer required pursuant to Section 5.01(c) during the period from
the expiration of the time for delivery thereof until such consolidated
financial statements and such certificate are delivered.

 

“Approved Fund” means any Person (other than a natural person and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person) that is engaged in making, purchasing, holding or
investing in commercial loans and similar extensions of credit in the ordinary
course of its activities and that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arrangers” means, collectively, Citibank, N.A. and Manufacturers and Traders
Trust Company, each in its capacity as a joint lead arranger and joint
bookrunner for the credit facilities provided for herein.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any Person whose consent is
required by Section 9.04) and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.

 

“Available Cash” means, on any date, the amount of Unrestricted Cash held on
such date by the Borrower or any other Loan Party, other than Unrestricted Cash
that is not held in an account in which the Administrative Agent has a perfected
security interest for the benefit of the Secured Parties.

 

“Bankruptcy Event” means, with respect to any Person, that such Person has
become the subject of a bankruptcy or insolvency proceeding, or has had a
receiver, conservator, trustee, administrator, custodian, assignee for the
benefit of creditors or similar Person charged with the reorganization or
liquidation of its business appointed for it, or, in the good faith
determination of the Administrative Agent, has taken any action in furtherance
of, or indicating its consent to, approval of or acquiescence in, any such
proceeding or appointment; provided that a Bankruptcy Event shall not result
solely by virtue of any ownership interest, or the acquisition of any ownership
interest, in such Person by a Governmental Authority; provided further that such
ownership interest does not result in or provide such Person with immunity from
the jurisdiction of courts within the United States of America or from the
enforcement of judgments or writs of attachment on its assets or permit such
Person (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

 

“Board of Governors” means the Board of Governors of the Federal Reserve System
of the United States of America.

 

“Borrower” has the meaning assigned to such term in the preamble hereto.

 

 5

   

 

“Borrowing” means Loans of the same Class and Type, made, converted or continued
on the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

 

“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.03 which shall be, in the case of a written Borrowing
Request, in a form reasonably acceptable to the Administrative Agent and
otherwise consistent with the requirements of Section 2.03.

 

“Business Day” means any day that is not a Saturday, a Sunday or any other day
on which commercial banks in New York City are authorized or required by law to
remain closed; provided that, when used in connection with a Eurodollar Loan,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in dollar deposits in the London interbank market.

 

“Capital Expenditures” means, for any period, (a) the additions to property,
plant and equipment and other capital expenditures of the Borrower and the
Subsidiaries that are (or should be) set forth in a consolidated statement of
cash flows of the Borrower for such period prepared in accordance with GAAP and
(b) Capital Lease Obligations incurred by the Borrower and the Subsidiaries
during such period, but excluding in each case any such expenditure (i)
constituting reinvestment of the Net Proceeds of any event described in clause
(a) or (b) of the definition of the term “Prepayment Event”, to the extent
permitted by Section 2.10(c), (ii) made by the Borrower or any Subsidiary as
payment of the consideration for a Permitted Acquisition, (iii) made by the
Borrower or any Subsidiary to effect leasehold improvements to any property
leased by the Borrower or such Subsidiary as lessee, to the extent that such
expenses have been reimbursed by the landlord, (iv) in the form of a
substantially contemporaneous exchange of similar property, plant, equipment or
other capital assets, except to the extent of cash or other consideration (other
than the assets so exchanged), if any, paid or payable by the Borrower or any
Subsidiary and (v) made with the Net Proceeds from the issuance of Qualified
Equity Interests.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP. For
purposes of Section 6.02, a Capital Lease Obligation shall be deemed to be
secured by a Lien on the property being leased and such property shall be deemed
to be owned by the lessee.

 

“Cash Management Services” means any one or more of the following types of
services or facilities provided to the Borrower or any Subsidiary: (i)
commercial credit cards, merchant card services, purchase or debit cards,
including non-card e-payables services, or electronic funds transfer services,
(ii) treasury management services (including controlled disbursements, zero
balance arrangements, cash sweeps, automated clearinghouse transactions, return
items, overdrafts, temporary advances,

 

 6

   

 

interest and fees and interstate depository network services) and (iii) any
other demand deposit or operating account relationships or other cash management
services.

 

“CFC” means a Person that is a “controlled foreign corporation” as defined in
Section 957 of the Code.

 

“Change in Control” means:

 

(a) the acquisition of ownership, directly or indirectly, beneficially or of
record, by any Person or group (within the meaning of the Exchange Act and the
rules of the SEC thereunder) of Equity Interests representing more than 35% of
the aggregate ordinary voting power represented by the issued and outstanding
Equity Interests in the Borrower;

 

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the Borrower by Persons who were not (i) directors of the
Borrower on the Effective Date, (ii) nominated (or approved for purposes of the
Agreement) by the board of directors of the Borrower or (iii) appointed by
directors who were directors of the Borrower on the Effective Date or were so
nominated or approved as provided in subclause (ii) of this clause (b); or

 

(c) the occurrence of any “change in control” (or similar event, however
denominated) with respect to the Borrower under and as defined in any indenture
or other agreement or instrument evidencing, governing the rights of the holders
of or otherwise relating to any Material Indebtedness of the Borrower or any
Subsidiary or any certificate of designations (or other provision of the
organizational documents of the Borrower) relating to, or any other agreement
governing the rights of the holders of, any Disqualified Equity Interests.

 

“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption of or taking effect of any
law, rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority or (c) the making or issuance of any
request, rule, guideline or directive (whether or not having the force of law)
by any Governmental Authority; provided that, notwithstanding anything herein to
the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act
and all requests, rules, guidelines or directives promulgated thereunder or
issued in connection therewith and (ii) all requests, rules, guidelines or
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States of America or foreign regulatory authorities, in each case
pursuant to Basel III, in each case shall be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, promulgated or issued.

 

“Charges” has the meaning assigned to such term in Section 9.13.

 

 7

   

 

“Class”, when used in reference to (a) any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are Revolving Loans or Term
Loans, (b) any Commitment, refers to whether such Commitment is a Revolving
Commitment or a Term Commitment and (c) any Lender, refers to whether such
Lender has a Loan or Commitment with respect to a particular Class.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Collateral” means any and all assets, whether real or personal, tangible or
intangible, on which Liens are purported to be granted pursuant to the Security
Documents as security for the Obligations.

 

“Collateral Agreement” means the Guarantee and Collateral Agreement, dated as of
the Effective Date, among the Borrower, the Subsidiary Loan Parties and the
Administrative Agent, substantially in the form of Exhibit C.

 

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

 

(a) the Administrative Agent shall have received from the Borrower and each
Designated Subsidiary (i) either (A) a counterpart of the Collateral Agreement
duly executed and delivered on behalf of such Person or (B) in the case of any
Person that becomes a Designated Subsidiary after the Effective Date, a
supplement to the Collateral Agreement, in the form specified therein, duly
executed and delivered on behalf of such Person, together, to the extent
reasonably requested by the Administrative Agent, with opinions and documents of
the type referred to in paragraphs (b) and (c) of Section 4.01 with respect to
such Person, and (ii) with respect to any such Person that directly owns Equity
Interests of a Foreign Subsidiary (other than Excluded Equity Interests), a
counterpart of each Foreign Pledge Agreement that the Administrative Agent
reasonably determines, based on the advice of counsel, to be necessary or
advisable in connection with the pledge of, or the granting of security
interests in, such Equity Interests of such Foreign Subsidiary, in each case
duly executed and delivered on behalf of such Person and, to the extent required
by applicable law or otherwise reasonably requested by the Administrative Agent,
such Foreign Subsidiary;

 

(b) (i) all outstanding Equity Interests of each Subsidiary (other than Excluded
Equity Interests) and all other Equity Interests (other than Excluded Equity
Interests), in each case owned by or on behalf of any Loan Party, shall have
been pledged pursuant to the Collateral Agreement or a Foreign Pledge Agreement
and (ii) the Administrative Agent shall, to the extent required by the
Collateral Agreement, have received certificates or other instruments
representing all such Equity Interests, together with undated stock powers or
other instruments of transfer with respect thereto endorsed in blank;

 

 8

   

 

(c) all Indebtedness of the Borrower and each Subsidiary, and all other
Indebtedness for borrowed money of any Person, in a principal amount of
$1,500,000 or more, in each case that is owing to any Loan Party shall be
evidenced by a promissory note and shall have been pledged pursuant to the
Collateral Agreement, and the Administrative Agent shall have received all such
promissory notes, together with undated instruments of transfer with respect
thereto endorsed in blank; provided, however, that the foregoing delivery
requirement with respect to any intercompany indebtedness may be satisfied by
delivery of an omnibus or global intercompany note executed by all Loan Parties
as payees and all such obligors as payors;

 

(d) all documents and instruments, including Uniform Commercial Code financing
statements, required by law or reasonably requested by the Administrative Agent
to be filed, registered or recorded to create the Liens intended to be created
by the Security Documents and perfect such Liens to the extent required by, and
with the priority required by, the Security Documents shall have been filed,
registered or recorded or delivered to the Administrative Agent for filing,
registration or recording;

 

(e) the Administrative Agent shall have received (i) counterparts of a Mortgage
with respect to each Mortgaged Property duly executed and delivered by the
record owner of such Mortgaged Property, (ii) a policy or policies of title
insurance issued by a nationally recognized title insurance company insuring the
Lien of each such Mortgage as a valid and enforceable first Lien on the
Mortgaged Property described therein, free of any other Liens except as
expressly permitted by Section 6.02, together with such endorsements,
coinsurance and reinsurance as the Administrative Agent may reasonably request,
(iii) if any Mortgaged Property is located in an area determined by the Federal
Emergency Management Agency to have special flood hazards, evidence of such
flood insurance as may be required under applicable law, including Regulation H
of the Board of Governors, and (iv) such surveys, legal opinions and other
documents as the Administrative Agent may reasonably request with respect to any
such Mortgage or Mortgaged Property;

 

(f) the Administrative Agent shall have received a counterpart, duly executed
and delivered by the applicable Loan Party and the applicable depositary bank or
securities intermediary, as applicable, of a Control Agreement with respect to
each deposit account maintained by any Loan Party with any depositary bank and
each securities account maintained by any Loan Party with any securities
intermediary (other than (A) any deposit account the funds in which are used
solely for the payment of salaries and wages, workers’ compensation and similar
expenses, (B) any fiduciary or trust account, together with the funds or other
property held in or maintained in any such account, (C) deposit accounts the
daily balance in which does not at any time exceed $500,000 for any such account
or $1,000,000 for all such accounts, (D) any deposit account that is a zero
balance disbursement account, (E) any deposit or securities account the funds in
which consist solely of (1) funds held by any Loan Party in trust for any
director, officer

 

 9

   

 

or employee of any Loan Party or (2) funds or securities entitlements
representing deferred compensation for the directors and employees of any Loan
Party, (F) any deposit account or securities account that is located outside the
United States (excluding any territory thereof) and (G) any deposit account or
securities account established for the sole purpose of holding cash that serves
solely as collateral or security under any letter of credit or other obligation,
in each case only so long as the Lien created thereby and such letter of credit
or other obligation is permitted under this Agreement); and

 

(g) each Loan Party shall use its commercially reasonable efforts to obtain (i)
all landlord, warehouseman, bailee and processor acknowledgments required to be
obtained by it pursuant to the Collateral Agreement and (ii) all consents and
approvals required to be obtained by it in connection with the execution and
delivery of all Security Documents to which it is a party, the performance of
its obligations thereunder and the granting by it of the Liens thereunder.

 

Notwithstanding the provisions or anything in this Agreement or any other Loan
Document to the contrary, the foregoing provisions of this definition shall not
require the creation or perfection of pledges of or security interests in, or
the obtaining of title insurance, legal opinions or other deliverables with
respect to, particular assets of the Loan Parties, or the provision of
Guarantees by any Designated Subsidiary, if and for so long as the
Administrative Agent, in consultation with the Borrower, reasonably determines
that the cost of creating or perfecting such pledges or security interests in
such assets, or obtaining such title insurance, legal opinions or other
deliverables in respect of such assets, or providing such Guarantees, shall be
excessive in view of the benefits to be obtained by the Lenders therefrom. The
Administrative Agent may grant extensions of time for the creation and
perfection of security interests in or the obtaining of title insurance, legal
opinions or other deliverables with respect to particular assets or the
provision of Guarantees by any Subsidiary (including extensions beyond the
Effective Date or in connection with assets acquired, or Subsidiaries formed or
acquired, after the Effective Date) where it determines that such perfection or
obtaining of title insurance or legal opinions cannot be accomplished without
undue effort or expense by the time or times at which it would otherwise be
required by this Agreement or the Security Documents.

 

“Commitment” means with respect to any Lender, such Lender’s Revolving
Commitment or Term Commitment or any combination thereof (as the context
requires).

 

“Commitment Letter” means the Commitment Letter dated as of November 22, 2015
(including the exhibits thereto), by and among the Borrower and the Arrangers.

 

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.).

 

 10

   

 

“Communications” means, collectively, any notice, demand, communication,
information, document or other material provided by or on behalf of any Loan
Party pursuant to this Agreement or any other Loan Document or the transactions
contemplated herein or therein that is distributed to the Administrative Agent,
any Lender or any Issuing Bank by means of electronic communications pursuant to
Section 9.01, including through the Platform.

 

“Company” has the meaning assigned to such term in the introductory paragraphs
to this Agreement.

 

“Company Credit Agreement” means the Credit Agreement dated as of June 25, 2013,
by and among the Company, Solvern Innovations, Inc., Networks in Motion, Inc.,
Microdata GIS, Inc. and Nextgen Communications, Inc., the lenders party thereto
and Silicon Valley Bank, as administrative agent, issuing lender, and swingline
lender (as amended, supplemented, restated or otherwise modified prior to the
Effective Date).

 

“Company Material Adverse Effect” means any changes, conditions, effects,
events, occurrences, states of facts or developments, alone or in combination
with other changes, conditions, effects, events, occurrences, states of facts or
developments, that (a) have had or would reasonably be expected to have a
material adverse effect on the business, assets, liabilities, results of
operations or financial condition of the Company and its subsidiaries taken as a
whole or (b) would reasonably be expected to prevent the consummation of the
Acquisition or the other transactions contemplated in the Merger Agreement from
occurring on or prior to March 22, 2016; provided, that for purposes of clause
(a) any change, condition, effect, event, occurrence, state of facts or
development attributable to any of the following shall not constitute, and shall
not be taken into account in determining whether there has been, a Company
Material Adverse Effect: (i) the execution, delivery, announcement or pendency
of the Merger Agreement or the transactions contemplated by the Merger
Agreement, including (A) the identity of the Borrower and (B) the impact thereof
on the relationships, contractual or otherwise, of the Company or any of its
subsidiaries with its customers, employees or suppliers, or with any other third
party; (ii) business or political conditions or conditions generally affecting
the industry or segments therein in which the Company and its subsidiaries
participate, the economy of the United States of America as a whole or the
capital, credit or financial markets in general or the markets in which the
Company and its subsidiaries operate; (iii) any action taken or statement made
by the Borrower or its Affiliates (as defined in the Merger Agreement) or their
respective Representatives (as defined in the Merger Agreement); (iv) compliance
with, or the taking of any action required by, the express terms of the Merger
Agreement or approved in advance by the Borrower, including any action taken in
connection with obtaining regulatory or third party approvals; (v) any change
after the date of the Merger Agreement in accounting requirements or principles
or in applicable laws or the interpretation or enforcement thereof; (vi) any
acts of war (whether or not declared), armed hostilities, sabotage or terrorism
occurring after the date of the Merger Agreement or the continuation, escalation
or worsening of any such acts of war, armed hostilities, sabotage or terrorism
threatened or underway as of the date of the Merger Agreement; (vii) any
earthquakes, hurricanes, floods or other natural disasters,

 

 11

   

 

acts of God or force majeure events; (viii) the failure of the Company or any of
its subsidiaries to meet internal forecasts, budgets or financial projections or
any decline in the market price or trading volume of the Company’s common stock
on the NASDAQ Global Market (provided, that the exception in this clause (viii)
shall not prevent or otherwise affect a determination that any adverse change,
condition, effect, event, occurrence, state of facts or development underlying
such failure or decline has resulted in or contributed to a Company Material
Adverse Effect); and (ix) any matter set forth in Section 1.01 of the Disclosure
Letter; except in the case of the foregoing clauses (ii), (v), (vi) and (vii) to
the extent any change, condition, effect, event, occurrence, state of facts or
development has a materially disproportionate effect on the Company and its
subsidiaries taken as a whole relative to other Persons in the industry in which
the Company and its subsidiaries operate generally.

 

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Loan Parties and their Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
cash, Permitted Investments and deferred taxes.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Loan Parties and their Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of Long-Term Indebtedness and deferred
taxes.

 

“Consolidated EBITDA” means for any period, Consolidated Net Income for such
period plus (a) without duplication and to the extent deducted in determining
such Consolidated Net Income, the sum of (i) consolidated interest expense for
such period, (ii) consolidated income tax expense for such period, (iii) all
amounts attributable to depreciation and amortization for such period (excluding
amortization expense attributable to a prepaid cash item that was paid in a
prior period), (iv) non-recurring losses, costs, fees and expenses incurred
during such period in connection with the Transactions in an aggregate amount
not to exceed $48,000,000, (v) non-recurring fees and expenses incurred during
such period in connection with any proposed or actual issuance of any
Indebtedness or Equity Interests, or any proposed or actual acquisitions,
investments, asset sales or divestitures permitted hereunder, whether or not
consummated (in each case other than in connection with the Transactions), in an
aggregate amount not to exceed $2,000,000 during any one fiscal year of the
Borrower, (vi) non-cash expenses during such period resulting from the grant of
stock options or other equity-related incentives to any director, officer or
employee of the Borrower or any Subsidiary pursuant to a written plan or
agreement approved by the board of directors of the Borrower, (vii) non-cash
exchange, translation or performance losses during such period relating to any
foreign currency hedging transactions or currency fluctuations, (viii) any
losses during such period attributable to early extinguishment of Indebtedness
or obligations under any Hedging Agreement, (ix) any expense during such period
relating

 

 12

   

 

to defined benefits pension or post-retirement benefit plans, (x) any losses
during such period resulting from the sale or disposition of any asset of the
Borrower or any Subsidiary outside the ordinary course of business, (xi) any
extraordinary losses during such period, (xii) non-recurring restructuring
related costs, charges, fees and expenses and any litigation settlements or
losses outside the ordinary course of business in an aggregate amount not to
exceed $2,000,000 during any one fiscal year and (xiii) the cumulative effect of
a change in accounting principles; provided that any cash payment made with
respect to any noncash items added back in computing Consolidated EBITDA for any
prior period pursuant to this clause (a) (or that would have been added back had
this Agreement been in effect during such period) shall be subtracted in
computing Consolidated EBITDA for the period in which such cash payment is made,
and minus (b) without duplication and (except in the case of subclause (vii) of
this clause (b)) to the extent included in determining such Consolidated Net
Income, the sum of (i) any extraordinary gains for such period, (ii) any
non-cash gains for such period (other than any such non-cash gains (A) in
respect of which cash was received in a prior period or will be received in a
future period and (B) that represent the reversal of any accrual in a prior
period for, or the reversal of any cash reserves established in a prior period
for, anticipated cash charges), (iii) non-cash exchange, translation or
performance gains relating to any foreign currency hedging transactions or
currency fluctuations, (iv) any income relating to defined benefits pension or
post-retirement benefit plans, (v) all gains during such period resulting from
the sale or disposition of any asset of the Borrower or any Subsidiary outside
the ordinary course of business, (vi) any gains attributable to early
extinguishment of Indebtedness or obligations under any Hedging Agreement,
(vii) any amounts contributed by the Borrower or any Subsidiary in cash to any
defined benefits pension or post-retirement benefit plans during such period and
(viii) the cumulative effect of a change in accounting principles, all
determined on a consolidated basis in accordance with GAAP. In the event any
Subsidiary shall be a Subsidiary that is not wholly owned by the Borrower, all
amounts added back in computing Consolidated EBITDA for any period pursuant to
clause (a) above, and all amounts subtracted in computing Consolidated EBITDA
pursuant to clause (b) above, to the extent such amounts are, in the reasonable
judgment of a Financial Officer, attributable to such Subsidiary, shall be
reduced by the portion thereof that is attributable to the non-controlling
interest in such Subsidiary. Notwithstanding anything herein to the contrary,
Consolidated EBITDA shall be $20,930,000, $20,811,000, $20,403,000 and
$21,167,000 for the fiscal quarters ended April 30, 2015, July 31, 2015, October
31, 2015 and January 31, 2016, respectively (which amounts, for the avoidance of
doubt shall be subject, without duplication, to add-backs and adjustments
pursuant to this definition and shall give effect to calculations made on a pro
forma basis in accordance with Section 1.05 that in each case may become
applicable due to actions taken after the Effective Date after giving effect to
the consummation of the Transactions). It is also acknowledged and agreed that
(a) the Borrower’s fiscal year ends on July 31 and, prior to giving effect to
the Transactions, the Company’s fiscal year ended on December 31; and (b)
notwithstanding anything herein to the contrary, Consolidated EBITDA for the
fiscal quarter ended April 30, 2016 shall be calculated in the following manner:
(i) Consolidated EBITDA for the Borrower for such period (which shall take into
account the results of operations of the Company and its subsidiaries only for
the period from the Effective Date to and including

 

 13

   

 

April 30, 2016) plus (ii) $6,333,333 (which sum, without limiting clause (b)(i)
above, shall (without duplication) (x) be subject to such further adjustments
for expected cost savings, synergies or operating expense reductions that may be
permitted by Section 1.05 herein in connection with the Transactions and (y)
give effect to calculations made on a pro forma basis in accordance with Section
1.05 that in each case may become applicable due to actions taken after the
Effective Date after giving effect to the consummation of the Transactions).

 

“Consolidated Interest Expense” means, for any period, the excess of (a) the sum
of, without duplication, (i) the interest expense (including imputed interest
expense in respect of Capital Lease Obligations) of the Borrower and the
Subsidiaries for such period, determined on a consolidated basis in accordance
with GAAP, (ii) any interest or other financing costs accrued during such period
in respect of Indebtedness of the Borrower or any Subsidiary that is required to
be capitalized rather than included in consolidated interest expense of the
Borrower for such period in accordance with GAAP, (iii) any cash payments made
during such period in respect of obligations referred to in clause (b)(ii) below
that were amortized or accrued in a previous period and (iv) all cash dividends
paid or payable during such period in respect of Disqualified Equity Interests
of the Borrower; provided that such dividends shall be multiplied by a fraction
the numerator of which is one and the denominator of which is one minus the
effective combined tax rate of the Borrower (expressed as a decimal) for such
period (as estimated by a Financial Officer in good faith) minus (b) the sum of,
without duplication, (i) to the extent included in such consolidated interest
expense for such period, non-cash amounts attributable to amortization or
write-off of capitalized interest or other financing costs paid in a previous
period and (ii) to the extent included in such consolidated interest expense for
such period, non-cash amounts attributable to amortization of debt discounts or
accrued interest payable in kind for such period. Notwithstanding anything
herein to the contrary, Consolidated Interest Expense shall be deemed to be (a)
for the four fiscal quarter period ended April 30, 2016, Consolidated Interest
Expense for the period from the Effective Date to and including April 30, 2016,
multiplied by a fraction equal to (x) 365 divided by (y) the number of days
actually elapsed from the Effective Date to April 30, 2016, (b) for the four
fiscal quarter period ended July 31, 2016, Consolidated Interest Expense for the
period from the Effective Date to and including July 31, 2016, multiplied by a
fraction equal to (x) 365 divided by (y) the number of days actually elapsed
from the Effective Date to July 31, 2016, (c) for the four fiscal quarter period
ended October 31, 2016, Consolidated Interest Expense for the period from the
Effective Date to and including October 31, 2016, multiplied by a fraction equal
to (x) 365 divided by (y) the number of days actually elapsed from the Effective
Date to October 31, 2016, and (d) for the four fiscal quarter period ended
January 31, 2017, Consolidated Interest Expense for the period from the
Effective Date to and including January 31, 2017, multiplied by a fraction equal
to (x) 365 divided by (y) the number of days actually elapsed from the Effective
Date to January 31, 2017.

 

“Consolidated Net Income” means, for any period, the net income or loss of the
Borrower and the Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Person (other than the Borrower) that is not a consolidated Subsidiary,
except to the

 

 14

   

 

extent of the amount of cash dividends or other cash distributions actually paid
by such Person to the Borrower or, subject to clauses (b) and (c) of this
proviso, any consolidated Subsidiary during such period, (b) the income of, and
any amounts referred to in clause (a) of this proviso paid to, any Subsidiary to
the extent that, on the date of determination, the declaration or payment of
cash dividends or other cash distributions by such Subsidiary of that income is
not at the time permitted by a Requirement of Law or any agreement or instrument
applicable to such Subsidiary, unless such restrictions with respect to the
payment of cash dividends and other similar cash distributions have been legally
and effectively waived and (c) the income or loss of, and any amounts referred
to in clause (a) of this proviso paid to, any consolidated Subsidiary that is
not wholly owned by the Borrower to the extent such income or loss or such
amounts are attributable to the non-controlling interest in such consolidated
Subsidiary.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies, or the dismissal or
appointment of the management, of a Person, whether through the ability to
exercise voting power, by contract or otherwise. “Controlling” and “Controlled”
have meanings correlative thereto.

 

“Control Agreement” means, with respect to any deposit account or securities
account maintained by any Loan Party, a control agreement in form and substance
reasonably satisfactory to the Administrative Agent, duly executed and delivered
by such Loan Party and the depositary bank or the securities intermediary, as
applicable, with which such account is maintained.

 

“Credit Party” means the Administrative Agent, each Issuing Bank and each other
Lender.

 

“Default” means any event or condition that constitutes an Event of Default or
that upon notice, lapse of time or both would, unless cured or waived,
constitute an Event of Default.

 

“Defaulting Lender” means any Revolving Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or (iii) pay over to any Credit Party any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Revolving Lender
notifies the Administrative Agent in writing that such failure is the result of
such Revolving Lender’s good faith determination that a condition precedent to
funding (specifically identified in such writing, including, if applicable, by
reference to a specific Default) has not been satisfied, (b) has notified the
Borrower or any Credit Party in writing, or has made a public statement to the
effect, that it does not intend or expect to comply with any of its funding
obligations under this Agreement (unless such writing or public statement
indicates that such position is based on such Revolving Lender’s good faith
determination that a condition precedent to funding (specifically identified in
such writing, including, if applicable, by reference to a specific Default)
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within three

 

 15

   

 

Business Days after request by a Credit Party, made in good faith, to provide a
certification in writing from an authorized officer of such Revolving Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit; provided that such Revolving Lender shall cease to be a
Defaulting Lender pursuant to this clause (c) upon such Credit Party’s receipt
of such certification in form and substance satisfactory to it and the
Administrative Agent, (d) has, or has a direct or indirect parent company that
has, become the subject of a Bankruptcy Event or (e) has, or has a direct or
indirect parent company that has, become the subject of a Bail-In-Action. Any
determination by the Administrative Agent that a Revolving Lender is a
Defaulting Lender under any one or more of clauses (a) through (e) above shall
be conclusive and binding absent manifest error, and such Revolving Lender shall
be deemed to be a Defaulting Lender (subject to Section 2.19) upon delivery of
written notice of such determination to the Borrower, each Issuing Bank, and
each other Lender.

 

“Designated Subsidiary” means each Subsidiary other than (a) any Subsidiary that
(x) is a CFC or a direct or indirect subsidiary of a CFC or (y) has no material
assets other than Equity Interests in one or more Foreign Subsidiaries that are
CFCs or direct or indirect subsidiaries of such CFCs, (b) a Subsidiary that is
not a Material Subsidiary; provided that the term “Designated Subsidiary” shall
include any Subsidiary described in clause (b) of this definition that is
designated as a “Designated Subsidiary” in accordance with Section 5.12(b), (c)
any Subsidiary that is not wholly owned and is contractually prohibited by the
applicable shareholder documents or otherwise from providing a Guarantee of the
Obligations, (d) any Subsidiary that is a non-profit Subsidiary and (e) any
Subsidiary to the extent the provision of a Guarantee of the Obligations (i) is
prohibited by applicable law, regulation or any contractual obligation existing
on the Effective Date (or, if later, on the date such Subsidiary is acquired
(and, in each case, not established in anticipation thereof)) or (ii) would
require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
received).

 

“Disclosure Letter” means the disclosure letter, dated November 22, 2015,
delivered by the Company to the Borrower concurrently with the execution of the
Merger Agreement.

 

“Disqualified Equity Interest” means any Equity Interest that (a) requires the
payment of any dividends (other than dividends payable solely in shares of
Qualified Equity Interests); (b) matures or is mandatorily redeemable or subject
to mandatory repurchase or redemption or repurchase at the option of the holders
thereof, in each case in whole or in part and whether upon the occurrence of any
event, pursuant to a sinking fund obligation on a fixed date or otherwise, prior
to the date that is 91 days after the Latest Maturity Date (determined as of the
date of issuance thereof or, in the case of any such Equity Interests
outstanding on the date hereof, as of the date hereof), other than (i) upon
payment in full of the Loan Document Obligations, reduction of the LC Exposure
to zero and termination of the Commitments or (ii) upon a “change in control”;
provided that any payment required pursuant to this clause (ii) is contractually
subordinated in right of payment to the Loan Document Obligations on terms
reasonably

 

 16

   

 

satisfactory to the Administrative Agent and such requirement is applicable only
in circumstances that are market on the date of issuance of such Equity
Interests; (c) requires the maintenance or achievement of any financial
performance standards other than as a condition to the taking of specific
actions or provide remedies to holders thereof (other than voting and management
rights and increases in pay-in-kind dividends); or (d) is convertible or
exchangeable, automatically or at the option of any holder thereof, into (i) any
Indebtedness (other than any Indebtedness described in clause (k) of the
definition thereof) or (ii) any Equity Interests or other assets other than
Qualified Equity Interests, in each case at any time prior to the date that is
91 days after the Latest Maturity Date (determined as of the date of issuance
thereof or, in the case of any such Equity Interests outstanding on the date
hereof, as of the date hereof); provided that an Equity Interest in any Person
that is issued to any employee or to any plan for the benefit of employees or by
any such plan to such employees shall not constitute a Disqualified Equity
Interest solely because it may be required to be repurchased by such Person or
any of its subsidiaries in order to satisfy applicable statutory or regulatory
obligations or as a result of such employee’s termination, death or disability.

 

“dollars” or “$” refers to lawful money of the United States of America.

 

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
the United States of America, any State thereof or the District of Columbia.

 

“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).

 

“Eligible Assignee” means (a) a Lender, (b) an Affiliate of a Lender, (c) an
Approved Fund and (d) subject to any consents required by Section 9.04(b), any
other Person, other than, in each case, a natural person (and any holding
company, investment vehicle or trust for, or owned and operated for the primary
benefit of, a natural person), a Defaulting Lender, or the Borrower, any
Subsidiary or any other Affiliate of the Borrower.

 

“Eligible Successor Agent” means a bank or financial institution that is
organized under the laws of the United States or any State or district thereof
with an office in New York, New York which has a combined capital surplus of at
least $200,000,000.

 

“Environmental Laws” means all treaties, laws, rules, regulations, codes,
ordinances, orders, decrees, judgments, injunctions, notices or binding
agreements issued, promulgated or entered into by or with any Governmental
Authority, relating in any way to (a) the environment, (b) the preservation or
reclamation of natural resources, (c) the generation, management, Release or
threatened Release of any Hazardous Material or (d) health and safety matters.

 

“Environmental Liability” means any liability, obligation, loss, claim, action,
order or cost, contingent or otherwise (including any liability for damages,
costs of medical monitoring, costs of environmental remediation or restoration,
administrative

 

 17

   

 

oversight costs, consultants’ fees, fines, penalties and indemnities), directly
or indirectly resulting from or based upon (a) any actual or alleged violation
of any Environmental Law or permit, license or approval issued thereunder,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release or threatened Release of any Hazardous Materials or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

 

“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests (whether voting or non-voting) in, or
interests in the income or profits of, a Person, and any warrants, options or
other rights entitling the holder thereof to purchase or acquire any of the
foregoing (other than, prior to the date of such conversion, Indebtedness that
is convertible into Equity Interests).

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under
Section 414(b) or 414(c) of the Code or, solely for purposes of Section 412 of
the Code and Section 302 of ERISA, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” means (a) any “reportable event”, as defined in Section 4043(c) of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived), (b) any failure by any Plan
to satisfy the minimum funding standard (within the meaning of Section 412 of
the Code or Section 302 of ERISA) applicable to such Plan, whether or not
waived, (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan, (d) a determination that any Plan is, or is expected to be,
in “at-risk” status (as defined in Section 430(i)(4) of the Code or Section
303(i)(4) of ERISA), (e) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan, (f) the receipt by the Borrower or any of its ERISA
Affiliates from the PBGC or a plan administrator of any notice relating to an
intention to terminate any Plan or Plans or to appoint a trustee to administer
any Plan, (g) the incurrence by the Borrower or any of its ERISA Affiliates of
any liability with respect to the withdrawal or partial withdrawal from any Plan
or Multiemployer Plan, (h) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any of
its ERISA Affiliates of any notice, concerning the imposition of Withdrawal
Liability or a determination that a Multiemployer Plan is, or is expected to be,
insolvent within the meaning of Title IV of ERISA, or in endangered or critical
status, within the meaning of Section 305 of ERISA or (i) any Foreign Benefit
Event.

 

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

 

 18

   

  

“Event of Default” has the meaning assigned to such term in Article VII.

 

“Excess Cash Flow” means, for any fiscal year of the Borrower, the excess of (a)
the sum, without duplication, of (i) Consolidated EBITDA of the Borrower for
such fiscal year (for the avoidance of doubt, on an actual basis, and not on a
Pro Forma Basis) plus (ii) the decrease, if any, in the Net Working Capital for
such fiscal year, over (b) the sum, without duplication, of (i) the increase, if
any, in the Net Working Capital for such fiscal year, (ii) consolidated interest
expense for such fiscal year paid in cash, (iii) the amount of any Taxes payable
in cash by the Borrower and its Subsidiaries with respect to such fiscal year,
(iv) Capital Expenditures made in cash during such fiscal year (except to the
extent attributable to the incurrence of Capital Lease Obligations or otherwise
financed from Excluded Sources (excluding proceeds of the Revolving Loans)), (v)
any cash dividends paid by the Borrower during such fiscal year pursuant to
Section 6.08(a)(iv) or 6.08(a)(vii), (vi) cash consideration paid during such
fiscal year by the Borrower or any of its Subsidiaries to make Permitted
Acquisitions or other investments (other than in the Borrower or any Subsidiary)
permitted under Section 6.04 (except to the extent financed from Excluded
Sources) and (vii) the aggregate principal amount of Long-Term Indebtedness
repaid or prepaid by the Borrower and its Subsidiaries during such fiscal year,
excluding (x) Indebtedness in respect of Revolving Loans (unless there is a
corresponding reduction in the Aggregate Revolving Credit Commitment), (y) Term
Loans prepaid pursuant to subsection (a) or (d) of Section 2.10 and (z)
repayments or prepayments of Long-Term Indebtedness financed from Excluded
Sources. For purposes of calculating Excess Cash Flow for the fiscal year ended
July 31, 2016, (I) references in this definition to “fiscal year of the
Borrower” and “such fiscal year” shall be replaced with “the period from May 1,
2016 to and including July 31, 2016” and (II) any measurement periods
contemplated by the definition of any capitalized term in this definition shall
be similarly construed as appropriate to give effect to clause (I) of this
sentence.

 

“Exchange Act” means the United States Securities Exchange Act of 1934.

 

“Excluded Equity Interests” has the meaning assigned to such term in the
Collateral Agreement.

 

“Excluded Sources” means (a) proceeds of any incurrence or issuance of Long-Term
Indebtedness or Capital Lease Obligations, (b) proceeds of any sale, transfer,
lease or other disposition of assets made outside the ordinary course of
business, (c) proceeds of any issuance or sale of Equity Interests in the
Borrower or any Subsidiary (other than issuances or sales of any such Equity
Interests to the Borrower or any Subsidiary) or any capital contributions to the
Borrower or any Subsidiary (other than any capital contributions made by the
Borrower or any Subsidiary) and (d) proceeds resulting from any casualty or
other insured damage to, or any taking under power of eminent domain or by
condemnation or similar proceeding of, any asset of the Borrower or any
Subsidiary, in each case, solely to the extent the receipt of such proceeds does
not increase Consolidated EBITDA.

 

 19

   

  

“Excluded Swap Guarantor” means any Subsidiary Loan Party all or a portion of
whose Guarantee of, or grant of a security interest to secure, any Specified
Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof).

 

“Excluded Swap Obligations” means, with respect to any Subsidiary Loan Party,
any Specified Swap Obligation if, and to the extent that, all or a portion of
the Guarantee of such Subsidiary Loan Party of, or the grant by such Subsidiary
Loan Party of a security interest to secure, such Specified Swap Obligation (or
any Guarantee thereof) is or becomes illegal under the Commodity Exchange Act or
any rule, regulation or order of the Commodity Futures Trading Commission (or
the application or official interpretation of any thereof) by virtue of such
Subsidiary Loan Party’s failure for any reason to constitute an “eligible
contract participant” as defined in the Commodity Exchange Act and the rules and
regulations thereunder at the time the Guarantee of such Subsidiary Loan Party
or the grant of such security interest becomes or would become effective with
respect to such related Specified Swap Obligation. If a Specified Swap
Obligation arises under a master agreement governing more than one swap, such
exclusion shall apply only to the portion of such Specified Swap Obligation that
is attributable to swaps for which such Guarantee or security interest is or
becomes illegal.

 

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient: (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes and branch profits Taxes, in each case (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. Federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.18(b) or 9.02(c)) or (ii) such Lender changes its
lending office, except in each case to the extent that, pursuant to Section
2.16, amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender acquired the applicable interest in a
Loan or Commitment or to such Lender immediately before it changed its lending
office, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.16(f) and (d) any U.S. Federal withholding Taxes imposed under FATCA.

 

“Existing Credit Agreement” means that certain Line Letter Agreement dated as of
October 31, 2014, by and among the Borrower and Citibank, N.A. (as amended,
supplemented, restated or otherwise modified prior to the Effective Date).

 

“Existing Indebtedness” means the Existing Credit Agreement, the Company Credit
Agreement and the 7.75% Convertible Notes.

 

 20

   

  

“Existing Letters of Credit” means each letter of credit previously issued for
the account of the Borrower or any of its Subsidiaries that is (a) outstanding
on the Effective Date and (b) listed on Schedule 1.01.

 

“Extended Maturity LC” has the meaning assigned to such term in Section 2.04(c).

 

“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §§ 201
et seq.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b) of the Code, any intergovernmental agreement entered
into with respect thereto and any fiscal or regulatory legislation, rules, or
practices adopted pursuant to or in connection with the foregoing.

 

“FCPA” means the United States Foreign Corrupt Practices Act of 1977, as
amended.

 

“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it.

 

“Fee Letter” means the Fee Letter dated as of November 22, 2015, between the
Borrower and Citibank, N.A.

 

“Financial Officer” means, with respect to any Person, the chief financial
officer, principal accounting officer, vice president (finance), treasurer or
controller of such Person.

 

“Fixed Charge Coverage Denominator” means, for any period, the sum, without
duplication, of (a) the aggregate amount of scheduled principal payments made
during such period in respect of Long-Term Indebtedness of the Borrower and its
consolidated Subsidiaries (other than payments made by the Borrower or any
Subsidiary to the Borrower or a Subsidiary), (b) the aggregate amount of
principal payments (other than scheduled principal payments) made during such
period in respect of Long-Term Indebtedness of the Borrower and its consolidated
Subsidiaries (other than payments made by the Borrower or any Subsidiary to the
Borrower or a Subsidiary), to the extent that such payments reduced any
scheduled principal payments that would have become due within one year after
the date of the applicable payment, (c) the aggregate amount of (i) principal
payments on Capital Lease Obligations, determined in accordance with

 

 21

   

 

GAAP and (ii) principal payments on other Indebtedness of the type described in
clause (v) of Section 6.01(a), in each case made by the Borrower and the
Subsidiaries during such period, (d) consolidated interest expense for such
period paid in cash and (e) all cash dividends paid or payable during such
period in respect of Disqualified Equity Interests of the Borrower; provided
that such dividends shall be multiplied by a fraction the numerator of which is
one and the denominator of which is one minus the effective combined tax rate of
the Borrower (expressed as a decimal) for such period (as estimated by a
Financial Officer in good faith). Notwithstanding anything herein to the
contrary, the Fixed Charge Coverage Denominator shall be deemed to be (a) for
the four fiscal quarter period ended January 31, 2016, $27,843,000, (b) for the
four fiscal quarter period ended April 30, 2016, the Fixed Charge Coverage
Denominator for the period from the Effective Date to and including April 30,
2016, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Effective Date to April 30, 2016, (c) for the
four fiscal quarter period ended July 31, 2016, the Fixed Charge Coverage
Denominator for the period from the Effective Date to and including July 31,
2016, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Effective Date to July 31, 2016, (d) for the four
fiscal quarter period ended October 31, 2016, the Fixed Charge Coverage
Denominator for the period from the Effective Date to and including October 31,
2016, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Effective Date to October 31, 2016, and (e) for
the four fiscal quarter period ended January 31, 2017, the Fixed Charge Coverage
Denominator for the period from the Effective Date to and including January 31,
2017, multiplied by a fraction equal to (x) 365 divided by (y) the number of
days actually elapsed from the Effective Date to January 31, 2017.

 

“Fixed Charge Coverage Numerator” means, for any period, the excess of (a)
Consolidated EBITDA of the Borrower for such period over (b) the sum, without
duplication, of (i) the aggregate amount of Taxes paid in cash by the Borrower
and the Subsidiaries during such period (which amount shall be deemed to be
$1,286,000, $2,302,000, $475,000 and $4,095,000 for the fiscal quarters ended
April 30, 2015, July 31, 2015, October 31, 2015 and January 31, 2016,
respectively); (ii) Capital Expenditures made in cash during such period (except
to the extent attributable to the incurrence of Capital Lease Obligations or
otherwise financed from Excluded Sources (excluding proceeds of the Revolving
Loans)) (which amount shall be deemed to be $2,786,000, $3,933,000, $3,852,000
and $4,071,000 for the fiscal quarters ended April 30, 2015, July 31, 2015,
October 31, 2015 and January 31, 2016, respectively); and (iii) any Restricted
Payments paid in cash by the Borrower during such period (x) pursuant to Section
6.08(a)(iii) or 6.08(a)(vii) if paid on or after the Effective Date and/or (y)
of a similar nature to the Restricted Payments described in Section 6.08(a)(iii)
or 6.08(a)(vii) if paid prior to the Effective Date (which amount shall be
deemed to be $4,869,000, $4,845,000, $4,844,000 and $4,797,000 for the fiscal
quarters ended April 30, 2015, July 31, 2015, October 31, 2015 and January 31,
2016, respectively). For the avoidance of any doubt, any fixed dollar amount
described in clause (b)(i), (b)(ii) and/or (b)(iii) of the immediately preceding
sentence shall be subject to adjustments in accordance with Section 1.05 to give
effect to events occurring after the Effective Date and after giving effect to
the consummation of the Transactions.

 

 22

   

  

“Fixed Charge Coverage Ratio” has the meaning assigned to such term in Section
6.12.

 

“Foreign Benefit Event” means, with respect to any Foreign Pension Plan, (a) the
existence of unfunded liabilities in excess of the amount permitted under any
applicable law, or in excess of the amount that would be permitted absent a
waiver from a Governmental Authority, (b) the failure to make the required
contributions or payments, under any applicable law, on or before the due date
for such contributions or payments, (c) the receipt of a notice by a
Governmental Authority relating to the intention to terminate any such Foreign
Pension Plan or to appoint a trustee or similar official to administer any such
Foreign Pension Plan, or alleging the insolvency of any such Foreign Pension
Plan, (d) the incurrence of any liability in excess of $10,000,000 by the
Borrower or any Subsidiary under any applicable law on account of the complete
or partial termination of such Foreign Pension Plan or the complete or partial
withdrawal of any participating employer therein or (e) the occurrence of any
transaction that is prohibited under any applicable law and that would
reasonably be expected to result in the incurrence of any liability by the
Borrower or any Subsidiary, or the imposition on the Borrower or any Subsidiary
of any fine, excise tax or penalty resulting from any noncompliance with any
applicable law, in each case in excess of $10,000,000.

 

“Foreign Lender” means (a) if the Borrower is a U.S. Person, then a Lender, with
respect to such Borrower, that is not a U.S. Person and (b) if the Borrower is
not a U.S. Person, then a Lender, with respect to such Borrower, that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.

 

“Foreign Pension Plan” means any benefit plan that under applicable law of any
jurisdiction other than the United States of America is required to be funded
through a trust or other funding vehicle other than a trust or funding vehicle
maintained exclusively by a Governmental Authority.

 

“Foreign Pledge Agreement” means a pledge or charge agreement granting a Lien on
Equity Interests in a Foreign Subsidiary to secure the Obligations, governed by
the law of the jurisdiction of organization of such Foreign Subsidiary and in
form and substance reasonably satisfactory to the Administrative Agent.

 

“Foreign Subsidiary” means any Subsidiary that is organized under the laws of a
jurisdiction other than the United States of America, any State thereof or the
District of Columbia.

 

“GAAP” means generally accepted accounting principles in the United States of
America.

 

“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether State or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or

 

 23

   

  

functions of or pertaining to government (including any supranational bodies
exercising such powers or functions, such as the European Union or the European
Central Bank).

 

“Granting Lender” has the meaning assigned to such term in Section 9.04(e).

 

“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
other obligation; provided that the term “Guarantee” shall not include
endorsements for collection or deposit in the ordinary course of business. The
amount, as of any date of determination, of any Guarantee shall be the principal
amount outstanding on such date of the Indebtedness or other obligation
guaranteed thereby (or, in the case of (i) any Guarantee the terms of which
limit the monetary exposure of the guarantor or (ii) any Guarantee of an
obligation that does not have a principal amount, the maximum monetary exposure
as of such date of the guarantor under such Guarantee (as determined, in the
case of clause (i), pursuant to such terms or, in the case of clause (ii),
reasonably and in good faith by a Financial Officer)). The term “Guarantee” used
as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive, radioactive, hazardous or toxic
substances, materials, wastes or other pollutants, including petroleum or
petroleum by-products or distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, chlorofluorocarbons and other
ozone-depleting substances or mold which are regulated pursuant to any
Environmental Law.

 

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction, or any option or similar agreement, involving,
or settled by reference to, one or more rates, currencies, commodities, equity
or debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of the foregoing transactions; provided that no
phantom stock or similar plan providing for payments only on account of services
provided by current or former directors, officers, employees or consultants of
the Borrower or any Subsidiary shall be a Hedging Agreement.

 

“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money or with respect to deposits or advances of

 

 24

   

  

any kind, (b) all obligations of such Person evidenced by bonds (whether
convertible or otherwise), debentures, notes or similar instruments, (c) all
obligations of such Person upon which interest charges are customarily paid,
(d) all obligations of such Person under conditional sale or other title
retention agreements relating to property acquired by such Person excluding
trade accounts payable in the ordinary course of business, (e) all obligations
of such Person in respect of the deferred purchase price of property or services
(excluding (i) trade accounts payable and other accrued obligations, in each
case incurred in the ordinary course of business, (ii) deferred compensation
payable to directors, officers or employees of the Borrower or any Subsidiary in
the form of Qualified Equity Interests and (iii) any purchase price adjustment
or earn out incurred in connection with an acquisition except to the extent such
amount is or becomes a liability on the balance sheet in accordance with GAAP),
(f) all Indebtedness of others secured by (or for which the holder of such
Indebtedness has an existing right, contingent or otherwise, to be secured by)
any Lien on property owned or acquired by such Person, whether or not the
Indebtedness secured thereby has been assumed by such Person (but only to the
extent of the lesser of (x) the amount of such Indebtedness and (y) the fair
market value of such property if such Indebtedness has not been assumed by such
Person), (g) all Guarantees by such Person of Indebtedness of others of the
types set forth in clauses (a) through (f) above and clauses (h) through (k)
below, (h) all Capital Lease Obligations of such Person, (i) all obligations,
contingent or otherwise, of such Person as an account party in respect of
letters of credit and letters of guaranty, (j) all obligations, contingent or
otherwise, of such Person in respect of bankers’ acceptances and (k) all
Disqualified Equity Interests in such Person, valued, as of the date of
determination, at the greater of (i) the maximum aggregate amount that would be
payable upon maturity, redemption, repayment or repurchase thereof (or of
Disqualified Equity Interests or Indebtedness into which such Disqualified
Equity Interests are convertible or exchangeable) and (ii) the maximum
liquidation preference of such Disqualified Equity Interests. The Indebtedness
of any Person shall include the Indebtedness of any other entity (including any
partnership in which such Person is a general partner) to the extent such Person
is liable therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor.

 

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under this Agreement or any other Loan Document and (b) to the extent not
otherwise described in clause (a) of this definition, Other Taxes.

 

“Indemnitee” has the meaning assigned to such term in Section 9.03(b).

 

“Information Memorandum” means the Confidential Information Memorandum dated
January 15, 2016, relating to the Transactions.

 

“Intercompany Indebtedness Subordination Agreement” means the Intercompany
Indebtedness Agreement substantially in the form of Exhibit F pursuant to which
intercompany obligations and advances owed by any Loan Party are subordinated to
the Obligations.

 

 25

   

  

“Interest Election Request” means a request by the Borrower to convert or
continue a Revolving Borrowing or Term Borrowing in accordance with
Section 2.06, which shall be, in the case of a written Interest Election
Request, in a form reasonably satisfactory to the Administrative Agent and
otherwise consistent with the requirements of Section 2.06.

 

“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.

 

“Interest Period” means, with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
thereafter (or twelve months thereafter if, at the time of the relevant
Borrowing, all Lenders participating therein agree to make an interest period of
such duration available), as the Borrower may elect; provided that (a) if any
Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (b) any
Interest Period that commences on the last Business Day of a calendar month (or
on a day for which there is no numerically corresponding day in the last
calendar month of such Interest Period) shall end on the last Business Day of
the last calendar month of such Interest Period. For purposes hereof, the date
of a Borrowing initially shall be the date on which such Borrowing is made and
thereafter shall be the effective date of the most recent conversion or
continuation of such Borrowing.

 

“Interpolated Screen Rate” means, with respect to any Eurodollar Borrowing for
any Interest Period, a rate per annum which results from interpolating on a
linear basis between (a) the applicable LIBO Screen Rate for the longest
maturity for which a LIBO Screen Rate is available that is shorter than such
Interest Period and (b) the applicable LIBO Screen Rate for the shortest
maturity for which a LIBO Screen Rate is available that is longer than such
Interest Period, in each case at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.

 

“Investment Company Act” means the U.S. Investment Company Act of 1940.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (a) Citibank, N.A. and (b) any Person that shall have
become an Issuing Bank hereunder as provided in Section 2.04(j). Each Issuing
Bank may, in its discretion, arrange for one or more Letters of Credit to be
issued by

 

 26

   

  

Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.

 

“Latest Maturity Date” means, at any time, the latest of the Maturity Dates in
respect of the Classes of Loans and Commitments that are outstanding at such
time.

 

“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.

 

“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn amount of
all outstanding Letters of Credit at such time and (b) the aggregate amount of
all LC Disbursements that have not yet been reimbursed by or on behalf of the
Borrower at such time. The LC Exposure of any Revolving Lender at any time shall
be such Lender’s Applicable Percentage of the aggregate LC Exposure at such
time.

 

“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to an Assignment and Assumption, other
than any such Person that shall have ceased to be a party hereto pursuant to an
Assignment and Assumption; provided, however, that Section 9.03 shall continue
to apply to each such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption as if such Person is a “Lender”.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement
and any Existing Letter of Credit, other than any such letter of credit that
shall have ceased to be a “Letter of Credit” outstanding hereunder pursuant to
Section 9.05.

 

“Leverage Ratio” means, on any date, the ratio of (a) Total Indebtedness as of
such date minus the lesser of (i) Available Cash on such date and (ii)
$50,000,000, to (b) Consolidated EBITDA for the period of four consecutive
fiscal quarters of the Borrower most recently ended prior to such date.

 

“LIBO Rate” means, with respect to any Eurodollar Borrowing for any Interest
Period, a rate per annum equal to the London interbank offered rate as
administered by the ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) for deposits in Dollars (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period as displayed on the Reuters screen page that displays such rate
(currently page LIBOR01) or, in the event such rate does not appear on a page of
the Reuters screen, on the appropriate page of such other information service
that publishes such rate as shall be selected by the Administrative Agent from
time to time in its reasonable discretion (such applicable rate being called the
“LIBO Screen Rate”), at approximately 11:00 a.m., London time, two Business Days
prior to the commencement of such Interest Period. If no LIBO Screen Rate shall
be available for a particular Interest Period but LIBO Screen Rates shall be
available for maturities both longer and shorter than such Interest Period, then
the LIBO Rate for such Interest Period shall be the Interpolated Screen Rate.
Notwithstanding the foregoing, if the LIBO Rate, determined as provided above,
would otherwise be less than 1.00%, then the LIBO Rate shall be deemed to be
1.00% for all purposes.

 

 27

   

  

“LIBO Screen Rate” has the meaning assigned to such term in the definition of
the term “LIBO Rate”.

 

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, charge, security interest or other encumbrance in, on or
of such asset, (b) the interest of a vendor or a lessor under any conditional
sale agreement, capital lease or title retention agreement (or any financing
lease having substantially the same economic effect as any of the foregoing)
relating to such asset and (c) in the case of securities, any purchase option,
call or similar right of a third party with respect to such securities.

 

“Loan Document Obligations” means (a) the due and punctual payment by the
Borrower of (i) the principal of and interest (including interest accruing
during the pendency of any bankruptcy, insolvency, receivership or other similar
proceeding, regardless of whether allowed or allowable in such proceeding) on
the Loans, when and as due, whether at maturity, by acceleration, upon one or
more dates set for prepayment or otherwise, (ii) each payment required to be
made by the Borrower under this Agreement in respect of any Letter of Credit,
when and as due, including payments in respect of reimbursement of
disbursements, interest thereon and obligations to provide cash collateral and
(iii) all other monetary obligations of the Borrower under this Agreement and
each of the other Loan Documents, including obligations to pay fees, expense
reimbursement obligations (including with respect to attorneys’ fees) and
indemnification obligations, whether primary, secondary, direct, contingent,
fixed or otherwise (including monetary obligations incurred during the pendency
of any bankruptcy, insolvency, receivership or other similar proceeding,
regardless of whether allowed or allowable in such proceeding), (b) the due and
punctual performance of all other obligations of the Borrower under or pursuant
to this Agreement and each of the other Loan Documents and (c) the due and
punctual payment and performance of all the obligations of each other Loan Party
under or pursuant to each of the Loan Documents (including monetary obligations
incurred during the pendency of any bankruptcy, insolvency, receivership or
other similar proceeding, regardless of whether allowed or allowable in such
proceeding), in each case of clauses (a), (b) and (c), whether now or hereafter
owing.

 

“Loan Documents” means: this Agreement; the Collateral Agreement; the Perfection
Certificate; the other Security Documents; the Intercompany Indebtedness
Subordination Agreement; any agreement designating an additional Issuing Bank as
contemplated by Section 2.04(j); except for purposes of Section 9.02, any
promissory notes delivered pursuant to Section 2.08(c); all other agreements,
instruments, documents and certificates executed and delivered at any time in
connection with any of the foregoing (and, in each case, any amendment,
restatement, waiver, supplement or other modification to any of the foregoing);
and any other document executed from time to time in connection with the credit
facilities provided for herein that the Administrative Agent and the Borrower
agree in writing shall be considered a “Loan Document”.

 

“Loan Parties” means, collectively, the Borrower and the Subsidiary Loan
Parties.

 

 28

   

  

“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.

 

“Long-Term Indebtedness” means any Indebtedness (excluding Indebtedness
permitted by Section 6.01(a)(iii)) that, in accordance with GAAP, constitutes
(or, when incurred, constituted) a long-term liability.

 

“Majority in Interest”, when used in reference to Lenders of any Class, means,
at any time, (a) in the case of the Revolving Lenders, Lenders having Revolving
Exposures and unused Revolving Commitments representing more than 50% of the sum
of the Aggregate Revolving Exposure and the unused Aggregate Revolving
Commitment at such time and (b) in the case of the Term Lenders of any Class,
Lenders holding outstanding Term Loans of such Class representing more than 50%
of the aggregate principal amount of all Term Loans of such Class outstanding at
such time.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (contingent or otherwise), operations, condition (financial
or otherwise), operating results or prospects of the Borrower and the
Subsidiaries, taken as a whole, (b) the ability of any Loan Party to perform any
of its material obligations under this Agreement or any other Loan Document or
(c) the rights of or benefits available to the Administrative Agent or the
Lenders under this Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans, the Letters of
Credit and the Guarantees under the Loan Documents), or obligations in respect
of one or more Hedging Agreements, of any one or more of the Borrower and the
Subsidiaries in an aggregate principal amount exceeding $10,000,000. For
purposes of determining Material Indebtedness, the “principal amount” of the
obligations of the Borrower or any Subsidiary in respect of any Hedging
Agreement at any time shall be the maximum aggregate amount (giving effect to
any netting agreements) that the Borrower or such Subsidiary would be required
to pay if such Hedging Agreement were terminated at such time.

 

“Material Subsidiary” means each Subsidiary (a) the consolidated total assets of
which equal 2.00% or more of the consolidated total assets of the Borrower and
the Subsidiaries or (b) the consolidated revenues of which equal 2.00% or more
of the consolidated revenues of the Borrower and the Subsidiaries, in each case
as of the end of or for the most recent period of four consecutive fiscal
quarters of the Borrower for which financial statements have been delivered
pursuant to Section 5.01(a) or 5.01(b) (or, prior to the first delivery of any
such financial statements, as of the end of or for the period of four
consecutive fiscal quarters of the Borrower most recently ended prior to the
date of this Agreement); provided that if, at the end of or for any such most
recent period of four consecutive fiscal quarters, the combined consolidated
total assets or combined consolidated revenues of all Subsidiaries that under
clauses (a) and (b) above would not constitute Material Subsidiaries shall have
exceeded 5.00% of the consolidated total assets of the Borrower and the
Subsidiaries or 5.00% of the consolidated revenues of the Borrower and the
Subsidiaries, respectively, then one or more of such excluded

 

 29

   

  

Subsidiaries shall for all purposes of this Agreement be deemed to be Material
Subsidiaries in descending order based on the amounts of their consolidated
total assets or consolidated revenues, as applicable, until such excess shall
have been eliminated. For purposes of this definition, the consolidated total
assets and consolidated revenues of the Borrower and the Subsidiaries shall be
determined on a Pro Forma Basis (including, as of any date prior to, or for any
period that commenced prior to, the Effective Date, to give effect to the
Acquisition and the other Transactions to occur on the Effective Date).

 

“Maturity Date” means the Revolving Maturity Date and the Term Maturity Date, as
the context requires.

 

“Maximum Rate” has the meaning assigned to such term in Section 9.13.

 

“Merger Agreement” means the Agreement and Plan of Merger, dated as of November
22, 2015, by and among the Borrower, Typhoon Acquisition Corp., a Maryland
corporation and wholly owned subsidiary of the Borrower, and the Company.

 

“MNPI” means material information concerning the Borrower, any Subsidiary or any
Affiliate of any of the foregoing or their securities that has not been
disseminated in a manner making it available to investors generally, within the
meaning of Regulation FD under the Securities Act and the Exchange Act. For
purposes of this definition, “material information” means information concerning
the Borrower, the Subsidiaries or any Affiliate of any of the foregoing or any
of their securities that would reasonably be expected to be material for
purposes of the United States Federal and State securities laws and, where
applicable, foreign securities laws.

 

“Moody’s” means Moody’s Investors Service, Inc., and any successor to its rating
agency business.

 

“Mortgage” means a mortgage, deed of trust, assignment of leases and rents,
leasehold mortgage or other security document granting a Lien on any Mortgaged
Property to secure the Obligations. Each Mortgage shall be in form and substance
reasonably satisfactory to the Administrative Agent.

 

“Mortgaged Property” means, initially, each parcel of real property and the
improvements thereto owned by a Loan Party and identified on Schedule 1.02, and
includes each other parcel of real property and the improvements thereto owned
by a Loan Party with respect to which a Mortgage is granted pursuant to
Section 5.12 or 5.13.

 

“Multiemployer Plan” means a “multiemployer plan”, as defined in
Section 4001(a)(3) of ERISA.

 

“Net Proceeds” means, with respect to any event, (a) the cash proceeds received
in respect of such event, including (i) any cash received in respect of any
non-cash proceeds (including any cash payments received by way of deferred
payment of principal pursuant to a note or installment receivable or purchase
price adjustment or earn out, but excluding any reasonable interest payments),
but only as and when received, (ii) in the case of a casualty, insurance
proceeds and (iii) in the case of a condemnation or

 

 30

   

 

similar event, condemnation awards and similar payments, minus (b) the sum,
without duplication, of (i) all reasonable fees and out-of-pocket expenses paid
in connection with such event by the Borrower and the Subsidiaries to Persons
other than Affiliates of the Borrower or any Subsidiary, (ii) in the case of a
sale, transfer, lease or other disposition of an asset (including pursuant to a
sale and leaseback transaction or a casualty or a condemnation or similar
proceeding), the amount of all payments that are permitted hereunder and are
made by the Borrower and the Subsidiaries as a result of such event to repay
Indebtedness (other than the Loans) secured by such asset or otherwise subject
to mandatory prepayment as a result of such event and (iii) the amount of all
taxes paid (or reasonably estimated to be payable) by the Borrower and the
Subsidiaries, and the amount of any reserves established by the Borrower and the
Subsidiaries in accordance with GAAP to fund purchase price adjustment,
indemnification and similar contingent liabilities (other than any earn out
obligations) reasonably estimated to be payable, in each case during the year
that such event occurred or the next succeeding year and that are directly
attributable to the occurrence of such event (as determined reasonably and in
good faith by a Financial Officer). For purposes of this definition, in the
event any contingent liability reserve established with respect to any event as
described in clause (b)(iii) above shall be reduced, the amount of such
reduction shall, except to the extent such reduction is made as a result of a
payment having been made in respect of the contingent liabilities with respect
to which such reserve has been established, be deemed to be receipt, on the date
of such reduction, of cash proceeds in respect of such event.

 

“Net Working Capital” means, for any period, an amount equal to Consolidated
Current Assets minus Consolidated Current Liabilities.

 

“Non-Consenting Lender” has the meaning assigned to such term in
Section 9.02(c).

 

“Obligations” means, collectively, (a) all the Loan Document Obligations, (b)
all the Secured Cash Management Obligations and (c) all the Secured Hedging
Obligations.

 

“OFAC” means the Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Taxes (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement or any other Loan Document, or sold or assigned an interest in this
Agreement or any other Loan Document).

 

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, this

 

 31

   

  

Agreement or any other Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.18(b) or 9.02(c)).

 

“Participant” has the meaning assigned to such term in Section 9.04(c).

 

“Participant Register” has the meaning assigned to such term in Section 9.04(c).

 

“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.

 

“Perfection Certificate” means a certificate in the form of Exhibit D or any
other form reasonably satisfactory to the Administrative Agent.

 

“Permitted Acquisition” means the purchase or other acquisition, by merger or
otherwise, by the Borrower or any other Loan Party that is a wholly owned
Subsidiary of all the outstanding Equity Interests (other than directors’
qualifying shares) in, all or substantially all the assets of or all or
substantially all the assets constituting a business unit, division, product
line or line of business of a Person if (a) such acquisition was not preceded
by, or consummated pursuant to, a hostile offer (including a proxy contest),
(b) each of such Person and its subsidiaries (in the case of an acquisition of
Equity Interests) is organized under the laws of, and substantially all its
assets (or the assets of such business unit, division, product line or line of
business, as applicable) are located in, the United States of America, any State
thereof or the District of Columbia, (c) no Default has occurred and is
continuing or would result therefrom, (d) such acquisition and all transactions
related thereto are consummated in accordance with applicable laws, (e) all
actions required to be taken with respect to such acquired or newly formed
Subsidiary or such acquired assets under Sections 5.12 and 5.13 shall have been
taken (or arrangements for the taking of such actions reasonably satisfactory to
the Administrative Agent shall have been made), (f) the Borrower is in
compliance, on a Pro Forma Basis after giving effect to such acquisition as of
the last day of the most recently ended fiscal quarter of the Borrower, with the
covenants contained in Sections 6.12 and 6.13, (g) after giving effect to such
acquisition, there shall be no less than $15,000,000 of aggregate unused and
available Revolving Commitments, (h) the business of such Person or such assets,
as applicable, constitutes a business permitted by Section 6.03(b), (i) the
Leverage Ratio, calculated on a Pro Forma Basis after giving effect to such
acquisition as of the last day of the most recently ended fiscal quarter of the
Borrower, is not greater than 0.25x less than the maximum Leverage Ratio
permitted pursuant to Section 6.13 for the last day of the then most recently
completed fiscal quarter, (j) the Consolidated EBITDA of such Person for the
four fiscal quarter period ending on the most recently completed fiscal quarter
of such Person shall not be negative and (k) the Borrower has delivered to the
Administrative Agent a certificate of a Financial Officer certifying that all
requirements set forth in clauses (a) through (j) above have been satisfied and
setting forth reasonably detailed calculations demonstrating compliance with
clauses (f) and (i) above (which calculations shall, if made as of the last day
of any fiscal quarter of the Borrower for which the Borrower has not delivered
to the Administrative Agent the

 

 32

   

  

financial statements and certificate of a Financial Officer required to be
delivered by Section 5.01(a) or (b) and Section 5.01(c), respectively, be
accompanied by a reasonably detailed calculation of Consolidated EBITDA, the
Fixed Charge Coverage Denominator and the Fixed Charge Coverage Numerator for
the relevant period).

 

“Permitted Encumbrances” means:

 

(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.05;

 

(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords’, suppliers’ and other like Liens imposed by law (other than any Lien
imposed pursuant to Section 430(k) of the Code or Section 303(k) of ERISA or a
violation of Section 436 of the Code), arising in the ordinary course of
business and securing obligations that are not overdue by more than 30 days or
are being contested in compliance with Section 5.05;

 

(c) pledges and deposits made (i) in the ordinary course of business in
compliance with workers’ compensation, unemployment insurance and other social
security laws and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

(d) pledges and deposits made (i) to secure the performance of bids, trade
contracts (other than for payment of Indebtedness), leases (other than Capital
Lease Obligations), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature, in each case in the ordinary
course of business and (ii) in respect of letters of credit, bank guarantees or
similar instruments issued for the account of the Borrower or any Subsidiary in
the ordinary course of business supporting obligations of the type set forth in
clause (i) above;

 

(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;

 

(f) easements, zoning restrictions, rights-of-way and similar encumbrances on
real property imposed by law or arising in the ordinary course of business that
do not secure any monetary obligations and do not materially detract from the
value of the affected property or interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

(g) Liens arising from Permitted Investments described in clause (d) of the
definition of the term “Permitted Investments”;

 

(h) banker’s liens, rights of setoff or similar rights and remedies as to
deposit accounts or other funds maintained with depository institutions and
securities accounts and other financial assets maintained with a securities

 

 33

   

  

intermediary; provided that such deposit accounts or funds and securities
accounts or other financial assets are not established or deposited for the
purpose of providing collateral for any Indebtedness and are not subject to
restrictions on access by the Borrower or any Subsidiary in excess of those
required by applicable banking regulations;

 

(i) Liens arising by virtue of Uniform Commercial Code financing statement
filings (or similar filings under applicable law) regarding operating leases or
consignments entered into by the Borrower and the Subsidiaries;

 

(j) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 (or the applicable corresponding section) of the Uniform
Commercial Code in effect in the relevant jurisdiction covering only the items
being collected upon;

 

(k) Liens representing any interest or title of a licensor, lessor or
sublicensor or sublessor, or a licensee, lessee or sublicensee or sublessee, in
the property subject to any lease, license or sublicense or concession agreement
permitted by this Agreement;

 

(l) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;
and

 

(m) Liens that are contractual rights of set-off;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness, other than Liens referred to clauses (c) and (d) above
securing letters of credit, bank guarantees or similar instruments.

 

“Permitted Investments” means:

 

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America); provided that in each case such
obligations mature within two years from the date of acquisition thereof, and
that the weighted average maturity of such securities does not exceed one year
from the date of acquisition thereof;

 

(b) commercial paper, bonds or debentures issued by any Lender or any
corporation organized and existing under the laws of the United States or any
State thereof and having short term ratings of at least A-1 from S&P or P-1 from
Moody’s (or, if at any time neither S&P nor Moody’s shall be rating such
obligations, then the highest rating from such other nationally recognized
rating services acceptable to the Administrative Agent), or long term ratings of
at least AA- from S&P or Aa3 from Moody’s; provided that such obligations mature
within two years of the date of the acquisition thereof, and that the weighted

 

 34

   

  

average maturity of such securities does not exceed one year from the date of
acquisition thereof;

 

(c) certificates of deposits or banker’s acceptances, in each case maturing
within one year from the date of acquisition thereof, and money market accounts,
in each case issued or offered by any Lender or any other commercial bank
organized under the laws of the United States of America or any State thereof or
the District of Columbia, in each case having combined capital and surplus and
undivided profits of not less than $1,000,000,000;

 

(d) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria described in clause (c) above;

 

(e) “money market funds” that (i) comply with the criteria set forth in
Rule 2a-7 of the Investment Company Act, (ii) are rated AAA by S&P and Aaa by
Moody’s and (iii) have portfolio assets of at least $2,500,000,000;

 

(f) in the case of any Foreign Subsidiary, other short term investments that are
analogous to the foregoing, are of comparable credit quality and are customarily
used by companies in the jurisdiction of such Foreign Subsidiary for cash
management purposes; and

 

(g) securities issued by an State or political subdivision of the United States,
having long term ratings of at least AA- from S&P or Aa3 from Moody’s; provided
that such obligations mature within two years of the date of acquisition
thereof, and that the weighted average maturity of such securities does not
exceed one year from the date of acquisition thereof.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

“Plan” means any “employee pension benefit plan”, as defined in Section 3(2) of
ERISA (other than a Multiemployer Plan), that is subject to the provisions of
Title IV of ERISA or Section 412 of the Code or Section 302 of ERISA, and in
respect of which the Borrower or any of its ERISA Affiliates is (or, if such
plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” as defined in Section 3(5) of ERISA.

 

“Platform” has the meaning assigned to such term in Section 9.01(d).

 

“Prepayment Event” means:

 

(a) any sale, transfer, lease or other disposition (including pursuant to a sale
and leaseback transaction and by way of merger or consolidation) (for purposes
of this defined term, collectively, “dispositions”) of any asset of the Borrower
or any Subsidiary (including Equity Interests of any Subsidiary), other

 

 35

   

  

than (i) dispositions described in clauses (a), (b), (c), (f), (g), (h), (i) and
(k) of Section 6.05 and (ii) other dispositions resulting in aggregate Net
Proceeds not exceeding (A) $1,500,000 in the case of any single disposition or
series of related dispositions and (B) $3,000,000 for all such dispositions
during any fiscal year of the Borrower;

 

(b) any casualty or other insured damage to, or any taking under power of
eminent domain or by condemnation or similar proceeding of, any asset of the
Borrower or any Subsidiary with a fair market value immediately prior to such
event equal to or greater than $1,500,000;

 

(c) any issuance by the Borrower or any Subsidiary of any Equity Interests, or
the receipt by the Borrower or any Subsidiary of any capital contribution, other
than (i) any such issuance of Equity Interests to, or receipt of any such
capital contribution from, the Borrower or any Subsidiary, (ii) any issuance of
directors’ qualifying shares or of nominal amounts of other Equity Interests
that are required to be held by specified Persons under applicable law or (iii)
any such issuance of Qualified Equity Interests to management, directors or
employees (including prospective employees) of the Borrower or any Subsidiary
under any employee stock option or stock purchase plan or other employee benefit
plan in existence from time to time;

 

(d) the incurrence by any Loan Party of any Indebtedness incurred under Section
6.01(a)(xiv);

 

(e) the incurrence by the Borrower or any Subsidiary of any Indebtedness, other
than Indebtedness permitted to be incurred under Section 6.01 or permitted by
the Required Lenders pursuant to Section 9.02; or

 

(f) the incurrence by the Borrower of any Specified Refinancing Debt pursuant to
Section 2.20.

 

“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Citibank, N.A. as its prime rate in effect at its principal office in
New York City. Each change in the Prime Rate shall be effective from and
including the date such change is publicly announced as being effective.

 

“Private Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that are not Public Side Lender Representatives.

 

“Pro Forma Basis” means, with respect to the calculation of the financial
covenants contained in Sections 6.12 and 6.13 or otherwise for purposes of
determining the Leverage Ratio, Consolidated Interest Expense, the Fixed Charge
Coverage Denominator, the Fixed Charge Coverage Numerator, Consolidated EBITDA
or any other calculation hereunder required to be made on a pro forma basis, as
of any date or for any period, that such calculation shall give pro forma effect
in accordance with Article 11 of Regulation S-X under the Securities Act (except
that calculations giving pro forma effect to the Acquisition need not be
calculated in accordance with Article 11 of

 

 36

   

  

Regulation S-X under the Securities Act), to all Permitted Acquisitions and
other investments, all issuances, incurrences or assumptions of Indebtedness
(with any such Indebtedness being deemed to be amortized over the applicable
testing period in accordance with its terms) and all sales, transfers or other
dispositions of any material assets outside the ordinary course of business (and
any related prepayments or repayments of Indebtedness) that have occurred during
(or, if such calculation is being made for the purpose of determining whether
any proposed acquisition will constitute a Permitted Acquisition, since the
beginning of) the four consecutive fiscal quarter period of the Borrower most
recently ended on or prior to such date as if they occurred on the first day of
such four consecutive fiscal quarter period (including expected cost savings,
synergies or operating expense reductions in an aggregate amount not to exceed
15% of Consolidated EBITDA (prior to giving effect to any such add-backs) for
such period (without duplication of actual cost savings) to the extent (other
than with respect to expected cost savings, synergies or operating expense
reductions expected to result from the Acquisition) such cost savings, synergies
or operating expense reductions would be permitted to be reflected in pro forma
financial information complying with the requirements of GAAP and Article 11 of
Regulation S-X under the Securities Act as interpreted by the Staff of the SEC,
and as certified by a Financial Officer). If any Indebtedness bears a floating
rate of interest and is being given pro forma effect, the interest on such
Indebtedness shall be calculated as if the rate in effect on the date of
determination had been the applicable rate for the entire period (taking into
account any Hedging Agreement applicable to such Indebtedness if such Hedging
Agreement has a remaining term in excess of 12 months).

 

“Proposed Change” has the meaning assigned to such term in Section 9.02(c).

 

“Public Side Lender Representatives” means, with respect to any Lender,
representatives of such Lender that do not wish to receive MNPI.

 

“Qualified Equity Interests” means Equity Interests of the Borrower other than
Disqualified Equity Interests.

 

“Quarterly Dividend Amount” means (a) $5,000,000 for each of the periods from
(I) the Effective Date to the three month anniversary of the Effective Date and
(II) the three month anniversary of the Effective Date to the six-month
anniversary of the Effective Date and (b) $6,250,000 for each successive
three-month period thereafter (with each such successive period after the
initial period under this clause (b) beginning on the first day following the
last day of the immediately preceding three-month period); provided that (i)
subject to clause (ii) below, the amount for any such three-month period under
clause (a) and (b) above shall be increased by the product of (x) $0.30
multiplied by (y) the number of shares of the Borrower’s common stock issued
(including by way of exercise of stock option awards) by the Borrower for cash
proceeds (other than to a Subsidiary) after the Effective Date and prior to the
commencement of such three-month period; and (ii) in no event shall the
Quarterly Dividend Amount exceed $9,000,000 for any such three-month period.

 

 37

   

  

“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.

 

“Refinancing Amendment” means an amendment to this Agreement, in form and
substance satisfactory to the Administrative Agent, among the Borrower, the
Administrative Agent and the Lenders providing Specified Refinancing Debt,
effecting the incurrence of such Specified Refinancing Debt in accordance with
Section 2.20.

 

“Refinancing Indebtedness” means, in respect of any Indebtedness (the “Original
Indebtedness”), any Indebtedness that extends, renews or refinances such
Original Indebtedness (or any Refinancing Indebtedness in respect thereof);
provided that (a) the principal amount (or accreted value, if applicable) of
such Refinancing Indebtedness shall not exceed the principal amount (or accreted
value, if applicable) of such Original Indebtedness except by an amount no
greater than accrued and unpaid interest with respect to such Original
Indebtedness and any reasonable fees, premium and expenses relating to such
extension, renewal or refinancing; (b) the stated final maturity of such
Refinancing Indebtedness shall not be earlier than that of such Original
Indebtedness, and such stated final maturity shall not be subject to any
conditions that could result in such stated final maturity occurring on a date
that precedes the stated final maturity of such Original Indebtedness (except
upon the occurrence of a default or change of control or as and to the extent
such acceleration of the stated final maturity thereof would have been required
pursuant to the terms of the Original Indebtedness); (c) such Refinancing
Indebtedness shall not be required to be repaid, prepaid, redeemed, repurchased
or defeased, whether on one or more fixed dates, upon the occurrence of one or
more events or at the option of any holder thereof (except, in each case, upon
the occurrence of an event of default or a change in control or as and to the
extent such repayment, prepayment, redemption, repurchase or defeasance would
have been required pursuant to the terms of such Original Indebtedness) prior to
the earlier of (i) the maturity of such Original Indebtedness and (ii) the date
91 days after the Latest Maturity Date in effect on the date of such extension,
renewal or refinancing, provided that, notwithstanding the foregoing, scheduled
amortization payments (however denominated) of such Refinancing Indebtedness
shall be permitted so long as the weighted average life to maturity of such
Refinancing Indebtedness shall be longer than the shorter of (x) the weighted
average life to maturity of such Original Indebtedness remaining as of the date
of such extension, renewal or refinancing and (y) the weighted average life to
maturity of each Class of the Term Loans remaining as of the date of such
extension, renewal or refinancing; (d) such Refinancing Indebtedness shall not
constitute an obligation (including pursuant to a Guarantee) of the Borrower or
any Subsidiary, in each case that shall not have been (or, in the case of
after-acquired Subsidiaries, shall not have been required to become pursuant to
the terms of the Original Indebtedness) an obligor in respect of such Original
Indebtedness, and, in each case, shall constitute an obligation of the Borrower
or such Subsidiary only to the extent of their obligations in respect of such
Original Indebtedness; (e) if such Original Indebtedness shall have been
subordinated to the Loan Document Obligations, such Refinancing Indebtedness
shall also be subordinated to the Loan Document Obligations on terms not less
favorable in any material respect to the Lenders; and (f) such Refinancing
Indebtedness shall not be secured by any Lien on any asset other than the assets
that secured such Original

 

 38

   

  

Indebtedness (or would have been required to secure such Original Indebtedness
pursuant to the terms thereof) or, in the event Liens securing such Original
Indebtedness shall have been contractually subordinated to any Lien securing the
Loan Document Obligations, by any Lien that shall not have been contractually
subordinated to at least the same extent pursuant to an intercreditor agreement
in form and substance satisfactory to the Administrative Agent.

 

“Register” has the meaning assigned to such term in Section 9.04(b)(iv).

 

“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents, trustees,
managers, advisors, representatives and controlling persons of such Person and
such Person’s Affiliates.

 

“Release” means any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment (including ambient air, surface water, groundwater, land
surface or subsurface strata) or within or upon any building, structure,
facility or fixture.

 

“Required Lenders” means, at any time, Lenders having Revolving Exposures, Term
Loans and unused Commitments representing more than 50% of the sum of the
Aggregate Revolving Exposure, outstanding Term Loans and unused Commitments at
such time.

 

“Requirement of Law” means, with respect to any Person, (a) the charter,
articles or certificate of organization or incorporation and bylaws or other
organizational or governing documents of such Person and (b) any law (including
common law), statute, ordinance, treaty, rule, regulation, order, decree, writ,
injunction, settlement agreement or determination of any arbitrator or court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its property or to which such Person or any of its property is
subject.

 

“Responsible Officer” means, with respect to any Person, the chief executive
officer, president, or any Financial Officer of such Person.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in the
Borrower or any Subsidiary, or any payment or distribution (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, exchange,
conversion, cancelation or termination of any Equity Interests in the Borrower
or any Subsidiary, or any other payment (including any payment under any Hedging
Agreement) that has a substantially similar effect to any of the foregoing.

 

“Revolving Availability Period” means the period from and including the
Effective Date to but excluding the earlier of the Revolving Maturity Date and
the date of termination of the Revolving Commitments.

 

 39

   

  

“Revolving Commitment” means, with respect to each Lender, the commitment, if
any, of such Lender to make Revolving Loans and to acquire participations in
Letters of Credit hereunder, expressed as an amount representing the maximum
possible aggregate amount of such Lender’s Revolving Exposure hereunder, as such
commitment may be (a) reduced from time to time pursuant to Section 2.07 and
(b) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s Revolving
Commitment is set forth on Schedule 2.01 or in the Assignment and Assumption
pursuant to which such Lender shall have assumed its Revolving Commitment, as
applicable. The initial aggregate amount of the Lenders’ Revolving Commitments
is $150,000,000.

 

“Revolving Exposure” means, with respect to any Lender at any time, the sum of
(a) the outstanding principal amount of such Lender’s Revolving Loans and
(b) such Lender’s LC Exposure, in each case at such time.

 

“Revolving Lender” means a Lender with a Revolving Commitment or, if the
Revolving Commitments have terminated or expired, a Lender with Revolving
Exposure.

 

“Revolving Lender Parent” means, with respect to any Revolving Lender, any
Person as to which such Revolving Lender is, directly or indirectly, a
subsidiary.

 

“Revolving Loan” means a Loan made pursuant to clause (b) of Section 2.01.

 

“Revolving Maturity Date” means February 23, 2021.

 

“S&P” means Standard & Poor’s Ratings Services, a division of McGraw-Hill
Financial, Inc., and any successor to its rating agency business.

 

“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.

 

“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC or the U.S.
Department of State or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person owned or controlled by any such Person or
Persons.

 

“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State (including, without
limitation, any sanctions or requirements imposed by, or based upon, the
obligations set forth in the USA PATRIOT Act), or (b) the United Nations
Security Council, the European Union or Her Majesty’s Treasury of the United
Kingdom.

 

“SEC” means the United States Securities and Exchange Commission or any
Governmental Authority succeeding to any of its principal functions.

 

 40

   

  

“Secured Cash Management Obligations” means the due and punctual payment and
performance of any and all obligations of the Borrower and each Subsidiary
(whether absolute or contingent and however and whenever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor)) arising in respect of Cash Management
Services that (a) are owed to the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, or to any Person that, at the time such
obligations were incurred, was the Administrative Agent, any Arranger or an
Affiliate of any of the foregoing, (b) are owed on the Effective Date to a
Person that is a Lender or an Affiliate of a Lender as of the Effective Date or
(c) are owed to a Person that is a Lender or an Affiliate of a Lender at the
time such obligations are incurred.

 

“Secured Hedging Obligations” means the due and punctual payment and performance
of any and all obligations of the Borrower and each Subsidiary arising under
each Hedging Agreement that (a) is with a counterparty that is the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, or
any Person that, at the time such Hedging Agreement was entered into, was the
Administrative Agent, any Arranger or an Affiliate of any of the foregoing, (b)
is in effect on the Effective Date with a counterparty that is a Lender or an
Affiliate of a Lender as of the Effective Date or (c) is entered into after the
Effective Date with a counterparty that is a Lender or an Affiliate of a Lender
at the time such Hedging Agreement is entered into. Notwithstanding the
foregoing, in the case of any Excluded Swap Guarantor, “Secured Hedging
Obligations” shall not include Excluded Swap Obligations of such Excluded Swap
Guarantor.

 

“Secured Parties” means, collectively, (a) the Lenders, (b) the Administrative
Agent, (c) the Arrangers, (d) each Issuing Bank, (e) each provider of Cash
Management Services the obligations under which constitute Secured Cash
Management Obligations, (f) each counterparty to any Hedging Agreement the
obligations under which constitute Secured Hedging Obligations, (g) the
beneficiaries of each indemnification obligation undertaken by any Loan Party
under this Agreement or any other Loan Document and (h) the successors and
assigns of each of the foregoing.

 

“Securities Act” means the United States Securities Act of 1933.

 

“Security Documents” means the Collateral Agreement, the Foreign Pledge
Agreements (if any), the Mortgages (if any) and each other security agreement or
other instrument or document executed and delivered pursuant to any of the
foregoing or pursuant to Section 5.12 or 5.13 to secure any of the Obligations.

 

“Segment Level Basis” means, with respect to the statements of cash flows
required to be delivered by the Borrower pursuant to Sections 5.01(a) and (b)
hereof, statements of cash flows prepared on a segment level basis in a form
reasonably acceptable to the Administrative Agent.

 

“Specified Refinancing Debt” has the meaning assigned to such term in Section
2.20(a).

 

 41

   

  

“Specified Representations” means the representations and warranties set forth
in Sections 3.01 (solely, with respect to Section 3.01(b), as it relates to the
execution, delivery and performance of the Loan Documents), 3.02 (solely as it
relates to the Loan Documents), 3.03(b) (solely as it relates to the Loan
Documents and solely with respect to clause (a) of the definition of
“Requirement of Law”), 3.08, 3.09, 3.10, 3.17 and 3.18.

 

“Specified Swap Obligation” means, with respect to any Subsidiary Loan Party, an
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of §1a(47) of the Commodity Exchange
Act.

 

“SPV” has the meaning assigned to such term in Section 9.04(e).

 

“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board of Governors and any other banking authority (domestic
or foreign) to which the Administrative Agent or any Lender (including any
branch, Affiliate or fronting office making or holding a Loan) is subject for
eurocurrency funding (currently referred to as “Eurocurrency Liabilities” in
Regulation D of the Board of Governors). Such reserve percentages shall include
those imposed pursuant to such Regulation D. Eurodollar Loans shall be deemed to
constitute eurocurrency funding and to be subject to such reserve requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any
comparable regulation. The Statutory Reserve Rate shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

 

“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other
business entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP, as well as any other
corporation, limited liability company, partnership, association or other
business entity (a) of which securities or other ownership interests
representing more than 50% of the equity value or more than 50% of the ordinary
voting power or, in the case of a partnership, more than 50% of the general
partnership interests are, as of such date, owned, controlled or held or
(b) that is, as of such date, otherwise Controlled, by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

 

“Subsidiary” means any subsidiary of the Borrower. For purposes of the
representations and warranties made herein on the Effective Date, the term
“Subsidiary” includes the Company and its subsidiaries.

 

“Subsidiary Loan Party” means each Subsidiary that is or, after the date hereof,
becomes a party to the Collateral Agreement.

 

 42

   

  

“Supplemental Perfection Certificate” means a certificate in the form of Exhibit
E or any other form reasonably satisfactory to the Administrative Agent.

 

“Syndication Agent” means Manufacturers and Traders Trust Company.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

“Tender Offer” means the tender offer commenced by Typhoon Acquisition Corp. to
purchase any and all of the outstanding shares of the Company’s Class A common
stock, par value $0.01 per share, and the Company’s Class B common stock, par
value $0.01 per share (in each case, other than certain shares to be excluded
from the tender offer pursuant to the terms of the Merger Agreement).

 

“Term Commitment” means, with respect to each Lender, the commitment, if any, of
such Lender to make a Term Loan hereunder on the Effective Date, expressed as an
amount representing the maximum principal amount of the Term Loan to be made by
such Lender hereunder, as such commitment may be (a) reduced from time to time
pursuant to Section 2.07 and (b) reduced or increased from time to time pursuant
to assignments by or to such Lender pursuant to Section 9.04. The initial amount
of each Lender’s Term Commitment is set forth on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender shall have assumed its
Term Commitment, as applicable. The initial aggregate amount of the Lenders’
Term Commitments is $250,000,000.

 

“Term Lenders” means a Lender with a Term Commitment or an outstanding Term
Loan.

 

“Term Loans” means a Loan made pursuant to clause (a) of Section 2.01.

 

“Term Maturity Date” means February 23, 2021.

 

“Total Indebtedness” means, as of any date, without duplication, for the
Borrower and its subsidiaries on a consolidated basis determined in accordance
with GAAP, the sum of the aggregate principal amount of Indebtedness of the
Borrower and the Subsidiaries outstanding as of such date; provided that the
term “Indebtedness” shall not include (i) obligations under any derivative
transaction or other Hedging Agreement (unless such obligations are payment
obligations that relate to a derivative transaction or other Hedging Agreement
that has been terminated) and (ii) any cash secured letter of credit (including
any cash secured Letters of Credit).

 

“Transaction Costs” means all fees, costs and expenses incurred or payable by
the Borrower or any Subsidiary in connection with the Transactions.

 

“Transactions” means, collectively, (a) the execution, delivery and performance
by each Loan Party of the Loan Documents (including this Agreement) to

 

 43

   

  

which it is to be a party, the borrowing of Loans, the use of the proceeds
thereof and the issuance of Letters of Credit hereunder, (b) the consummation of
the Acquisition and the other transactions contemplated by the Acquisition
Documents, (c) the repayment in full of all indebtedness outstanding on the
Effective Date under each of the Existing Credit Agreement (other than with
respect to Existing Letters of Credit) and the Company Credit Agreement and the
termination of all commitments thereunder and the release of all Guarantees and
Liens in respect thereof, (d) (i) on the Effective Date, the issuance of an
irrevocable notice of redemption for all of the outstanding 7.75% Convertible
Notes and (ii) on the 7.75% Convertible Notes Redemption Date, the deposit of
funds with the 7.75% Convertible Notes Trustee sufficient to satisfy and
discharge the 7.75% Convertible Notes Indenture and the notes issued thereunder,
and (e) the payment of the Transaction Costs.

 

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

 

“Unrestricted Cash” means, as of any date, unrestricted cash and cash
equivalents owned by the Borrower and the other Loan Parties on such date that
are not, and are not required under the terms of any agreement or other
arrangement binding on the Borrower or any Loan Party to be, (a) pledged to or
held in one or more accounts under the control of one or more creditors of the
Borrower or any Subsidiary (other than to secure the Loan Document Obligations)
or (b) otherwise segregated from the general assets of the Borrower and the
Subsidiaries, in one or more special accounts or otherwise, for the purpose of
securing or providing a source of payment for Indebtedness or other obligations
that are or from time to time may be owed to one or more creditors of the
Borrower or any Subsidiary (other than to secure the Loan Document Obligations).
It is agreed that cash and cash equivalents held in ordinary deposit or security
accounts and not subject to any existing or contingent restrictions on transfer
by the Borrower or another Loan Party will not be excluded from Unrestricted
Cash by reason of setoff rights or other Liens created by law or by applicable
account agreements in favor of the depositary institutions or security
intermediaries.

 

“U.S. Person” means a “United States person” within the meaning of Section
7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.16(f)(ii)(B)(3).

 

“USA PATRIOT Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001.

 

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years (and/or portion thereof) obtained by dividing: (a)
the sum of the products obtained by multiplying (i) the amount of each then
remaining installment, sinking fund, serial maturity or other required payments
of principal, including payment at final maturity, in respect thereof, by (ii)
the number of

 

 44

   

  

years (calculated to the nearest one-twelfth) that will elapse between such date
and the making of such payment; by (b) the then outstanding principal amount of
such Indebtedness.

 

“wholly owned Subsidiary” means, with respect to any Person at any date, a
subsidiary of such Person of which securities or other ownership interests
representing 100% of the Equity Interests (other than directors’ qualifying
shares) are, as of such date, owned, controlled or held by such Person or one or
more wholly owned Subsidiaries of such Person or by such Person and one or more
wholly owned Subsidiaries of such Person.

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.

 

SECTION 1.02. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurodollar Loan”) or by Class and Type (e.g., a
“Eurodollar Revolving Loan”). Borrowings also may be classified and referred to
by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurodollar
Borrowing”) or by Class and Type (e.g., a “Eurodollar Revolving Borrowing”).

 

SECTION 1.03. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise or except as expressly provided herein,
(a) any definition of or reference to any agreement, instrument or other
document herein shall be construed as referring to such agreement, instrument or
other document as from time to time amended, amended and restated, supplemented
or otherwise modified (subject to any restrictions on such amendments,
restatements, supplements or modifications set forth herein), (b) any definition
of or reference to any statute, rule or regulation shall be construed as
referring thereto as from time to time amended, supplemented or otherwise
modified (including by succession of comparable successor laws), unless
otherwise expressly stated to the contrary, (c) any reference herein to any
Person shall be construed to include such Person’s successors and assigns
(subject to any restrictions on assignments set forth herein), (d) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (e) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement and (f) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

 45

   

  

SECTION 1.04. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that (i) if the
Borrower notifies the Administrative Agent that the Borrower requests an
amendment to any provision (including any definition) hereof to eliminate the
effect of any change occurring after the date hereof in GAAP or in the
application thereof on the operation of such provision (or if the Administrative
Agent notifies the Borrower that the Required Lenders request an amendment to
any provision hereof for such purpose), regardless of whether any such notice is
given before or after such change in GAAP or in the application thereof, then
such provision shall be interpreted on the basis of GAAP as in effect and
applied immediately before such change shall have become effective until such
notice shall have been withdrawn or such provision amended in accordance
herewith and (ii) notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made, (A)
without giving effect to any election under Statement of Financial Accounting
Standards 159, The Fair Value Option for Financial Assets and Financial
Liabilities, or any successor thereto (including pursuant to the Accounting
Standards Codification), to value any Indebtedness of the Borrower or any
Subsidiary at “fair value”, as defined therein, (B) without giving effect to any
treatment of Indebtedness in respect of convertible debt instruments under
Accounting Standards Codification 470-20 (or any other Accounting Standards
Codification or Financial Accounting Standard having a similar result or effect)
to value any such Indebtedness in a reduced or bifurcated manner as described
therein, and such Indebtedness shall at all times be valued at the full stated
principal amount thereof, and (C) without giving effect to any change to GAAP
occurring after the date hereof as a result of the adoption of any proposals set
forth in the Proposed Accounting Standards Update, Leases (Topic 840), issued by
the Financial Accounting Standards Board on August 17, 2010, or any other
proposals issued by the Financial Accounting Standards Board in connection
therewith, in each case if such change would require treating any lease (or
similar arrangement conveying the right to use) as a capital lease where such
lease (or similar arrangement) would not have been required to be so treated
under GAAP as in effect on the date hereof and for all purposes under this
Agreement and the Loan Documents, including negative covenants, financial
covenants and component definitions, the parties shall treat operating leases
(or similar arrangements) and capital leases in a manner consistent with their
current treatment under GAAP as in effect on the Effective Date, notwithstanding
any modifications or interpretive changes thereto that may occur thereafter.

 

SECTION 1.05. Pro Forma and Other Calculations. Notwithstanding anything to the
contrary herein, for purposes of determining compliance with the covenants
contained in Sections 6.12 and 6.13 or otherwise for purposes of determining the
Leverage Ratio, Consolidated EBITDA, Consolidated Interest Expense, the Fixed
Charge Coverage Denominator and the Fixed Charge Coverage Numerator, such
calculations shall be made on a Pro Forma Basis with respect to the Acquisition,
any Permitted Acquisition or any sale, transfer or other disposition of any
material assets outside the ordinary course of business to the extent any such
event occurs during the applicable four-quarter period to which such calculation
relates, or subsequent to the end of such four-quarter period but not later than
the date of such calculation. For purposes

 

 46

   

  

of determining compliance with any provision of this Agreement which itself
requires compliance (on a Pro Forma Basis or otherwise) with the financial
covenants set forth in Section 6.12 and/or Section 6.13 at any time prior to
April 30, 2016, such compliance with the financial covenants shall in each case
be determined by reference to the minimum Fixed Charge Coverage Ratio level and
the maximum Leverage Ratio level permitted thereunder for the period ending on
April 30, 2016.

 

SECTION 1.06. Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to New York City time.

 

SECTION 1.07. Deliveries. Notwithstanding anything herein to the contrary,
whenever any document, agreement or other item is required by any Loan Document
to be delivered on a day that is not a Business Day, the due date thereof shall
be extended to the next succeeding Business Day.

 

SECTION 1.08. Schedules and Exhibits. All of the schedules and exhibits attached
to this Agreement shall be deemed incorporated herein by reference.

 

SECTION 1.09. Currency Generally. For purposes of determining compliance with
Section 6.01, Section 6.02 and Section 6.04 with respect to any amount of
Indebtedness, Lien or Investment in a currency other than Dollars, no Default or
Event of Default shall be deemed to have occurred solely as a result of changes
in rates of currency exchange occurring after the time such Indebtedness, Lien
or Investment is incurred or granted, made or acquired (so long as such
Indebtedness, Lien or Investment, at the time incurred or granted, made or
acquired, was permitted hereunder).

 

ARTICLE II

 

The Credits

 

SECTION 2.01. Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees (a) to make a term loan to the Borrower on the Effective Date
in a principal amount not exceeding its Term Commitment and (b) to make
revolving credit loans to the Borrower from time to time during the Revolving
Availability Period in an aggregate principal amount that will not result in
such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment or
the Aggregate Revolving Exposure exceeding the Aggregate Revolving Commitment;
provided that (i) the aggregate principal amount of Revolving Loans made on the
Effective Date shall not exceed $59,212,833.33 and (ii) the Aggregate Revolving
Exposure shall not exceed $98,095,833.33 at any time through and including the
date one day prior to the 7.75% Convertible Notes Redemption Date (it being
understood, for the avoidance of doubt, that this clause (ii) shall in no way
have the effect of reducing the commitment fees otherwise payable by the
Borrower pursuant to Section 2.11(a) hereof). All Loans shall be denominated in
dollars. Within the foregoing limits and subject to the terms and conditions set
forth herein, the Borrower may borrow, prepay and reborrow Revolving Loans.
Amounts repaid or prepaid in respect of Term Loans may not be reborrowed.

 

 47

   

  

SECTION 2.02. Loans and Borrowings. (a) Each Loan shall be made as part of a
Borrowing consisting of Loans of the same Class and Type made by the Lenders
ratably in accordance with their respective Commitments of the applicable Class.
The failure of any Lender to make any Loan required to be made by it shall not
relieve any other Lender of its obligations hereunder; provided that the
Commitments of the Lenders are several, and not joint, and no Lender shall be
responsible for any other Lender’s failure to make Loans as required.

 

(b) Subject to Section 2.13, each Revolving Borrowing and Term Borrowing shall
be comprised entirely of ABR Loans or Eurodollar Loans as the Borrower may
request in accordance herewith; provided that all Borrowings made on the
Effective Date must be made as ABR Borrowings unless the Borrower shall have
given the notice required for a Eurodollar Borrowing under Section 2.03 and
provided an indemnity letter, in form and substance reasonably satisfactory to
the Administrative Agent, extending the benefits of Section 2.15 to Lenders in
respect of such Borrowings. Each Lender at its option may make any Eurodollar
Loan by causing any domestic or foreign branch or Affiliate of such Lender to
make such Loan; provided that any exercise of such option shall not affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement.

 

(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
other than as it relates to the Borrowing of Revolving Loans made on the
Effective Date, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000; provided that a
Eurodollar Borrowing that results from a continuation of an outstanding
Eurodollar Borrowing may be in an aggregate amount that is equal to such
outstanding Borrowing. At the time that each ABR Revolving Borrowing is made,
other than as it relates to the Borrowing of Revolving Loans made on the
Effective Date, such Borrowing shall be in an aggregate amount that is an
integral multiple of $500,000 and not less than $1,000,000. Borrowings of more
than one Type and Class may be outstanding at the same time; provided that there
shall not at any time be more than a total of six Eurodollar Borrowings
outstanding. Notwithstanding anything to the contrary herein, an ABR Revolving
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the Aggregate Revolving Commitment or that is required to finance the
reimbursement of an LC Disbursement as contemplated by Section 2.04(e).

 

(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date applicable thereto.

 

SECTION 2.03. Requests for Borrowings. To request a Revolving Borrowing or Term
Borrowing, the Borrower shall notify the Administrative Agent of such request by
telephone (a) in the case of a Eurodollar Borrowing, not later than 11:00 a.m.,
New York City time, three Business Days before the date of the proposed
Borrowing or (b) in the case of an ABR Borrowing, not later than 10:00 a.m., New
York City time, on the day of the proposed Borrowing. Each such telephonic
Borrowing

 

 48

   

  

Request shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Borrowing Request signed by a
Responsible Officer of the Borrower. Each such telephonic and written Borrowing
Request shall specify the following information (to the extent applicable, in
compliance with Sections 2.01 and 2.02):

 

(i) whether the requested Borrowing is to be a Revolving Borrowing or a Term
Borrowing;

 

(ii) the aggregate amount of such Borrowing;

 

(iii) the requested date of such Borrowing, which shall be a Business Day;

 

(iv) whether such Borrowing is to be an ABR Borrowing or a Eurodollar Borrowing;

 

(v) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”;

 

(vi) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.05(a), or, if
the Borrowing is being requested to finance the reimbursement of an LC
Disbursement in accordance with Section 2.04(e), the identity of the Issuing
Bank that made such LC Disbursement; and

 

(vii) except with respect to the initial Borrowing on the Effective Date, that
as of such date the conditions in Sections 4.02(a) and 4.02(b) are satisfied.

 

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of the amount of such Lender’s Loan to be made as part of
the requested Borrowing.

 

SECTION 2.04. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account (or for the account of any Subsidiary Loan Party; it
being understood that the Borrower will be jointly and severally responsible for
such Subsidiary Loan Party’s obligations in respect of any such Letter of
Credit), denominated in dollars and in a form reasonably acceptable to the
Administrative Agent and the applicable Issuing Bank, at any time and from time
to time during the Revolving Availability Period. Upon satisfaction of the
conditions specified in Section 4.01 on the Effective Date, each Existing Letter
of Credit will, automatically and without any action on the part of any Person,
be deemed to be a Letter of Credit issued hereunder for all purposes of this
Agreement and the other Loan Documents. Notwithstanding anything contained in
any

 

 49

   

  

letter of credit application or other agreement (other than this Agreement or
any Security Document) submitted by the Borrower to, or entered into by the
Borrower with, any Issuing Bank relating to any Letter of Credit, (i) all
provisions of such letter of credit application or other agreement purporting to
grant Liens in favor of such Issuing Bank to secure obligations in respect of
such Letter of Credit shall be disregarded, it being agreed that such
obligations shall be secured to the extent provided in this Agreement and in the
Security Documents, and (ii) in the event of any inconsistency between the terms
and conditions of this Agreement and the terms and conditions of such letter of
credit application or such other agreement, as applicable, the terms and
conditions of this Agreement shall control.

 

(b) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit or the amendment, renewal or
extension of an outstanding Letter of Credit (other than any automatic renewal
permitted pursuant to paragraph (c) of this Section), the Borrower shall hand
deliver or fax (or transmit by electronic communication, if arrangements for
doing so have been approved by such Issuing Bank) to the applicable Issuing Bank
and the Administrative Agent (reasonably in advance of the requested date of
issuance, amendment, renewal or extension) a notice requesting the issuance of a
Letter of Credit, or identifying the Letter of Credit to be amended, renewed or
extended, and specifying the requested date of issuance, amendment, renewal or
extension (which shall be a Business Day), the date on which such Letter of
Credit is to expire (which shall comply with paragraph (c) of this Section), the
amount of such Letter of Credit, the name and address of the beneficiary thereof
and such other information as shall be requested by the applicable Issuing Bank
as necessary to enable such Issuing Bank to prepare, amend, renew or extend such
Letter of Credit. If requested by the applicable Issuing Bank, the Borrower also
shall submit in connection with any request for a Letter of Credit a letter of
credit application on such Issuing Bank’s standard form. A Letter of Credit
shall be issued, amended, renewed or extended only (A) if (and upon issuance,
amendment, renewal or extension of any Letter of Credit the Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension, (i) the sum of the aggregate LC Exposure and
the outstanding principal amount of the Issuing Bank’s Revolving Loans is
greater than the Revolving Commitment of the Issuing Bank, (ii) no Lender’s
Revolving Exposure shall exceed its Revolving Commitment, (iii) the Aggregate
Revolving Exposure shall not exceed the Aggregate Revolving Commitment and (iv)
the aggregate LC Exposure shall not exceed $25,000,000 and (B) if the issuance,
amendment, renewal or extension would not violate any generally applicable
policy of the Issuing Bank in place at the time of the request for such
issuance, amendment, renewal or extension of a Letter of Credit; provided that
if the Issuing Bank is unable to issue, amend, renew or extend any Letter of
Credit as a result of this clause (B), then the Borrower may, with the
Administrative Agent’s consent (such consent not to be unreasonably withheld or
delayed), designate any Lender to serve as an issuing bank for purposes of this
Agreement solely in respect of such Letter of Credit, provided that such Lender
agrees to act in such capacity. For the avoidance of doubt, any Lender
designated as an issuing bank as contemplated by the immediately preceding
sentence shall deliver to the Administrative Agent the reports and other
documents specified in paragraph (k) of this Section.

 

 50

   

 

(c) Expiration Date. Each Letter of Credit shall expire at or prior to the close
of business on the earlier of (i) the date that is one year after the date of
the issuance of such Letter of Credit (or, in the case of any renewal or
extension thereof, one year after such renewal or extension) and (ii) the date
that is five Business Days prior to the Revolving Maturity Date; provided,
however, that (x) subject to clause (y) below, any Letter of Credit may, upon
the request of the Borrower, include a provision whereby such Letter of Credit
shall be renewed automatically for additional consecutive periods of one year or
less (but not beyond the date that is five Business Days prior to the Revolving
Maturity Date) unless the applicable Issuing Bank notifies the beneficiary
thereof at least 30 days prior to the then-applicable expiration date that such
Letter of Credit will not be renewed and (y) any Letter of Credit may, upon
request of the Borrower and with the prior written consent of the Issuing Bank
in its sole discretion, expire following the date otherwise permitted by clause
(i) and (ii) above and prior to the fourth anniversary of the issuance thereof;
provided that, in the case of any such Letter of Credit that is scheduled to or
could expire on a date following the date that is five Business Days prior to
the Revolving Maturity Date, at the time of such issuance, the Borrower must
deposit into an account established and maintained by the Issuing Bank, an
amount in cash equal to 103% of the face amount of such Letter of Credit as cash
collateral to secure the Borrower’s obligations in respect of such Letter of
Credit (any such Letter of Credit contemplated by this proviso to this clause
(y), an “Extended Maturity LC”).

 

(d) Participations. By the issuance of a Letter of Credit (or an amendment to a
Letter of Credit increasing the amount thereof) and without any further action
on the part of the applicable Issuing Bank or the Lenders, the Issuing Bank that
is the issuer of such Letter of Credit hereby grants to each Revolving Lender,
and each Revolving Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Revolving Lender’s
Applicable Percentage of the aggregate amount available to be drawn under such
Letter of Credit. In consideration and in furtherance of the foregoing, each
Revolving Lender hereby absolutely and unconditionally agrees to pay to the
Administrative Agent, for the account of the applicable Issuing Bank, such
Revolving Lender’s Applicable Percentage of each LC Disbursement made by such
Issuing Bank and not reimbursed by the Borrower on the date due as provided in
paragraph (e) of this Section, or of any reimbursement payment required to be
refunded to the Borrower for any reason. Each Revolving Lender acknowledges and
agrees that its obligation to acquire participations pursuant to this paragraph
in respect of Letters of Credit is absolute and unconditional and shall not be
affected by any circumstance whatsoever, including any amendment, renewal or
extension of any Letter of Credit or the occurrence and continuance of a Default
or any reduction or termination of the Revolving Commitments, and that each such
payment shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Lender further acknowledges and agrees that, in
issuing, amending, renewing or extending any Letter of Credit, the applicable
Issuing Bank shall be entitled to rely, and shall not incur any liability for
relying, upon the representation and warranty of the Borrower deemed made
pursuant to Section 4.02 unless, at least one Business Day prior to the time
such Letter of Credit is issued, amended, renewed or extended (or, in the case
of an automatic renewal permitted pursuant to paragraph (c) of this Section, at
least one Business Day prior to the time by which the election not to extend
must be made by the applicable Issuing Bank),

 

 51

   

 

the Majority in Interest of the Revolving Lenders shall have notified the
applicable Issuing Bank (with a copy to the Administrative Agent) in writing
that, as a result of one or more events or circumstances described in such
notice, one or more of the conditions precedent set forth in Section 4.02(a) or
4.02(b) would not be satisfied if such Letter of Credit were then issued,
amended, renewed or extended (it being understood and agreed that, in the event
any Issuing Bank shall have received any such notice, no Issuing Bank shall have
any obligation to issue, amend, renew or extend any Letter of Credit until and
unless it shall be satisfied that the events and circumstances described in such
notice shall have been cured or otherwise shall have ceased to exist).

 

(e) Reimbursement. If an Issuing Bank shall make any LC Disbursement in respect
of a Letter of Credit, the Borrower shall reimburse such LC Disbursement by
paying to the Administrative Agent an amount equal to such LC Disbursement not
later than 3:00 p.m., New York City time, on the Business Day immediately
following the day that the Borrower receives such notice; provided that, the
Borrower may, subject to the conditions to borrowing set forth herein, request
in accordance with Section 2.03 that such payment be financed with an ABR
Revolving Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing. If the Borrower fails to reimburse any LC
Disbursement by the time specified above in this paragraph, then the
Administrative Agent shall notify each Revolving Lender of the applicable LC
Disbursement, the payment then due from the Borrower in respect thereof and such
Revolving Lender’s Applicable Percentage thereof. Promptly following receipt of
such notice, each Revolving Lender shall pay to the Administrative Agent its
Applicable Percentage of the amount then due from the Borrower, in the same
manner as provided in Section 2.05 with respect to Loans made by such Lender
(and Section 2.05 shall apply, mutatis mutandis, to the payment obligations of
the Revolving Lenders under this paragraph), and the Administrative Agent shall
promptly remit to the applicable Issuing Bank the amounts so received by it from
the Revolving Lenders. Promptly following receipt by the Administrative Agent of
any payment from the Borrower pursuant to this paragraph, the Administrative
Agent shall distribute such payment to the applicable Issuing Bank or, to the
extent that Revolving Lenders have made payments pursuant to this paragraph to
reimburse such Issuing Bank, then to such Revolving Lenders and such Issuing
Bank as their interests may appear. Any payment made by a Revolving Lender
pursuant to this paragraph to reimburse an Issuing Bank for any LC Disbursement
(other than the funding of an ABR Revolving Borrowing as contemplated above)
shall not constitute a Loan and shall not relieve the Borrower of its obligation
to reimburse such LC Disbursement.

 

(f) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision thereof or hereof, (ii) any
draft or other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by an Issuing

 

 52

   

  

Bank under a Letter of Credit against presentation of a draft or other document
that does not comply with the terms of such Letter of Credit or (iv) any other
event or circumstance whatsoever, whether or not similar to any of the
foregoing, that might, but for the provisions of this Section, constitute a
legal or equitable discharge of, or provide a right of setoff against, the
Borrower’s obligations hereunder. None of the Administrative Agent, the Lenders,
the Issuing Banks or any of their Related Parties shall have any liability or
responsibility by reason of or in connection with the issuance or transfer of
any Letter of Credit, any payment or failure to make any payment thereunder
(irrespective of any of the circumstances referred to in the preceding
sentence), any error, omission, interruption, loss or delay in transmission or
delivery of any draft, notice or other communication under or relating to any
Letter of Credit (including any document required to make a drawing thereunder),
any error in interpretation of technical terms or any consequence arising from
causes beyond the control of the applicable Issuing Bank; provided that the
foregoing shall not be construed to excuse any Issuing Bank from liability to
the Borrower to the extent of any direct damages (as opposed to special,
indirect, consequential or punitive damages, claims in respect of which are
hereby waived by the Borrower to the extent permitted by applicable law)
suffered by the Borrower that are caused by such Issuing Bank’s failure to
exercise care when determining whether drafts and other documents presented
under a Letter of Credit comply with the terms thereof. The parties hereto
expressly agree that, in the absence of gross negligence or willful misconduct
on the part of an Issuing Bank (as finally determined by a court of competent
jurisdiction in a final and nonappealable judgment), such Issuing Bank shall be
deemed to have exercised care in each such determination. In furtherance of the
foregoing and without limiting the generality thereof, the parties agree that,
with respect to documents presented that appear on their face to be in
substantial compliance with the terms of a Letter of Credit, an Issuing Bank
may, in its sole discretion, either accept and make payment upon such documents
without responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit, and any such acceptance or refusal shall be deemed not to
constitute gross negligence or willful misconduct.

 

(g) Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the Borrower by telephone (confirmed by facsimile) of
such demand for payment and whether such Issuing Bank has made or will make an
LC Disbursement thereunder; provided that any failure to give or delay in giving
such notice shall not relieve the Borrower of its obligation to reimburse such
Issuing Bank and the Revolving Lenders with respect to any such LC Disbursement
in accordance with paragraph (e) of this Section.

 

(h) Interim Interest. If an Issuing Bank shall make any LC Disbursement, then,
unless the Borrower shall reimburse such LC Disbursement in full on the date
such LC Disbursement is made, the unpaid amount thereof shall bear interest, for
each day from and including the date such LC Disbursement is made to but
excluding the date that the Borrower reimburses such LC Disbursement in full, at
the rate per annum then

 

 53

   

  

applicable to ABR Revolving Loans; provided that, if the Borrower fails to
reimburse such LC Disbursement in full when due pursuant to paragraph (e) of
this Section, then Section 2.12(c) shall apply. Interest accrued pursuant to
this paragraph shall be paid to the Administrative Agent, for the account of the
applicable Issuing Bank, except that interest accrued on and after the date of
payment by any Revolving Lender pursuant to paragraph (e) of this Section to
reimburse such Issuing Bank shall be for the account of such Lender to the
extent of such payment, and shall be payable on demand or, if no demand has been
made, on the date on which the Borrower reimburses the applicable LC
Disbursement in full.

 

(i) Cash Collateralization. If any Event of Default shall occur and be
continuing, on the Business Day on which the Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, a Majority in Interest of the Revolving Lenders) demanding
the deposit of cash collateral pursuant to this paragraph, the Borrower shall
deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders, an amount in cash equal
to 103% of the LC Exposure (other than LC Exposure in respect of Extended
Maturity LCs) as of such date plus any accrued and unpaid interest thereon;
provided that the obligation to deposit such cash collateral shall become
effective immediately, and such deposit shall become immediately due and
payable, without demand or other notice of any kind, upon the occurrence of any
Event of Default with respect to the Borrower described in clause (h) or (i) of
Article VII. The Borrower also shall deposit cash collateral in accordance with
this paragraph as and to the extent required by Section 2.10(b) or 2.19(c). Each
such deposit shall be held by the Administrative Agent as collateral for the
payment and performance of the obligations of the Borrower under this Agreement.
The Administrative Agent shall have exclusive dominion and control, including
the exclusive right of withdrawal, over such account. Other than any interest
earned on the investment of such deposits, which investments shall be made at
the option and sole discretion of the Administrative Agent and at the Borrower’s
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Notwithstanding the
terms of any Security Document, moneys in such account shall be applied by the
Administrative Agent to reimburse the Issuing Banks for LC Disbursements for
which they have not been reimbursed and, to the extent not so applied, shall be
held for the satisfaction of the reimbursement obligations of the Borrower for
the LC Exposure at such time or, if the maturity of the Loans has been
accelerated (but subject to (i) the consent of a Majority in Interest of the
Revolving Lenders and (ii) in the case of any such application at a time when
any Revolving Lender is a Defaulting Lender (but only if, after giving effect
thereto, the remaining cash collateral shall be less than the aggregate LC
Exposure of all the Defaulting Lenders), the consent of each Issuing Bank), be
applied to satisfy other obligations of the Borrower under this Agreement. If
the Borrower is required to provide an amount of cash collateral hereunder as a
result of the occurrence of an Event of Default, such amount (to the extent not
applied as aforesaid) shall be returned to the Borrower within three Business
Days after all Events of Default have been cured or waived. If the Borrower is
required to provide an amount of cash collateral hereunder pursuant to
Section 2.10(b), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
the

 

 54

   

  

Aggregate Revolving Exposure would not exceed the Aggregate Revolving Commitment
and no Event of Default shall have occurred and be continuing. If the Borrower
is required to provide an amount of cash collateral hereunder pursuant to
Section 2.19(c), such amount (to the extent not applied as aforesaid) shall be
returned to the Borrower to the extent that, after giving effect to such return,
no Issuing Bank shall have any exposure in respect of any outstanding Letter of
Credit (other than Extended Maturity LCs) that is not fully covered by the
Revolving Commitments of the non-Defaulting Lenders and/or the remaining cash
collateral and no Event of Default shall have occurred and be continuing.

 

(j) Replacement of the Issuing Bank. The Issuing Bank may, at any time and from
time to time, be replaced by written agreement among and with the prior written
consent of the Borrower, the Administrative Agent, the replaced Issuing Bank and
the successor Issuing Bank. The Administrative Agent shall notify the Lenders of
any such replacement of the Issuing Bank. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced Issuing Bank pursuant to Section 2.11(b). From and after the
effective date of any such replacement, (i) the successor Issuing Bank shall
have all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit to be issued thereafter, and (ii) references herein
to the term “Issuing Bank” shall be deemed to refer to such successor or to any
previous Issuing Bank, or to such successor and all previous Issuing Banks, as
the context shall require. After the replacement of an Issuing Bank hereunder,
the replaced Issuing Bank shall remain a party hereto and shall continue to have
all the rights and obligations of an Issuing Bank under this Agreement with
respect to Letters of Credit issued by it prior to such replacement, but shall
not be required to issue any additional Letters of Credit.

 

(k) Issuing Bank Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each Issuing Bank that is not an Affiliate of the
Administrative Agent shall deliver to the Administrative Agent a copy of each
Letter of Credit issued by it and, in addition to its notification obligations
set forth elsewhere in this Section, report in writing to the Administrative
Agent (i) periodic activity (for such period or recurrent periods as shall be
requested by the Administrative Agent) in respect of Letters of Credit issued by
such Issuing Bank, including all issuances, extensions, amendments and renewals,
all expirations and cancelations and all disbursements and reimbursements,
(ii) reasonably prior to the time that such Issuing Bank issues, amends, renews
or extends any Letter of Credit, the date of such issuance, amendment, renewal
or extension, and the stated amount of the Letters of Credit issued, amended,
renewed or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension (and whether the amounts thereof shall have
changed), (iii) on each Business Day on which such Issuing Bank makes any LC
Disbursement, the date and amount of such LC Disbursement, (iv) on any Business
Day on which the Borrower fails to reimburse an LC Disbursement required to be
reimbursed to such Issuing Bank on such day, the date of such failure and the
amount of such LC Disbursement and (v) on any other Business Day, such other
information as the Administrative Agent shall reasonably request as to the
Letters of Credit issued by such Issuing Bank.

 

 55

   

  

(l) LC Exposure Determination. For all purposes of this Agreement, the amount of
a Letter of Credit that, by its terms or the terms of any document related
thereto, provides for one or more automatic increases in the stated amount
thereof shall be deemed to be the maximum stated amount of such Letter of Credit
after giving effect to all such increases, whether or not such maximum stated
amount is in effect at the time of determination.

 

SECTION 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 12:00 noon, New York City time, to the account of
the Administrative Agent most recently designated by it for such purpose by
notice to the Lenders. The Administrative Agent will make such Loans available
to the Borrower by promptly crediting the amounts so received, in like funds, to
an account of the Borrower maintained with the Administrative Agent and
designated by the Borrower in the applicable Borrowing Request (or, in the case
of (i) the Term Borrowing made on the Effective Date, to an account maintained
by American Stock Transfer & Trust Company, LLC designated by the Borrower in
the applicable Borrowing Request and (ii) any portion of the Revolving Borrowing
to be made on the 7.75% Convertible Notes Redemption Date, to an account
maintained by the 7.75% Convertible Notes Trustee designated by the Borrower in
the applicable Borrowing Request); provided that ABR Revolving Loans made to
finance the reimbursement of an LC Disbursement as provided in Section 2.04(e)
shall be remitted by the Administrative Agent to the applicable Issuing Bank or,
to the extent that Revolving Lenders have made payments pursuant to
Section 2.04(e) to reimburse such Issuing Bank, then to such Revolving Lenders
and such Issuing Bank as their interests may appear.

 

(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption and in its sole discretion, make available to the
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and the Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation or (ii) in the case of the
Borrower, the interest rate applicable to ABR Loans of the applicable Class. If
the Borrower and such Lender shall pay such interest to the Administrative Agent
for the same or an overlapping period, the Administrative Agent shall promptly,
and in any event within three Business Days, remit to the Borrower the amount of
such interest paid by the Borrower for such period. If such Lender pays such
amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing. Any payment by the Borrower shall be
without prejudice to any claim the Borrower may have

 

 56

   

  

against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

SECTION 2.06. Interest Elections. (a) Each Revolving Borrowing and Term
Borrowing initially shall be of the Type specified in the applicable Borrowing
Request or designated by Section 2.03 and, in the case of a Eurodollar
Borrowing, shall have an initial Interest Period as specified in such Borrowing
Request or designated by Section 2.03. Thereafter, the Borrower may elect to
convert such Borrowing to a Borrowing of a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Loans comprising such Borrowing, and the Loans comprising each such portion
shall be considered a separate Borrowing.

 

(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.03 if the Borrower were requesting a
Revolving Borrowing of the Type resulting from such election to be made on the
effective date of such election. Each such telephonic Interest Election Request
shall be irrevocable and shall be confirmed promptly by hand delivery or
facsimile to the Administrative Agent of a written Interest Election Request
signed by the Borrower.

 

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:

 

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

 

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

 

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

 

(iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of the term “Interest Period”.

 

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

 

 57

   

 

(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the applicable Class of the
details thereof and of such Lender’s portion of each resulting Borrowing.

 

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then, so long as such Event of Default is
continuing, (i) no outstanding Borrowing (or Borrowing of the applicable Class,
as applicable) may be converted to or continued as a Eurodollar Borrowing and
(ii) unless repaid, each Eurodollar Borrowing (or Eurodollar Borrowing of the
applicable Class, as applicable) shall be converted to an ABR Borrowing at the
end of the Interest Period applicable thereto.

 

SECTION 2.07. Termination and Reduction of Commitments.

(a) Unless previously terminated, (i) the Term Commitments shall automatically
terminate at 5:00 p.m., New York City time, on the Effective Date and (ii) the
Revolving Commitments shall automatically terminate on the Revolving Maturity
Date.

 

(b) The Borrower may at any time terminate, or from time to time permanently
reduce, the Commitments of any Class; provided that (i) each partial reduction
of the Commitments of any Class shall be in an amount that is an integral
multiple of $500,000 and not less than $1,000,000 unless such amount represents
all of the remaining Commitments of such Class and (ii) the Borrower shall not
terminate or reduce the Revolving Commitments if, after giving effect to any
concurrent prepayment of the Revolving Loans in accordance with Section 2.10,
the Aggregate Revolving Exposure would exceed the Aggregate Revolving
Commitment.

 

(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date thereof. Promptly
following receipt of any such notice, the Administrative Agent shall advise the
Lenders of the applicable Class of the contents thereof. Each notice delivered
by the Borrower pursuant to this Section shall be irrevocable; provided that a
notice of termination or reduction of the Revolving Commitments delivered under
this paragraph may state that such notice is conditioned upon the occurrence of
one or more events specified therein, in which case such notice may be revoked
by the Borrower (by notice to the Administrative Agent on or prior to the
specified effective date) if such condition is not satisfied. Any termination or
reduction of the Commitments of any Class shall be permanent. Each reduction of
the Commitments of any Class shall be made ratably among the Lenders in
accordance with their respective Commitments of such Class.

 

SECTION 2.08. Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan of such

 

 58

   

  

Lender on the Revolving Maturity Date and (ii) to the Administrative Agent for
the account of each Lender the then unpaid principal amount of each Term Loan of
such Lender as provided in Section 2.09.

 

(b) The records maintained by the Administrative Agent and the Lenders shall,
absent manifest error, be prima facie evidence of the existence and amounts of
the obligations of the Borrower in respect of Loans, LC Disbursements, interest
and fees due or accrued hereunder; provided that the failure of the
Administrative Agent or any Lender to maintain such records or any error therein
shall not in any manner affect the obligation of the Borrower to pay any amounts
due hereunder in accordance with the terms of this Agreement.

 

(c) Any Lender may request that Loans of any Class made by it be evidenced by a
promissory note. In such event, the Borrower shall prepare, execute and deliver
to such Lender a promissory note payable to such Lender (or, if requested by
such Lender, to such Lender and its registered assigns) and in a form reasonably
acceptable to the Administrative Agent. Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment pursuant to Section 9.04) be represented by one or more promissory
notes in such form payable to the payee named therein (or, if applicable, to
such payee and its registered assigns).

 

SECTION 2.09. Amortization of Term Loans. (a) Subject to adjustment pursuant to
paragraph (c) of this Section, the Borrower shall repay Term Borrowings on each
date set forth below in the aggregate principal amount set forth opposite such
date:

 

Date  Amount        April 30, 2016  $3,125,000  July 31, 2016  $3,125,000 
October 31, 2016  $3,125,000  January 31, 2017  $3,125,000  April 30, 2017 
$4,687,500  July 31, 2017  $4,687,500  October 31, 2017  $4,687,500  January 31,
2018  $4,687,500  April 30, 2018  $6,250,000  July 31, 2018  $6,250,000  October
31, 2018  $6,250,000  January 31, 2019  $6,250,000  April 30, 2019  $6,250,000 
July 31, 2019  $6,250,000  October 31, 2019  $6,250,000  January 31, 2020 
$6,250,000  April 30, 2020  $6,250,000  July 31, 2020  $6,250,000  October 31,
2020  $6,250,000  January 31, 2021  $6,250,000 

 

 59

   

  

 



Term Maturity Date  $143,750,000 

 

 

(b) To the extent not previously paid, all Term Loans shall be due and payable
on the Term Maturity Date.

 

(c) Any prepayment of a Term Borrowing shall be applied to reduce the subsequent
scheduled repayments of the Term Borrowings to be made pursuant to this Section
(i) in the case of a prepayment pursuant to Section 2.10(a), as directed in
writing by the Borrower and (ii) in the case of a prepayment pursuant to Section
2.10(c) or (d), ratably based on the amount of such scheduled repayments.

 

(d) Prior to any repayment of any Term Borrowings under this Section, the
Borrower shall select the Borrowing or Borrowings to be repaid and shall notify
the Administrative Agent by telephone (confirmed by hand delivery or facsimile)
of such selection not later than 11:00 a.m., New York City time, three Business
Days before the scheduled date of such repayment. Each repayment of a Term
Borrowing shall be applied ratably to the Loans included in the repaid Term
Borrowing. Repayments of Term Borrowings shall be accompanied by payment of
accrued interest on the amount repaid.

 

SECTION 2.10. Prepayment of Loans. (a) The Borrower shall have the right at any
time and from time to time to prepay any Borrowing, in whole or in part, subject
to the requirements of this Section.

 

(b) In the event and on each occasion that the Aggregate Revolving Exposure
exceeds the Aggregate Revolving Commitment, the Borrower shall prepay Revolving
Borrowings (or, if no such Borrowings are outstanding, deposit cash collateral
in an account with the Administrative Agent in accordance with Section 2.04(i))
in an aggregate amount equal to such excess.

 

(c) In the event and on each occasion that any Net Proceeds are received by or
on behalf of the Borrower or any Subsidiary in respect of any Prepayment Event
(including by the Administrative Agent as loss payee in respect of any
Prepayment Event described in clause (b) of the definition of the term
“Prepayment Event”), the Borrower shall, on the day such Net Proceeds are
received (or, in the case of a Prepayment Event described in clause (a) or (b)
of the definition of the term “Prepayment Event”, within three Business Days
after such Net Proceeds are received), prepay Term Borrowings (and, following
the repayment of all Term Borrowings, any outstanding Revolving Borrowings) in
an aggregate amount equal to (i) in the case of a Prepayment Event described in
clause (c) of the definition of the term “Prepayment Event”, 100% of the amount
of such Net Proceeds until the aggregate amount of prepayments made pursuant to
this subclause (i) from and after the Effective Date equals $50,000,000 and,
thereafter, 50% of the amount of such Net Proceeds, (ii) in the case of a
Prepayment Event described in clause (d) of the definition of the term
“Prepayment Event”, 100% of the amount of such Net Proceeds until the aggregate
amount of prepayments made pursuant to this subclause (ii) from and after the
Effective Date equals $100,000,000 and, thereafter, no prepayments shall be
required in respect of any Prepayment Event

 

 60

   

  

described in clause (d) of the definition of such term and (iii) in the case of
all other Prepayment Events, 100% of the amount of such Net Proceeds; provided
that, in the case of any event described in clause (a) or (b) of the definition
of the term “Prepayment Event”, if the Borrower shall, prior to the date of the
required prepayment, deliver to the Administrative Agent a certificate of a
Financial Officer to the effect that the Borrower intends to cause the Net
Proceeds from such event (or a portion thereof specified in such certificate) to
be applied within 360 days after receipt of such Net Proceeds to acquire real
property, equipment or other tangible assets to be used in the business of the
Borrower or the Subsidiaries and certifying that no Default has occurred and is
continuing, then no prepayment shall be required pursuant to this paragraph in
respect of the Net Proceeds in respect of such event (or the portion of such Net
Proceeds specified in such certificate, if applicable) except to the extent of
any such Net Proceeds that have not been so applied by the end of such 360-day
period (or within a period of 180 days thereafter if by the end of such initial
360-day period the Borrower or one or more Subsidiaries shall have entered into
an agreement with a third party to acquire such real property, equipment or
other tangible assets), at which time a prepayment shall be required in an
amount equal to such Net Proceeds that have not been so applied.

 

(d) Following the end of each fiscal year of the Borrower, commencing with the
fiscal year ending July 31, 2016, the Borrower shall prepay Term Borrowings in
an aggregate amount equal to (i) 50% of Excess Cash Flow for such fiscal year
minus (ii) the aggregate principal amount of any voluntary prepayments of Term
Loans made pursuant to subsection (a) of this Section 2.10 during such fiscal
year, excluding any prepayments to the extent financed from Excluded Sources.
Each prepayment pursuant to this paragraph shall be made on or before the date
on which financial statements are delivered pursuant to Section 5.01(a) with
respect to the fiscal year for which Excess Cash Flow is being calculated (and
in any event not later than the last day on which such financial statements may
be delivered in compliance with such Section).

 

(e) Prior to any optional or mandatory prepayment of Borrowings under this
Section, the Borrower shall, subject to the next sentence, select the Borrowing
or Borrowings to be prepaid and shall specify such selection in the notice of
such prepayment delivered pursuant to paragraph (f) of this Section.

 

(f) The Borrower shall notify the Administrative Agent by telephone (confirmed
by hand delivery or facsimile) of any prepayment hereunder (i) in the case of
prepayment of a Eurodollar Borrowing, not later than 12:00 p.m., New York City
time, three Business Days before the date of prepayment or (ii) in the case of
prepayment of an ABR Borrowing, not later than 11:00 a.m., New York City time,
on the date of prepayment. Each such notice shall be irrevocable and shall
specify the prepayment date, the principal amount of each Borrowing or portion
thereof to be prepaid and, in the case of a mandatory prepayment, a reasonably
detailed calculation of the amount of such prepayment; provided that (A) if a
notice of optional prepayment is given in connection with a conditional notice
of termination of the Revolving Commitments as contemplated by Section 2.07,
then such notice of prepayment may be revoked if such notice of termination is
revoked in accordance with Section 2.07 and (B) a notice of prepayment of Term
Borrowings pursuant to paragraph (a) of this Section may state that such notice
is

 

 61

   

  

conditioned upon the occurrence of one or more events specified therein, in
which case such notice of prepayment may be revoked by the Borrower (by notice
to the Administrative Agent on or prior to the specified date of prepayment) if
such condition is not satisfied. Promptly following receipt of any such notice,
the Administrative Agent shall advise the Lenders of the applicable Class of the
contents thereof. Each partial prepayment of any Borrowing shall be in an amount
that would be permitted in the case of an advance of a Borrowing of the same
Type as provided in Section 2.02, except as necessary to apply fully the
required amount of a mandatory prepayment. Each prepayment of a Borrowing shall
be applied ratably to the Loans included in the prepaid Borrowing. Prepayments
shall be accompanied by accrued interest to the extent required by Section 2.12.

 

SECTION 2.11. Fees. (a) The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Lender a commitment fee, which shall accrue at
the Applicable Rate on the average daily unused amount of the Revolving
Commitment of such Revolving Lender during the period from and including the
date hereof to but excluding the date on which the Revolving Commitments
terminate. Accrued commitment fees shall be payable in arrears on the last
Business Day of March, June, September and December of each year and on the date
on which the Revolving Commitments terminate, commencing on the first such date
to occur after the date hereof. All commitment fees shall be computed on the
basis of a year of 360 days and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). For purposes of
computing commitment fees, a Revolving Commitment of a Lender shall be deemed to
be used to the extent of the outstanding Revolving Loans and LC Exposure of such
Lender.

 

(b) The Borrower agrees to pay (i) to the Administrative Agent for the account
of each Revolving Lender a participation fee with respect to its participations
in Letters of Credit, which shall accrue at the same Applicable Rate then used
to determine the interest rate applicable to Eurodollar Revolving Loans on the
average daily amount of such Lender’s LC Exposure (excluding any portion thereof
attributable to unreimbursed LC Disbursements) during the period from and
including the Effective Date to but excluding the later of the date on which
such Lender’s Revolving Commitment terminates and the date on which such Lender
ceases to have any LC Exposure and (ii) to each Issuing Bank, for its own
account, a fronting fee equal to 0.125% on the average daily amount of the LC
Exposure attributable to Letters of Credit issued by such Issuing Bank
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Effective Date to but excluding the
later of the date of termination of the Revolving Commitments and the date on
which there ceases to be any such LC Exposure, as well as such Issuing Bank’s
standard fees with respect to the issuance, amendment, renewal or extension of
any Letter of Credit or processing of drawings thereunder. Participation fees
and fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the first Business Day
following such last day, commencing on the first such date to occur after the
Effective Date; provided that all such fees shall be payable on the date on
which the Revolving Commitments terminate and any such fees accruing after the
date on which the Revolving Commitments terminate shall be payable on demand.
Any other

 

 62

   

  

fees payable to an Issuing Bank pursuant to this paragraph shall be payable
within two Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day).

 

(c) The Borrower agrees to pay to the Administrative Agent, for its own account,
fees payable in the amounts and at the times separately agreed upon between the
Borrower and the Administrative Agent.

 

(d) All fees payable hereunder shall be paid on the dates due, in immediately
available funds, to the Administrative Agent (or to the applicable Issuing Bank,
in the case of fees payable to it) for distribution, in the case of commitment
fees and participation fees, to the Revolving Lenders entitled thereto. Fees
paid hereunder shall not be refundable under any circumstances.

 

SECTION 2.12. Interest. (a) The Loans comprising each ABR Borrowing shall bear
interest at the Alternate Base Rate plus the Applicable Rate.

 

(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Rate.

 

(c) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to (i) in the case of overdue principal of any Loan, 2.00% per annum
plus the rate otherwise applicable to such Loan as provided in the preceding
paragraphs of this Section or (ii) in the case of any other amount, 2.00% per
annum plus the rate applicable to ABR Revolving Loans as provided in
paragraph (a) of this Section. Payment or acceptance of the increased rates of
interest provided for in this paragraph (c) is not a permitted alternative to
timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of the Administrative Agent,
any Issuing Bank or any Lender.

 

(d) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and, in the case of a Revolving Loan, upon
termination of the Revolving Commitments; provided that (i) interest accrued
pursuant to paragraph (c) of this Section shall be payable on demand, (ii) in
the event of any repayment or prepayment of any Loan (other than a prepayment of
an ABR Revolving Loan prior to the end of the Revolving Availability Period),
accrued interest on the principal amount repaid or prepaid shall be payable on
the date of such repayment or prepayment and (iii) in the event of any
conversion of a Eurodollar Loan prior to the end of the current Interest Period
therefor, accrued interest on such Loan shall be payable on the effective date
of such conversion.

 

 63

   

  

(e) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day; provided that, if a Loan, or a portion thereof, is
repaid on the same day on which such Loan is made, one day’s interest shall
accrue on the portion of such Loan so prepaid). The applicable Alternate Base
Rate or Adjusted LIBO Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.

 

SECTION 2.13. Alternate Rate of Interest. If prior to the commencement of any
Interest Period for a Eurodollar Borrowing of any Class:

 

(a) the Administrative Agent determines (which determination shall be conclusive
absent manifest error) that adequate and reasonable means do not exist for
ascertaining the Adjusted LIBO Rate for such Interest Period; or

 

(b) the Administrative Agent is advised by a Majority in Interest of the Lenders
of such Class that the Adjusted LIBO Rate for such Interest Period will not
adequately and fairly reflect the cost to such Lenders of making or maintaining
their Loans included in such Eurodollar Borrowing for such Interest Period;

 

then the Administrative Agent shall give notice thereof to the Borrower and the
Lenders of such Class by telephone or facsimile as promptly as practicable
thereafter and, until the Administrative Agent notifies the Borrower and the
Lenders of such Class that the circumstances giving rise to such notice no
longer exist (which notification shall be made promptly after the Administrative
Agent obtains knowledge of the cessation of such circumstances), (i) any
Interest Election Request that requests the conversion of any Borrowing of such
Class to, or continuation of any Borrowing of such Class as, a Eurodollar
Borrowing shall be ineffective, and such Borrowing shall be continued as an ABR
Borrowing and (ii) any Borrowing Request for a Eurodollar Borrowing of such
Class shall be treated as a request for an ABR Borrowing.

 

SECTION 2.14. Increased Costs. (a) If any Change in Law shall:

 

(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any such reserve requirement reflected in the Adjusted LIBO Rate) or any
Issuing Bank;

 

(ii) impose on any Lender or any Issuing Bank or the London interbank market any
other condition, cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender or any Letter of Credit or participation therein; or

 

 64

   

  

(iii) subject any Recipient to any Taxes (other than (A) Indemnified Taxes and
(B) Excluded Taxes) on its loans, loan principal, letters of credit, commitments
or other obligations, or its deposits, reserves, other liabilities or capital
attributable thereto;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, converting, continuing or maintaining
any Loan (or of maintaining its obligation to make any such Loan) or to increase
the cost to such Lender, such Issuing Bank or such other Recipient of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit) or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder (whether of principal, interest or otherwise),
then, from time to time upon request of such Lender, such Issuing Bank or such
other Recipient, the Borrower will pay to such Lender, such Issuing Bank or such
other Recipient, as applicable, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as
applicable, for such additional costs or expenses incurred or reduction
suffered.

 

(b) If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has had or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement, the Commitments of such Lender or the Loans
made by, or participations in Letters of Credit held by, such Lender, or the
Letters of Credit issued by such Issuing Bank, to a level below that which such
Lender or such Issuing Bank or such Lender’s or such Issuing Bank’s holding
company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such Issuing Bank’s policies and the policies of
such Lender’s or such Issuing Bank’s holding company with respect to capital
adequacy or liquidity), then, from time to time upon the request of such Lender
or such Issuing Bank, the Borrower will pay to such Lender or such Issuing Bank,
as applicable, such additional amount or amounts as will compensate such Lender
or such Issuing Bank or such Lender’s or such Issuing Bank’s holding company for
any such reduction suffered.

 

(c) A certificate of a Lender or an Issuing Bank setting forth the amount or
amounts necessary to compensate such Lender or such Issuing Bank or its holding
company, as applicable, as specified in paragraph (a) or (b) of this Section,
including in reasonable detail a description of the basis for such claim for
compensation and a calculation of such amount or amounts, shall be delivered to
the Borrower and shall be conclusive absent manifest error. The Borrower shall
pay such Lender or such Issuing Bank, as applicable, the amount shown as due on
any such certificate within 10 Business Days after receipt thereof.

 

(d) Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Borrower shall not be required to compensate a Lender or an Issuing Bank
pursuant to

 

 65

   

  

this Section for any increased costs or expenses incurred or reductions suffered
more than 180 days prior to the date that such Lender or such Issuing Bank, as
applicable, notifies the Borrower of the Change in Law giving rise to such
increased costs or expenses or reductions and of such Lender’s or such Issuing
Bank’s intention to claim compensation therefor; provided further that, if the
Change in Law giving rise to such increased costs or expenses or reductions is
retroactive, then the 180-day period referred to above shall be extended to
include the period of retroactive effect thereof.

 

SECTION 2.15. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto, (c) the failure to borrow, convert, continue
or prepay any Revolving Loan or Term Loan on the date specified in any notice
delivered pursuant hereto (whether or not such notice may be revoked in
accordance with the terms hereof) or (d) the assignment of any Eurodollar Loan
other than on the last day of the Interest Period applicable thereto as a result
of a request by the Borrower pursuant to Section 2.18(b) or 9.02(c), then, in
any such event, the Borrower shall compensate each Lender for the loss, cost and
expense (excluding any loss of margin) attributable to such event. In the case
of a Eurodollar Loan, such loss, cost or expense to any Lender shall be deemed
to include an amount determined by such Lender to be the excess, if any, of
(i) the amount of interest that would have accrued on the principal amount of
such Loan had such event not occurred, at the Adjusted LIBO Rate that would have
been applicable to such Loan (but not including the Applicable Rate applicable
thereto), for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest that would accrue on such principal
amount for such period at the interest rate that such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the London interbank market. A certificate
of any Lender setting forth any amount or amounts that such Lender is entitled
to receive pursuant to this Section, including in reasonable detail a
description of the basis for such compensation and a calculation of such amount
or amounts, shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 15 days after receipt thereof.

 

SECTION 2.16. Taxes. (a) Payment Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under this Agreement or any other
Loan Document shall be made without deduction or withholding for any Taxes,
except as required by applicable law. If any applicable law (as determined in
the good faith discretion of an applicable withholding agent) requires the
deduction or withholding of any Tax from any such payment by a withholding
agent, then the applicable withholding agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with applicable
law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan Party shall be increased as necessary so that after such
deduction or withholding has been made (including such deductions and
withholdings

 

 66

   

  

applicable to additional sums payable under this Section) the applicable
Recipient receives an amount equal to the sum it would have received had no such
deduction or withholding been made.

 

(b) Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(c) Evidence of Payment. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority pursuant to this Section, such Loan
Party shall deliver to the Administrative Agent the original or a certified copy
of a receipt issued by such Governmental Authority evidencing such payment, a
copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

 

(d) Indemnification by the Loan Parties. The Loan Parties shall jointly and
severally indemnify each Recipient, within 10 days after demand therefor, for
the full amount of any Indemnified Taxes (including Indemnified Taxes imposed or
asserted on or attributable to amounts payable under this Section) payable or
paid by such Recipient or required to be withheld or deducted from a payment to
such Recipient and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes were correctly or legally imposed
or asserted by the relevant Governmental Authority. A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(e) Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand thereof, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case
that are payable or paid by the Administrative Agent in connection with this
Agreement or any other Loan Document and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document or otherwise payable by the Administrative Agent to such
Lender from any other source against any amount due to the Administrative Agent
under this paragraph.

 

 67

   

  

(f) Status of Lenders. (i) Any Lender that is entitled to an exemption from, or
reduction of, withholding Tax with respect to payments made under this Agreement
or any other Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding. In addition, any Lender, if reasonably requested by the Borrower or
the Administrative Agent, shall deliver such other documentation prescribed by
applicable law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements. Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.16(f)(ii)(A), 2.16(f)(ii)(B) or 2.16(f)(ii)(D)) shall not be required
if in the Lender’s reasonable judgment such completion, execution or submission
would subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii) Without limiting the generality of the foregoing, in the event that the
Borrower is a U.S. Person:

 

(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
Federal backup withholding Tax;

 

(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:

 

(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under this Agreement or any other Loan Document, executed originals of
IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an exemption
from, or reduction of, U.S. Federal withholding Tax pursuant to the “interest”
article of such tax treaty and (y) with respect to any other applicable payments
under this Agreement or any other Loan Document, IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, establishing an exemption from, or reduction of,

 

 68

   

  

U.S. Federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(2) executed originals of IRS Form W-8ECI;

 

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit G-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 871(h)(3)(B)
of the Code or a “controlled foreign corporation” described in
Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y)
executed originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or

 

(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-2 or Exhibit G-3, IRS Form W-9 and/or
another certification document from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit G-4 on behalf of each such direct or
indirect partner;

 

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from, or a reduction in, U.S. Federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine withholding or deduction required to be made; and

 

(D) if a payment made to a Lender under this Agreement or any other Loan
Document would be subject to U.S. Federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the

 

 69

   

  

Code) and such additional documentation reasonably requested by the Borrower or
the Administrative Agent as may be necessary for the Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(g) Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts paid pursuant to this Section), it shall pay to
the indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund). Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph, in no event will any indemnified party be required to pay any
amount to any indemnifying party pursuant to this paragraph the payment of which
would place such indemnified party in a less favorable net after-Tax position
than such indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.

 

(h) Survival. Each party’s obligations under this Section shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under this
Agreement and the other Loan Documents.

 

(i) Defined Terms. For purposes of this Section, the term “Lender” includes any
Issuing Bank and the term “applicable law” includes FATCA.

 

 70

   

  

SECTION 2.17. Payments Generally; Pro Rata Treatment; Sharing of Setoffs. (a)
The Borrower shall make each payment required to be made by it hereunder or
under any other Loan Document (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Section 2.14,
2.15 or 2.16, or otherwise) on or prior to the time expressly required hereunder
or under such other Loan Document for such payment (or, if no such time is
expressly required, prior to 1:00 p.m., New York City time), on the date when
due, in immediately available funds, without any defense, setoff, recoupment or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to such account or accounts as may be specified by
the Administrative Agent, except that payments required to be made directly to
any Issuing Bank shall be so made, payments pursuant to Sections 2.14, 2.15,
2.16 and 9.03 shall be made directly to the Persons entitled thereto and
payments pursuant to other Loan Documents shall be made to the Persons specified
therein. Without limiting the foregoing or any other provision of this
Agreement, the Borrower hereby authorizes the Administrative Agent to debit from
an account maintained by the Borrower with the Administrative Agent, which
account shall be designated by the Borrower from time to time with the
Administrative Agent’s consent, such amounts as may be necessary to pay, from
time to time as and when due, all principal, interest and fees payable by the
Borrower under this Agreement. The Administrative Agent shall distribute any
such payment received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment under
this Agreement or any other Loan Document shall be due on a day that is not a
Business Day, the date for payment shall be extended to the next succeeding
Business Day and, in the case of any payment accruing interest, interest thereon
shall be payable for the period of such extension. All payments under this
Agreement and each other Loan Document shall be made in dollars.

 

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.

 

(c) If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Revolving Loans, Term Loans or participations in LC Disbursements resulting
in such Lender receiving payment of a greater proportion of the aggregate amount
of its Revolving Loans, Term Loans and participations in LC Disbursements and
accrued interest thereon than the proportion received by any other Lender, then
the Lender receiving such greater proportion shall notify the Administrative
Agent of such fact and shall purchase (for cash at face value) participations in
the Revolving Loans, Term Loans and participations in LC Disbursements of other
Lenders to the extent necessary so that

 

 71

   

  

the aggregate amount of all such payments shall be shared by the Lenders ratably
in accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans, Term Loans and participations in LC
Disbursements; provided that (i) if any such participations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations shall be rescinded and the purchase price restored to the extent
of such recovery, without interest, and (ii) the provisions of this paragraph
shall not be construed to apply to any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement or any payment
obtained by a Lender as consideration for the assignment of or sale of a
participation in any of its Loans or participations in LC Disbursements to any
Eligible Assignee. The Borrower consents to the foregoing and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders or the Issuing Banks hereunder that the Borrower will
not make such payment, the Administrative Agent may assume that the Borrower has
made such payment on such date in accordance herewith and may, in reliance upon
such assumption and in its sole discretion, distribute to the Lenders or the
Issuing Banks, as applicable, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the Issuing Banks, as
applicable, severally agrees to repay to the Administrative Agent forthwith on
demand the amount so distributed to such Lender or such Issuing Bank with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Administrative
Agent, at the greater of the Federal Funds Effective Rate and a rate determined
by the Administrative Agent in accordance with banking industry rules on
interbank compensation.

 

(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.04(d) or (e), 2.05(a) or (b), 2.16(e), 2.17(d) or 9.03(c),
then the Administrative Agent may, in its discretion (notwithstanding any
contrary provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender to satisfy such Lender’s
obligations in respect of such payment until all such unsatisfied obligations
have been discharged and/or (ii) hold any such amounts in a segregated account
as cash collateral for, and application to, any future funding obligations of
such Lender under any such Section, in the case of each of clauses (i) and (ii)
above, in any order as determined by the Administrative Agent in its discretion.

 

(f) In the event that any financial statements delivered under Section 5.01(a)
or 5.01(b), or any compliance certificate delivered under Section 5.01(c), shall
prove to have been inaccurate, and such inaccuracy shall have resulted in the
payment of any interest or fees at rates lower than those that were in fact
applicable for any period (based on the actual Leverage Ratio), then, if such
inaccuracy is discovered prior to the

 

 72

   

  

termination of the Commitments and the repayment in full of the principal of all
Loans and the reduction of the LC Exposure to zero, the Borrower shall pay to
the Administrative Agent, for distribution to the Lenders and the Issuing Banks
(or former Lenders and Issuing Banks) as their interests may appear, the accrued
interest or fees that should have been paid but were not paid as a result of
such misstatement.

 

SECTION 2.18. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.14, or if any Loan Party is required to
pay any Indemnified Taxes or additional amounts to any Lender or to any
Governmental Authority for the account of any Lender pursuant to Section 2.16,
then such Lender shall (at the request of the Borrower) use commercially
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign and delegate its rights and obligations
hereunder to another of its offices, branches or Affiliates, if, in the judgment
of such Lender, such designation or assignment and delegation (i) would
eliminate or reduce amounts payable pursuant to Section 2.14 or 2.16, as
applicable, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not be inconsistent with its internal
policies or otherwise be disadvantageous to such Lender. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such designation or assignment and delegation.

 

(b) If (i) any Lender has requested compensation under Section 2.14, (ii) the
Borrower is required to pay any Indemnified Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.16 or (iii) any Lender has become a Defaulting Lender, then the
Borrower may, at its sole expense and effort, upon notice to such Lender and the
Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Section 2.14 or 2.16) and obligations under this Agreement
and the other Loan Documents to an Eligible Assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment and delegation); provided that (A) the Borrower shall have received
the prior written consent of the Administrative Agent (and, if a Revolving
Commitment is being assigned, each Issuing Bank), which consent shall not
unreasonably be withheld, (B) such Lender shall have received payment of an
amount equal to the outstanding principal of its Loans and participations in LC
Disbursements, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder (if applicable, in each case only to the extent such
amounts relate to its interest as a Lender of a particular Class) from the
assignee (in the case of such principal and accrued interest and fees) or the
Borrower (in the case of all other amounts), (C) the Borrower or such assignee
shall have paid to the Administrative Agent the processing and recordation fee
specified in Section 9.04(b), (D) in the case of any such assignment and
delegation resulting from a claim for compensation under Section 2.14 or
payments required to be made pursuant to Section 2.16, such assignment will
result in a material reduction in such compensation or payments and (E) such
assignment does not conflict with applicable law. A Lender shall not be required
to make any such assignment and delegation if, prior thereto, as a result of a
waiver or consent by such Lender or otherwise (including as a result of any
action taken by such Lender under

 

 73

   

  

paragraph (a) above), the circumstances entitling the Borrower to require such
assignment and delegation have ceased to apply.

 

SECTION 2.19. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Revolving Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Revolving Lender
is a Defaulting Lender:

 

(a) commitment fees shall cease to accrue on the unfunded portion of the
Commitment of such Defaulting Lender pursuant to Section 2.11(a);

 

(b) the Revolving Commitment and Revolving Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders or any other
requisite Lenders have taken or may take any action hereunder or under any other
Loan Document (including any consent to any amendment, waiver or other
modification pursuant to Section 9.02); provided that any amendment, waiver or
other modification requiring the consent of all Lenders or all Lenders affected
thereby shall, except as otherwise provided in Section 9.02, require the consent
of such Defaulting Lender in accordance with the terms hereof;

 

(c) if any LC Exposure exists at the time such Revolving Lender becomes a
Defaulting Lender, then:

 

(i) all or any part of the LC Exposure (other than any portion thereof
attributable to unreimbursed LC Disbursements with respect to which such
Defaulting Lender shall have funded its participation as contemplated by
Sections 2.04(e) and 2.04(f)) of such Defaulting Lender shall be reallocated
among the non-Defaulting Lenders in accordance with their respective Applicable
Percentages but only to the extent that the sum of all non-Defaulting Lenders’
Revolving Exposures plus such Defaulting Lender’s LC Exposure does not exceed
the sum of all non-Defaulting Lenders’ Revolving Commitments; provided that
subject to Section 9.18, no reallocation under this clause (i) shall constitute
a waiver or release of any claim of any party hereunder against a Defaulting
Lender arising from that Lender having become a Defaulting Lender, including any
claim of a non-Defaulting Lender as a result of such non-Defaulting Lender’s
increased exposure following such reallocation;

 

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent, without prejudice to any rights or remedies
of the Borrower against such Defaulting Lender, cash collateralize for the
benefit of the Issuing Banks the portion of such Defaulting Lender’s LC Exposure
that has not been reallocated in accordance with the procedures set forth in
Section 2.04(i) for so long as such LC Exposure is outstanding;

 

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be

 

 74

   

  

required to pay participation fees to such Defaulting Lender pursuant to Section
2.11(b) with respect to such portion of such Defaulting Lender’s LC Exposure for
so long as such Defaulting Lender’s LC Exposure is cash collateralized;

 

(iv) if any portion of the LC Exposure of such Defaulting Lender is reallocated
pursuant to clause (i) above, then the fees payable to the Lenders pursuant to
Sections 2.11(a) and 2.11(b) shall be adjusted to give effect to such
reallocation; and

 

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of any Issuing Bank or any other
Lender hereunder, all participation fees payable under Section 2.11(b) with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Banks (and allocated among them ratably based on the amount of such Defaulting
Lender’s LC Exposure attributable to Letters of Credit issued by each Issuing
Bank) until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

 

(d) so long as such Revolving Lender is a Defaulting Lender, no Issuing Bank
shall be required to issue, amend, renew or extend any Letter of Credit, unless,
in each case, it is satisfied that the related exposure and the Defaulting
Lender’s then outstanding LC Exposure will be fully covered by the Revolving
Commitments of the non-Defaulting Lenders and/or cash collateral provided by the
Borrower in accordance with Section 2.19(c), and participating interests in any
such issued, amended, renewed or extended Letter of Credit will be allocated
among the non-Defaulting Lenders in a manner consistent with Section 2.19(c)(i)
(and such Defaulting Lender shall not participate therein).

 

In the event that (i) a Bankruptcy Event with respect to a Revolving Lender
Parent shall occur following the date hereof and for so long as such Bankruptcy
Event shall continue or (ii) any Issuing Bank has a good faith belief that any
Revolving Lender has defaulted in fulfilling its obligations under one or more
other agreements in which such Lender commits to extend credit, such Issuing
Bank shall not be required to issue, amend, renew or extend any Letter of
Credit, unless such Issuing Bank shall have entered into arrangements with the
Borrower or the applicable Revolving Lender, satisfactory to such Issuing Bank
to defease any risk to it in respect of such Lender hereunder.

 

In the event that the Administrative Agent, the Borrower, and each Issuing Bank
each agrees that a Defaulting Lender has adequately remedied all matters that
caused the applicable Revolving Lender to be a Defaulting Lender, then the LC
Exposure of the Revolving Lenders shall be readjusted to reflect the inclusion
of such Revolving Lender’s Revolving Commitment and on such date such Revolving
Lender shall purchase at par such of the Revolving Loans of the other Revolving
Lenders as the Administrative Agent shall determine may be necessary in order
for such Revolving Lender to hold such Revolving Loans in accordance with its
Applicable Percentage; provided that no

 

 75

   

  

adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Revolving Lender was a
Defaulting Lender; provided further that, except as otherwise expressly agreed
by the affected parties, no change hereunder from a Defaulting Lender to a
non-Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from such Revolving Lender’s having been a Defaulting
Lender.

 

SECTION 2.20. Refinancing Facilities.

 

(a) The Borrower may, from time to time, and subject to the consent of the
Administrative Agent, add one or more new term loan facilities to this
Agreement, in an aggregate principal amount not exceeding $125,000,000 minus the
aggregate principal amount of Indebtedness incurred under Section 6.01(a)(xiv)
(“Specified Refinancing Debt”) pursuant to procedures reasonably specified by
the Administrative Agent and reasonably acceptable to the Borrower, to refinance
all or any portion of the Term Loans then outstanding under this Agreement
pursuant to a Refinancing Amendment; provided that such Specified Refinancing
Debt: (i) shall rank pari passu in right of payment with (or shall be
contractually subordinated in right of payment to some or all of) the Loan
Document Obligations; (ii) shall not be guaranteed by any Person that is not a
Subsidiary Loan Party; (iii) shall be unsecured or secured by the Collateral on
an equal and ratable basis with the Obligations (or on a second-lien basis
pursuant to an intercreditor agreement in form and substance satisfactory to the
Required Lenders); (iv) shall have such pricing and prepayment terms as may be
agreed by the Borrower and the applicable lenders thereof; (v) shall have a
maturity date that is not prior to the scheduled Term Maturity Date, and shall
have a Weighted Average Life to Maturity that is not shorter than the Weighted
Average Life to Maturity of, the Term Loans being refinanced; (vi) subject to
clauses (iv) and (v) above, shall have terms and conditions (other than pricing)
that are substantially identical to, or less favorable to the lenders providing
such Specified Refinancing Debt than, the terms and conditions of the Term Loans
being refinanced (unless such terms are acceptable to the Required Lenders); and
(vii) the Net Proceeds of such Specified Refinancing Debt shall be applied,
substantially concurrently with the incurrence thereof, to the pro rata
prepayment of outstanding Term Loans being so refinanced, in each case pursuant
to Section 2.10; provided however, that such Specified Refinancing Debt shall
not have a principal amount (or accreted value) greater than the Term Loans
being refinanced (plus accrued interest, fees, discounts, premiums or expenses
payable in connection therewith).

 

(b) No Lender shall have any obligation hereunder to provide Specified
Refinancing Debt. To achieve the full amount of a requested issuance of
Specified Refinancing Debt, and subject to the approval of the Administrative
Agent (which approval shall not be unreasonably withheld), the Borrower may
invite additional Eligible Assignees to become Lenders in respect of such
Specified Refinancing Debt pursuant to a joinder agreement to this Agreement in
form and substance satisfactory to the Administrative Agent.

 

(c) The effectiveness of any Refinancing Amendment shall be subject to the
satisfaction on the date thereof of each of the conditions set forth in
Section 4.02.

 

 76

   

  

The Lenders hereby authorize the Administrative Agent to enter into amendments
to this Agreement and the other Loan Documents with the Borrower as may be
necessary in order to establish new tranches of Specified Refinancing Debt and
to make such technical amendments as may be necessary or appropriate in the
reasonable opinion of the Administrative Agent and the Borrower in connection
with the establishment of such new tranches, in each case on terms consistent
with this Section 2.20.

 

(d) Each of the parties hereto hereby agrees that, upon the effectiveness of any
Refinancing Amendment, this Agreement shall be deemed amended to the extent (but
only to the extent) necessary to reflect the existence and terms of the
Specified Refinancing Debt incurred pursuant thereto (including the addition of
such Specified Refinancing Debt as separate “Class” of Term Loans hereunder).
Any Refinancing Amendment may, without the consent of any Person other than the
Borrower, the Administrative Agent and the Lenders providing such Specified
Refinancing Debt, effect such amendments to this Agreement and the other Loan
Documents as may be necessary or appropriate, in the reasonable opinion of the
Administrative Agent and the Borrower, to effect the provisions of this Section
2.20.

 

ARTICLE III

 

Representations and Warranties

 

The Borrower represents and warrants to the Administrative Agent, each of the
Issuing Banks and each of the Lenders that:

 

SECTION 3.01. Organization; Powers. Each of the Borrower and each Subsidiary (a)
is duly organized, validly existing and, to the extent that such concept is
applicable in the relevant jurisdiction, in good standing under the laws of the
jurisdiction of its organization, (b) has all requisite power and authority, and
the legal right, to carry on its business as now conducted and as proposed to be
conducted, to execute, deliver and perform its obligations under this Agreement
and each other Loan Document and each other agreement or instrument contemplated
thereby to which it is a party and to effect the Transactions and (c) except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and, to the extent that such concept is applicable in the
relevant jurisdiction, is in good standing in, every jurisdiction where such
qualification is required.

 

SECTION 3.02. Authorization; Due Execution and Delivery; Enforceability. The
Transactions to be entered into by each Loan Party have been duly authorized by
all necessary corporate or other organizational action and, if required, action
by the holders of such Loan Party’s Equity Interests. This Agreement has been
duly executed and delivered by the Borrower and constitutes, and each other Loan
Document to which any Loan Party is to be a party, when executed and delivered
by such Loan Party, will constitute, a legal, valid and binding obligation of
the Borrower or such Loan Party, as applicable, enforceable against such Person
in accordance with its terms, subject to applicable bankruptcy, insolvency,
reorganization, moratorium or other laws

 

 77

   

  

affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

SECTION 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect (or, in the case of filings necessary to
consummate the Acquisition, such as will be obtained or made and will be in full
force and effect substantially concurrently with the initial Borrowings on the
Effective Date) and except filings necessary to perfect Liens created under the
Loan Documents, (b) will not violate any Requirement of Law applicable to the
Borrower or any Subsidiary, (c) will not violate or result (alone or with notice
or lapse of time or both) in a default under any indenture, agreement or other
instrument binding upon the Borrower or any Subsidiary or their respective
assets, or give rise to a right thereunder to require any payment, repurchase or
redemption to be made by the Borrower or any Subsidiary or give rise to a right
of, or result in, termination, cancelation or acceleration of any obligation
thereunder and (d) will not result in the creation or imposition of any Lien on
any asset now owned or hereafter acquired by the Borrower or any Subsidiary,
except Liens created or otherwise permitted under the Loan Documents, except in
the case of clause (a) (other than with respect to the Loan Documents), clause
(b) (solely with respect to clause (b) of the definition of “Requirement of
Law”) and clause (c), to the extent that (i) the failure to obtain or make such
consent, approval, registration, filing or take such other action or (ii) such
violation, as the case may be, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.

 

SECTION 3.04. Financial Condition; No Material Adverse Change. (a) The Borrower
has heretofore furnished to the Lenders its consolidated balance sheet and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows (i) as of and for the fiscal years ended July 31, 2013,
July 31, 2014 and July 31, 2015, audited by and accompanied by an opinion of
KPMG LLP, independent public accountants (in the case of the fiscal years ended
July 31, 2013 and July 31, 2014) and Deloitte & Touche LLP, independent public
accountants (in the case of the fiscal year ended July 31, 2015) (in each case,
without a “going concern” or like qualification or exception and without any
qualification or exception as to the scope of such audit), and (ii) as of and
for the fiscal quarter and the portion of the fiscal year ended October 31, 2015
(and comparable period for the prior fiscal year), certified by the Borrower’s
chief financial officer. Such financial statements present fairly, in all
material respects, the financial position and results of operations and cash
flows of the Borrower and the Subsidiaries on a consolidated basis as of such
dates and for such periods in accordance with GAAP consistently applied, subject
to normal year-end audit adjustments and the absence of certain footnotes in the
case of the statements referred to in clause (ii) above. The Borrower has
heretofore furnished to the Lenders the Company’s consolidated balance sheet and
consolidated statements of operations and comprehensive income, stockholders’
equity and cash flows (i) as of and for the fiscal years ended December 31,
2014, December 31, 2013 and December 31, 2012, audited by and accompanied by an
opinion of Ernst & Young LLP, independent public accountants (without a “going
concern” or like qualification or exception and without any

 

 78

   

  

qualification or exception as to the scope of such audit), and (ii) as of and
for the fiscal quarters and the portions of the fiscal year ended March 31,
2015, June 30, 2015 and September 30, 2015 (and comparable periods for the prior
fiscal year). Such financial statements present fairly, in all material
respects, the financial position and results of operations and cash flows of the
Company and its subsidiaries on a consolidated basis as of such dates and for
such periods in accordance with GAAP consistently applied, subject to normal
year-end audit adjustments and the absence of certain footnotes in the case of
the statements referred to in clause (ii) above.

 

(b) The Borrower has heretofore furnished to the Lenders its pro forma
consolidated balance sheet and related pro forma consolidated statement of
income, as of and for the twelve-month period ended January 31, 2016, prepared
giving effect to the Transactions as if the Transactions had occurred, in the
case of such balance sheet, on such date and, in the case of such statement of
income, on the first day of the 12-month period ending on such date. Such pro
forma financial statements (i) have been prepared by the Borrower in good faith
based on the same assumptions used to prepare the pro forma financial statements
included in the Information Memorandum (which assumptions are believed by the
Borrower on the date hereof to be reasonable), (ii) are based on the best
information available to the Borrower as of the date of delivery thereof after
due inquiry, (iii) accurately reflect all adjustments necessary to give effect
to the Transactions and (iv) present fairly, in all material respects, the
expected pro forma financial position and expected results of operations of the
Borrower and the Subsidiaries as of such date and for such period, as if the
Transactions had occurred on such date or at the beginning of such period, as
applicable.

 

(c) Except as disclosed in the financial statements referred to above or the
notes thereto, after giving effect to the Transactions, none of the Borrower or
any Subsidiary has, as of the Effective Date, any material direct or contingent
liabilities, unusual long-term commitments or unrealized losses.

 

(d) No event, change or condition has occurred that has had, or would reasonably
be expected to have, a Material Adverse Effect.

 

SECTION 3.05. Properties. (a) Each of the Borrower and each Subsidiary has good
title to, or valid leasehold interests in, all its real and personal property
material to its business (including the Mortgaged Properties), except for
defects in title that would not reasonably be expected to result in a Material
Adverse Effect and Liens expressly permitted by Section 6.02.

 

(b) Each of the Borrower and each Subsidiary owns, or is licensed to use, or
otherwise has the right to use, all trademarks, tradenames, copyrights, patents
and other intellectual property material to its business as currently conducted
or as proposed to be conducted, and the use thereof by the Borrower and each
Subsidiary does not infringe upon the rights of any other Person, except for any
such infringements that, individually or in the aggregate, would not reasonably
be expected to result in a Material Adverse Effect. No claim or litigation
regarding any trademarks, tradenames, copyrights, patents or other intellectual
property owned or used by the Borrower or any Subsidiary is

 

 79

   

 

pending or, to the knowledge of the Borrower or any Subsidiary, threatened
against the Borrower or any Subsidiary that, individually or in the aggregate,
would reasonably be expected to result in a Material Adverse Effect.

 

(c) Schedule 3.05 sets forth the address of each real property that is owned or
leased by the Borrower or any Subsidiary as of the Effective Date after giving
effect to the Transactions.

 

(d) As of the Effective Date, none of the Borrower or any Subsidiary has
received notice of any pending or contemplated condemnation proceeding affecting
any Mortgaged Property or any sale or disposition thereof in lieu of
condemnation. Neither any Mortgaged Property nor any interest therein is subject
to any right of first refusal, option or other contractual right to purchase
such Mortgaged Property or interest therein.

 

SECTION 3.06. Litigation and Environmental Matters. (a) There are no actions,
suits, investigations or proceedings at law or in equity or by or before any
arbitrator or Governmental Authority pending against or, to the knowledge of the
Borrower or any Subsidiary, threatened against or affecting the Borrower or any
Subsidiary or any business, property or rights of any such Person (i) as to
which there is a reasonable likelihood of an adverse determination and that, if
adversely determined, would reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect or (ii) that involve any of
the Loan Documents or the Transactions.

 

(b) Except with respect to any matters that, individually or in the aggregate,
would not reasonably be expected to result in a Material Adverse Effect, none of
the Borrower or any Subsidiary (i) has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, (ii) has become subject to any
Environmental Liability, (iii) has received notice of any claim with respect to
any Environmental Liability or (iv) knows of any basis for any Environmental
Liability.

 

SECTION 3.07. Compliance with Laws and Agreements; No Default. Each of the
Borrower and each Subsidiary is in compliance with (a) all Requirements of Law
and (b) all indentures, agreements and other instruments binding upon it or its
property, except, in the case of clause (b) of this Section, where the failure
to do so, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect. No Default has occurred and is continuing.

 

SECTION 3.08. Anti-Terrorism Laws; Anti-Corruption Laws. The Borrower has
implemented and maintains in effect policies and procedures designed to ensure
compliance by the Borrower, the Subsidiaries and their respective directors,
officers, employees and agents with Anti-Corruption Laws and applicable
Sanctions, and the Borrower, the Subsidiaries and their respective officers and
employees, and, to the knowledge of the Borrower, their respective directors and
agents, are in compliance with Anti-Corruption Laws and applicable Sanctions in
all material respects. None of (a) the Borrower, any Subsidiary or, to the
knowledge of the Borrower or such Subsidiary, any of their respective directors,
officers or employees or (b) to the knowledge of the

 

 80

   

  

Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. The Transactions will not violate
Anti-Corruption Laws or applicable Sanctions.

 

SECTION 3.09. Investment Company Status; Other Regulations. None of the Borrower
or any Subsidiary is an “investment company” as defined in, or subject to
regulation under, the Investment Company Act. No Loan Party is subject to
regulation under any Requirement of Law (other than Regulation X of the Board of
Governors) that limits its ability to incur Indebtedness or which may otherwise
render all or any portion of the Loan Document Obligations unenforceable.

 

SECTION 3.10. Federal Reserve Regulations. None of the Borrower or any
Subsidiary is engaged or will engage, principally or as one of its important
activities, in the business of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors) or extending credit for the
purpose of purchasing or carrying margin stock. No part of the proceeds of the
Loans will be used, directly or indirectly, to purchase or carry margin stock or
for any purpose that entails a violation (including on the part of any Lender)
of any of the regulations of the Board of Governors, including Regulations U and
X.

 

SECTION 3.11. Taxes. Each of the Borrower and each Subsidiary (a) has timely
filed or caused to be filed all Tax returns and reports required to have been
filed by it, except to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect, and (b) has paid or caused to
be paid all Taxes required to have been paid by it, except where the validity or
amount thereof is being contested in good faith by appropriate proceedings;
provided that (i) the Borrower or such Subsidiary, as applicable, has set aside
on its books adequate reserves therefor in conformity with GAAP, (ii) such
contest effectively suspends collection of the contested obligation and the
enforcement of any Lien securing such obligation and (iii) the failure to pay
such Taxes, individually or in the aggregate, would not reasonably be expected
to result in a Material Adverse Effect.

 

SECTION 3.12. ERISA. (a) No ERISA Event has occurred or is reasonably expected
to occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect. The present value of all accumulated
benefit obligations under each Plan (based on the assumptions used for purposes
of Accounting Standards Codification Topic 715) did not, as of the date of the
most recent financial statements reflecting such amounts, exceed by more than
$10,000,000 the fair market value of the assets of such Plan, and the present
value of all accumulated benefit obligations of all underfunded Plans (based on
the assumptions used for purposes of Accounting Standards Codification Topic
715) did not, as of the date of the most recent financial statements reflecting
such amounts, exceed by more than $10,000,000 the fair market value of the
assets of all such underfunded Plans.

 

(b) Except as would not reasonably be expected to result in a Material Adverse
Effect, each Foreign Pension Plan is in compliance in all material respects with

 

 81

   

 

all Requirements of Law applicable thereto and the respective requirements of
the governing documents for such plan. With respect to each Foreign Pension
Plan, none of the Borrower, its Affiliates or any of their respective directors,
officers, employees or agents has engaged in a transaction that could subject
the Borrower or any Subsidiary, directly or indirectly, to a tax or civil
penalty that would reasonably be expected, individually or in the aggregate, to
result in a Material Adverse Effect. With respect to each Foreign Pension Plan,
reserves have been established in the financial statements furnished to Lenders
in respect of any unfunded liabilities in accordance with all Requirements of
Law or, where required, in accordance with ordinary accounting practices in the
jurisdiction in which such Foreign Pension Plan is maintained. The aggregate
unfunded liabilities with respect to such Foreign Pension Plans would not
reasonably be expected to result in a Material Adverse Effect; and the present
value of the aggregate accumulated benefit obligations of all underfunded
Foreign Pension Plans (based on those assumptions used to fund each such Foreign
Pension Plan) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed by more than $10,000,000 the fair market value
of the assets of all such Foreign Pension Plans.

 

SECTION 3.13. Disclosure. Each of the Borrower and each Subsidiary has disclosed
to the Lenders all agreements, instruments and corporate or other restrictions
to which the Borrower or any Subsidiary is subject, and all other matters known
to any of them, that, individually or in the aggregate, would reasonably be
expected to result in a Material Adverse Effect. Neither the Information
Memorandum nor any of the other reports, financial statements, certificates or
other information furnished by or on behalf of the Borrower or any Subsidiary to
any Arranger, the Administrative Agent, any Issuing Bank or any Lender in
connection with the negotiation of this Agreement or any other Loan Document,
included herein or therein or furnished hereunder or thereunder (as modified or
supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not materially misleading; provided that, with respect to forecasts and
projected financial information, the Borrower and each Subsidiary represents
only that such information was prepared in good faith based upon assumptions
believed by them to be reasonable at the time made and at the time so furnished
and, if such forecasts and projected financial information were furnished prior
to the Effective Date, as of the Effective Date (it being understood and agreed
that any such forecasts and projected financial information may vary from actual
results and that such variations may be material).

 

SECTION 3.14. Subsidiaries. Schedule 3.14 sets forth the name of, and the
ownership interest of the Borrower and each Subsidiary in, each Subsidiary and
identifies each Subsidiary that is a Subsidiary Loan Party, in each case as of
the Effective Date (for the avoidance of doubt, after giving effect to the
Acquisition). The Equity Interests in each Subsidiary have been duly authorized
and validly issued and are fully paid and nonassessable, and such Equity
Interests are owned by the Borrower, directly or indirectly, free and clear of
all Liens (other than Liens created under the Loan Documents). Except as set
forth in Schedule 3.14, there is no existing option, warrant, call, right,
commitment or other agreement to which the Borrower or any Subsidiary is a

 

 82

   

  

party requiring, and there are no Equity Interests in any Subsidiary outstanding
that upon exercise, conversion or exchange would require, the issuance by the
Borrower or any Subsidiary of any additional Equity Interests or other
securities exercisable for, convertible into, exchangeable for or evidencing the
right to subscribe for or purchase any Equity Interests in the Borrower or any
Subsidiary.

 

SECTION 3.15. Insurance. Schedule 3.15 sets forth a description of all insurance
maintained by or on behalf of the Borrower or any Subsidiary as of the Effective
Date. As of the Effective Date, such insurance is in full force and effect and
all premiums in respect of such insurance have been paid. The Borrower believes
that the insurance maintained by or on behalf of the Borrower and the
Subsidiaries is in such amounts (with no greater risk retention) and against
such risks as is (a) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (b) adequate.

 

SECTION 3.16. Labor Matters. As of the Effective Date, there are no strikes,
lockouts or slowdowns or any other material labor disputes against the Borrower
or any Subsidiary pending or, to the knowledge of the Borrower or any
Subsidiary, threatened. Except as would not, individually or in the aggregate,
be reasonably expected to have a Material Adverse Effect (i) the Borrower and
each Subsidiary are in compliance in all material respects with the Fair Labor
Standards Act or any other applicable Federal, state, local or foreign law
dealing with wage and hour matters and (ii) all payments due from the Borrower
or any Subsidiary, or for which any claim may be made against the Borrower or
any Subsidiary, on account of wages and employee health and welfare insurance
and other benefits have been paid or accrued as a liability on the books of the
Borrower or such Subsidiary. To the knowledge of the Borrower or any Subsidiary,
the consummation of the Transactions will not give rise to any right of
termination or right of renegotiation on the part of any union under any
collective bargaining agreement to which the Borrower or any Subsidiary is
bound.

 

SECTION 3.17. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each Loan
and the application of the proceeds thereof, and giving effect to the rights of
indemnification, subrogation and contribution under the Loan Documents, (a) the
sum of the debts and liabilities, direct, subordinated, contingent or otherwise,
on a consolidated basis of the Borrower and its Subsidiaries, does not exceed
the fair value of the assets of the Borrower and its Subsidiaries on a
consolidated basis, and the present fair saleable value of the property of the
Borrower and its Subsidiaries on a consolidated basis will be greater than the
amount that will be required to pay the probable liability of the Borrower and
its Subsidiaries on a consolidated basis on their debts and liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured, (b) the capital of the Borrower and its
Subsidiaries, taken as a whole, is not unreasonably small in relation to the
business of the Borrower or its Subsidiaries, taken as a whole, contemplated as
of the date hereof and (c) the Borrower and its Subsidiaries, taken as a whole,
do not intend to incur, or believe that they will incur, debts including current
obligations beyond their ability to pay such debt as they mature in the ordinary
course of business. For the purposes of this Section, the amount of any
contingent

 

 83

   

  

liability at any time shall be computed as the amount that, in light of all of
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability
(irrespective of whether such contingent liabilities meet the criteria for
accrual under Statement of Financial Accounting Standard No. 5).

 

SECTION 3.18. Collateral Matters. (a) The Collateral Agreement, upon execution
and delivery thereof by the parties thereto, will create in favor of the
Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral (as defined therein) and
(i) when the Collateral (as defined therein) constituting certificated
securities (as defined in the Uniform Commercial Code) is delivered to the
Administrative Agent, together with instruments of transfer duly endorsed in
blank, the security interest created under the Collateral Agreement will
constitute a fully perfected security interest in all right, title and interest
of the pledgors thereunder in such Collateral, prior and superior in right to
any other Person, and (ii) when financing statements in appropriate form are
filed in the applicable filing offices, the security interest created under the
Collateral Agreement will constitute a fully perfected security interest in all
right, title and interest of the Loan Parties in the remaining Collateral (as
defined therein) to the extent perfection can be obtained by filing Uniform
Commercial Code financing statements, prior and superior to the rights of any
other Person, except for rights secured by Liens permitted under Section 6.02.

 

(b) Each Mortgage, upon execution and delivery thereof by the parties thereto,
will create in favor of the Administrative Agent, for the benefit of the Secured
Parties, a legal, valid and enforceable security interest in all the applicable
mortgagor’s right, title and interest in and to the Mortgaged Properties subject
thereto and the proceeds thereof, and when the Mortgages have been filed in the
jurisdictions specified therein, the Mortgages will constitute a fully perfected
security interest in all right, title and interest of the mortgagors in the
Mortgaged Properties and the proceeds thereof, prior and superior in right to
any other Person, but subject to Liens permitted under Section 6.02.

 

(c) Upon the recordation of the Collateral Agreement (or a short-form security
agreement in form and substance reasonably satisfactory to the Borrower and the
Administrative Agent) with the United States Patent and Trademark Office or the
United States Copyright Office, as applicable, and the filing of the financing
statements referred to in paragraph (a) of this Section, the security interest
created under the Collateral Agreement will constitute a fully perfected
security interest in all right, title and interest of the Loan Parties in the
Intellectual Property (as defined in the Collateral Agreement) owned by the Loan
Parties in which a security interest may be perfected by filing in the United
States of America, in each case prior and superior in right to any other Person,
but subject to Liens permitted under Section 6.02 (it being understood and
agreed that subsequent recordings in the United States Patent and Trademark
Office or the United States Copyright Office may be necessary to perfect a
security interest in such Intellectual Property acquired by the Loan Parties
after the Effective Date).

 

 84

   

 

(d) Each Security Document, other than any Security Document referred to in the
preceding paragraphs of this Section, upon execution and delivery thereof by the
parties thereto and the making of the filings and taking of the other actions
provided for therein, will be effective under applicable law to create in favor
of the Administrative Agent, for the benefit of the Secured Parties, a valid and
enforceable security interest in the Collateral subject thereto, and will
constitute a fully perfected security interest in all right, title and interest
of the Loan Parties in the Collateral subject thereto, prior and superior to the
rights of any other Person, except for rights secured by Liens permitted under
Section 6.02.

 

SECTION 3.19. Permits and Licenses. Each of the Borrower and each Subsidiary has
all permits, licenses, certifications, authorizations and approvals required for
it lawfully to own and operate their respective businesses except those the
failure of which to have, individually or in the aggregate, would not reasonably
be expected to have a Material Adverse Effect.

 

ARTICLE IV

 

Conditions

 

SECTION 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Bank to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):

 

(a) The Administrative Agent shall have received from each party hereto either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include facsimile transmission or other electronic imaging of a signed signature
page of this Agreement) that such party has signed a counterpart of this
Agreement.

 

(b) The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent, the Issuing Bank and the Lenders) of
each of (i) Proskauer Rose LLP, counsel for the Borrower and the Subsidiaries,
and (ii) local counsel in each jurisdiction where a Loan Party is organized or
where Mortgaged Property is located, and the laws of which are not covered by
the opinion letter referred to in clause (i) of this paragraph, in each case
dated as of the Effective Date and in form, scope and substance reasonably
satisfactory to the Administrative Agent and the Lenders.

 

(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent may reasonably request relating to the organization,
existence and good standing of each Loan Party, and the authorization of the
Loan Documents and the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent.

 

 85

   

  

(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by a Responsible Officer of the Borrower, confirming
compliance with the conditions set forth in (i) the first sentence of
paragraphs (f) and (i) of this Section and (ii) paragraphs (j), (m), (n) and (p)
of this Section.

 

(e) The Administrative Agent shall have received all fees due and payable on or
prior to the Effective Date, including, to the extent invoiced at least three
days prior to the Effective Date, reimbursement or payment of all out-of-pocket
expenses (including fees, charges and disbursements of counsel) required to be
reimbursed or paid by any Loan Party under any Loan Document or under any other
agreement entered into by any of the Arrangers, the Administrative Agent and the
Lenders, on the one hand, and any of the Loan Parties, on the other hand.

 

(f) The Collateral and Guarantee Requirement shall have been satisfied, subject
to the penultimate paragraph of this Section, and the Administrative Agent, on
behalf of the Secured Parties, shall have a security interest in the Collateral
of the type and priority described in each Security Document. The Administrative
Agent shall have received a completed Perfection Certificate dated the Effective
Date and signed by a Responsible Officer of the Borrower, together with all
attachments contemplated thereby, including the results of a search of the
Uniform Commercial Code (or equivalent) filings made with respect to the Loan
Parties in the jurisdictions contemplated by the Perfection Certificate and
copies of the financing statements (or similar documents) disclosed by such
search and evidence reasonably satisfactory to the Administrative Agent that the
Liens indicated by such financing statements (or similar documents) are
permitted by Section 6.02 or have been or will contemporaneously with the
initial funding of Loans on the Effective Date be released or terminated.

 

(g) The Administrative Agent shall have received evidence that the insurance
required by Section 5.07 and the Security Documents is in effect.

 

(h) The Lenders shall have received the financial statements, opinions and
certificates referred to in Sections 3.04(a) and 3.04(b); provided that the
financial statements referred to in Section 3.04(b) shall have been prepared in
a manner reasonably satisfactory to the Arrangers.

 

(i) The Acquisition shall be consummated in all material respects substantially
contemporaneously with the initial funding of the Loans on the Effective Date in
accordance with the terms described in the Commitment Letter and in the Merger
Agreement (without any amendment, modification, supplement or waiver to the
Merger Agreement or the Tender Offer or any consent or election thereunder that
is material and adverse to the Lenders or the Arrangers without the prior
written consent of the Arrangers) (it being understood and agreed that any
increase in the purchase price shall not be material and adverse to the Lenders
or the Arrangers so long as the increase is funded by cash proceeds received by
the Borrower (other than from a Subsidiary) from the sale of the Borrower’s
common stock or, subject to paragraph (p) of this Section, cash on the balance

 

 86

   

 

sheet of the Borrower). The Merger Agreement (including all schedules and
exhibits thereto) and all other related documentation shall be in form and
substance reasonably satisfactory to the Arrangers; provided that the Merger
Agreement (including all schedules and exhibits thereto) provided to Citibank,
N.A. on November 22, 2015 is satisfactory to the Arrangers.

 

(j) Substantially contemporaneously with the initial funding of the Loans on the
Effective Date, all outstanding Indebtedness of the Borrower and its
Subsidiaries and of the Company and its subsidiaries (other than the 7.75%
Convertible Notes) shall have been repaid and all commitments, security
interests and guarantees in connection therewith shall have been terminated and
released (in each case, other than Indebtedness and Liens expressly permitted to
remain outstanding pursuant to the terms hereof). After giving effect to the
consummation of the Transactions, the Borrower and its Subsidiaries (including,
for the avoidance of doubt, the Company and its subsidiaries) shall have no
outstanding shares of preferred equity or Disqualified Equity Interests or any
Indebtedness, other than (i) Indebtedness incurred under the Loan Documents and
(ii) Indebtedness set forth on Schedule 6.01; provided that substantially
contemporaneously with the initial funding of the Loans on the Effective Date an
irrevocable notice of redemption for all of the outstanding 7.75% Convertible
Notes shall have been issued which redemption notice shall require the
redemption in full thereof on the 7.75% Convertible Notes Redemption Date.

 

(k) The Lenders shall have received a certificate from the chief financial
officer of the Borrower, in form and substance reasonably satisfactory to the
Administrative Agent, certifying as to the solvency of the Borrower and the
Subsidiaries on a consolidated basis after giving effect to the Transactions.

 

(l) The Lenders shall have received at least three Business Days in advance of
the Effective Date all documentation and other information required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act; provided that
the Lenders have requested such information at least 10 days prior to the
Effective Date.

 

(m) Since January 1, 2015, there shall not have occurred any change, event,
effect or occurrence that has had or is reasonably likely to have, individually
or in the aggregate, a Company Material Adverse Effect.

 

(n) The Acquired Business Representations shall be true and correct and the
Specified Representations shall be true and correct in all material respects.

 

(o) The Borrower shall have delivered to the Administrative Agent the Borrowing
Request required by Section 2.03 with respect to the Borrowings to be made on
the Effective Date. The Borrower shall have delivered to the Administrative
Agent a Borrowing Request requesting a Revolving Borrowing of $51,904,166.67 to
be made on the 7.75% Convertible Notes Redemption Date,

 

 87

   

  

which request shall specify that the proceeds of such Borrowing shall be
disbursed directly to the 7.75% Convertible Notes Trustee.

 

(p) On the Effective Date and after giving effect to the Transactions to be
consummated on such date, the Borrower shall have at least $50,000,000 in
Unrestricted Cash on its balance sheet.

 

Notwithstanding the foregoing, if the Borrower shall have used commercially
reasonable efforts to procure and deliver, but shall nevertheless be unable to
deliver, any Mortgage, Foreign Pledge Agreement, Control Agreement or any
Collateral or take any other step with respect to the creation or perfection of
security interests in any of the Collateral, in each case, that is required to
be delivered or taken in order to satisfy the Collateral and Guarantee
Requirement (other than (i) the creation and perfection (including by delivery
and possession of stock (or other equity interest) certificates and related
stock powers executed in blank (but it is agreed that, in the case of stock (or
other equity interest) certificates and related stock powers, (A) with respect
to Equity Interests of the Company and its subsidiaries, such delivery and
possession shall be required as of the Effective Date only to the extent such
certificates and stock powers have been delivered to the Borrower on or prior to
the Effective Date and (B) with respect to Equity Interests of any Subsidiary
that is not a Material Subsidiary, no such delivery and possession shall be
required as of the Effective Date)) of security interests (A) in the Equity
Interests of a Subsidiary and (B) in other assets with respect to which a Lien
may be perfected by the filing of a financing statement under the Uniform
Commercial Code, and (ii) with respect to intellectual property registered with
(or applications for registration with) the United States Patent and Trademark
Office or the United States Copyright Office constituting Collateral, making a
United States federal intellectual property filing in the United States Patent
and Trademark Office or the United States Copyright Office in favor of the
Administrative Agent for the benefit of the Secured Parties), then such delivery
and the creation or perfection of such security interests shall not constitute a
condition precedent to the obligations of the Lenders and the Issuing Bank
hereunder on the Effective Date, but instead shall be required to be provided or
delivered (x) within two Business Days after the Effective Date, in the case of
stock (or other equity interest) certificates and related stock powers executed
in blank of the Company and its subsidiaries that were not delivered to the
Borrower on or prior to the Effective Date and (y) within 60 days after the
Effective Date, in all other cases (or such later date as the Administrative
Agent may agree in its sole discretion). Without limiting the generality of the
provisions of Article VIII, for purposes of determining compliance with the
conditions specified in this Section 4.01, each Lender as of the Effective Date
shall be deemed to have consented to, approved or accepted or to be satisfied
with, each document or other matter required hereunder to be consented to or
approved by or acceptable or satisfactory to the Administrative Agent or a
Lender unless the Administrative Agent shall have received written notice from
such Lender prior to the Effective Date specifying its objection thereto. In
furtherance of the foregoing, it is agreed that all representations and
warranties contained in the Loan Documents shall be deemed modified to the
extent necessary to effect the foregoing accommodations (and to permit the
taking of the actions described above within the time periods required above,
rather than as may otherwise be required elsewhere in the Loan Documents);
provided

 

 88

   

  

that (x) to the extent any representation and warranty would not be true because
the foregoing actions were not taken or accomplished on the Effective Date, the
respective representation and warranty shall be required to be true and correct
in all material respects at the time the respective action is taken or
accomplished (or was required to be taken or accomplished) in accordance with
the foregoing provisions of this paragraph and (y) all representations and
warranties relating to Collateral or the Security Documents shall be required to
be true in all material respects immediately after the actions required by the
foregoing provisions of this paragraph have been taken or accomplished. The
acceptance of the benefits of each Loan shall constitute a representation,
warranty and covenant by the Borrower to each of the Lenders that the actions
required pursuant to the foregoing provisions of this paragraph will be, or have
been, taken within the relevant time periods required by this paragraph and
that, at such time, such affected representations and warranties contained in
the Loan Documents shall then be true and correct in all material respects
without any modification pursuant to this sentence.

 

The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans and of the Issuing
Bank to issue Letters of Credit hereunder shall not become effective unless each
of the foregoing conditions is satisfied (or waived pursuant to Section 9.02) at
or prior to 5:00 p.m., New York City time, on the earliest of: (i) the
consummation of the Acquisition without the funding of any Loans, (ii) March 22,
2016 and (iii) the date the Merger Agreement is terminated (and, in the event
such conditions are not so satisfied or waived, the Commitments shall terminate
at such time).

 

SECTION 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of the Issuing Banks to issue, amend, renew
or extend any Letter of Credit, in each case after the initial Borrowing on the
Effective Date, is subject to receipt of the request therefor in accordance
herewith and to the satisfaction of the following conditions:

 

(a) The representations and warranties of each Loan Party set forth in the Loan
Documents shall be true and correct in all material respects (or, in the case of
representations and warranties qualified as to materiality, in all respects) on
and as of the date of such Borrowing or the date of issuance, amendment, renewal
or extension of such Letter of Credit, as applicable, except in the case of any
such representation and warranty that expressly relates to a prior date, in
which case such representation and warranty shall be true and correct in all
material respects (or in all respects, as applicable) as of such earlier date.

 

(b) At the time of and immediately after giving effect to such Borrowing or the
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default shall have occurred and be continuing.

 

Each Borrowing (provided that a conversion or a continuation of a Borrowing
shall not constitute a “Borrowing” for purposes of this Section) and each
issuance, amendment, renewal or extension of a Letter of Credit shall be deemed
to constitute a representation

 

 89

   

  

and warranty by the Borrower on the date thereof as to the matters specified in
paragraphs (a) and (b) of this Section.

 

ARTICLE V

 

Affirmative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document shall have been paid in full and all Letters of Credit shall have
expired or been terminated and all LC Disbursements shall have been reimbursed,
the Borrower covenants and agrees with the Lenders that:

 

SECTION 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent, which shall furnish to each Issuing Bank
and each Lender, the following:

 

(a) as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, its audited consolidated (and unaudited
consolidating) balance sheet and audited consolidated (and unaudited
consolidating) statements of operations and comprehensive income, stockholders’
equity and cash flows (provided that in the case of consolidating statements of
cash flows only, such consolidating statements shall be prepared on a Segment
Level Basis) as of the end of and for such fiscal year, and related notes
thereto, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Deloitte & Touche LLP or other
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such financial
statements present fairly in all material respects the financial condition,
results of operations and cash flow of the Borrower and the Subsidiaries on a
consolidated (or, in the case of the consolidating financial statements (other
than the consolidating statements of cash flow, which shall be on a Segment
Level Basis), an individual) basis as of the end of and for such fiscal year in
accordance with GAAP consistently applied and accompanied by a narrative
management’s discussion and analysis report describing the financial position,
results of operations and cash flows of the Borrower and the consolidated
Subsidiaries in a form reasonably satisfactory to the Administrative Agent;

 

(b) as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, its
unaudited consolidated and consolidating balance sheet and unaudited
consolidated and consolidating statements of operations and comprehensive
income, stockholders’ equity and cash flows (provided that in the case of
consolidating statements of cash flow, such consolidated statements shall be
prepared on a Segment Level Basis) as of the end of and for such fiscal quarter

 

 90

   

  

and the then elapsed portion of the fiscal year, setting forth in each case in
comparative form the figures for the corresponding period or periods of (or, in
the case of the balance sheet, as of the end of) the previous fiscal year, all
certified by a Financial Officer as presenting fairly in all material respects
the financial condition, results of operations and cash flows of the Borrower
and the Subsidiaries on a consolidated (or, in the case of the consolidating
financial statements (other than the consolidating statements of cash flow,
which shall be on a Segment Level Basis), an individual) basis as of the end of
and for such fiscal quarter and such portion of the fiscal year in accordance
with GAAP consistently applied, subject to normal year-end audit adjustments and
reduced footnote disclosures, and accompanied by a narrative management’s
discussion and analysis report describing the financial position, results of
operations and cash flows of the Borrower and the consolidated Subsidiaries in a
form reasonably satisfactory to the Administrative Agent;

 

(c) concurrently with each delivery of financial statements under clause (a) or
(b) above, a certificate of a Financial Officer (i) certifying as to whether a
Default has occurred and, if a Default has occurred, specifying the details
thereof and any action taken or proposed to be taken with respect thereto,
(ii) setting forth reasonably detailed calculations (A) demonstrating compliance
with the covenants contained in Sections 6.12 and 6.13 and (B) in the case of
financial statements delivered under clause (a) above, beginning with the
financial statements for the fiscal year of the Borrower ending July 31, 2016,
of Excess Cash Flow and (iii) stating whether any change in GAAP or in the
application thereof has occurred since the later of the date of the Borrower’s
audited financial statements referred to in Section 3.04 and the date of the
prior certificate delivered pursuant to this clause (c) indicating such a change
and, if any such change has occurred, specifying the effect of such change on
the financial statements accompanying such certificate;

 

(d) promptly after the receipt thereof by the Borrower or any Subsidiary, a copy
of any “management letter” received by any such Person from its certified public
accountants and the management’s response thereto;

 

(e) concurrently with any delivery of financial statements under clause (a)
above, a consolidated budget for such fiscal year (including a projected
consolidated balance sheet and consolidated statements of projected operations,
comprehensive income and cash flows as of the end of and for such fiscal year
and setting forth the assumptions used for purposes of preparing such budget)
and, promptly when available, any significant revisions of such budget;

 

(f) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

 

 91

   

  

(g) promptly after the request by the Administrative Agent or any Lender, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof;

 

(h) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the SEC or with any national securities exchange, or
distributed by the Borrower to the holders of its Equity Interests generally, as
applicable;

 

(i) promptly after submission to any government or regulatory agency, all
documents and information furnished to such government or regulatory agency
other than such documents and information prepared in the normal course of
business and which would not reasonably be expected to result in a Material
Adverse Effect; and

 

(j) promptly following any written request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement or
any other Loan Document, as the Administrative Agent may reasonably request.

 

Information required to be furnished pursuant to clause (a), (b) or (h) of this
Section shall be deemed to have been furnished if such information, or one or
more annual or quarterly reports containing such information, shall have been
posted by the Administrative Agent on the Platform or shall be available on the
website of the SEC at http://www.sec.gov. Information required to be furnished
pursuant to this Section may also be furnished by electronic communications
pursuant to procedures approved by the Administrative Agent.

 

SECTION 5.02. Notices of Material Events. The Borrower will furnish to the
Administrative Agent, which shall furnish to each Issuing Bank and each Lender,
promptly upon any Financial Officer of the Borrower becoming aware, written
notice of the following:

 

(a) the occurrence of any Default;

 

(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or, to the knowledge of a

 

 92

   

  

Financial Officer or another executive officer of the Borrower or any
Subsidiary, affecting the Borrower or any Subsidiary, or any adverse development
in any such pending action, suit or proceeding not previously disclosed in
writing by the Borrower to the Administrative Agent, that in each case would
reasonably be expected to result in a Material Adverse Effect or that in any
manner questions the validity of this Agreement or any other Loan Document;

 

(c) the occurrence of any ERISA Event or any fact or circumstance that gives
rise to the Borrower’s reasonable expectation that any ERISA Event will occur
that, in either case, alone or together with any other ERISA Events that have
occurred or are reasonably expected to result in a liability of the Borrower and
the Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(d) promptly after the date that the Borrower or any Subsidiary (i) commences or
terminates negotiations with any collective bargaining agent for the purpose of
materially changing any collective bargaining agreement, (ii) reaches an
agreement with any collective bargaining agent prior to ratification for the
purpose of materially changing any collective bargaining agreement,
(iii) ratifies any agreement reached with a collective bargaining agent for the
purpose of materially changing any collective bargaining agreement or
(iv) becomes subject to a “cooling off period” under the auspices of the
National Mediation Board, the commencement or termination of such negotiations
or the receipt of such agreement or notice of a “cooling off period” (including
a copy of such agreement or notice), as applicable; and

 

(e) any other development (including notice of any Environmental Liability) that
has resulted, or would reasonably be expected to result, in a Material Adverse
Effect.

 

Each notice delivered under this Section shall be accompanied by a written
statement of a Financial Officer or other executive officer of the Borrower
setting forth the details of the event or development requiring such notice and
any action taken or proposed to be taken with respect thereto.

 

SECTION 5.03. Information Regarding Collateral. (a) The Borrower will furnish to
the Administrative Agent prompt written notice of any change (i) in any Loan
Party’s legal name, as set forth in such Loan Party’s organizational documents,
(ii) in the jurisdiction of incorporation or organization of any Loan Party,
(iii) in the form of organization of any Loan Party or (iv) in any Loan Party’s
organizational identification number, if any, or, with respect to a Loan Party
organized under the laws of a jurisdiction that requires such information to be
set forth on the face of a Uniform Commercial Code financing statement, the
Federal Taxpayer Identification Number of such Loan Party. The Borrower agrees
not to effect or permit any change referred to in the preceding sentence unless
all filings have been made under the Uniform Commercial Code or otherwise that
are required in order for the Administrative Agent to continue at all times
following such change to have a valid, legal and perfected security interest in
all the Collateral.

 

 93

   

  

(b) At the time of delivery of financial statements pursuant to Section 5.01(a)
or Section 5.01(b) (but solely with respect to the delivery of financial
statements for the Borrower’s second fiscal quarter), the Borrower shall deliver
to the Administrative Agent a completed Supplemental Perfection Certificate,
signed by a Financial Officer of the Borrower, (i) setting forth the information
required pursuant to the Supplemental Perfection Certificate and indicating, in
a manner reasonably satisfactory to the Administrative Agent, any changes in
such information from the most recent Supplemental Perfection Certificate
delivered pursuant to this Section (or, prior to the first delivery of a
Supplemental Perfection Certificate, from the Perfection Certificate delivered
on the Effective Date) or (ii) certifying that there has been no change in such
information from the most recent Supplemental Perfection Certificate delivered
pursuant to this Section (or, prior to the first delivery of a Supplemental
Perfection Certificate, from the Perfection Certificate delivered on the
Effective Date).

 

SECTION 5.04. Existence; Conduct of Business. The Borrower will, and will cause
each Subsidiary to, do or cause to be done all things reasonably necessary to
preserve, renew and keep in full force and effect (i) its legal existence and
(ii) the rights, licenses, permits, privileges, franchises, patents, copyrights,
trademarks and trade names material to the conduct of its business, except in
the case of clause (ii) where the failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, consolidation, liquidation or dissolution
permitted under Section 6.03.

 

SECTION 5.05. Payment of Obligations and Taxes. The Borrower will, and will
cause each Subsidiary to, pay its material obligations (other than Indebtedness
and any obligations in respect of any Hedging Agreements), including material
Tax liabilities, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Borrower or such Subsidiary has set aside on
its books adequate reserves with respect thereto in accordance with GAAP,
(c) such contest effectively suspends collection of the contested obligation and
the enforcement of any Lien securing such obligation and (d) the failure to make
payment pending such contest would not reasonably be expected to result in a
Material Adverse Effect.

 

SECTION 5.06. Maintenance of Properties. The Borrower will, and will cause each
Subsidiary to, keep and maintain all property material to the conduct of its
business in good working order and condition, ordinary wear and tear excepted.

 

SECTION 5.07. Insurance. The Borrower will, and will cause each Subsidiary to,
maintain, with financially sound and reputable insurance companies,
(a) insurance in such amounts (with no greater risk retention) and against such
risks as is (i) customarily maintained by companies of established repute
engaged in the same or similar businesses operating in the same or similar
locations and (ii) considered adequate by the Borrower and (b) all other
insurance as may be required by any other Loan Document. Each such policy of
liability or casualty insurance maintained by or on behalf of Loan Parties will
(a) in the case of each liability insurance policy (other than workers’
compensation, director and officer liability or other policies in which such
endorsements

 

 94

   

 

are not customary), name the Administrative Agent, on behalf of the Secured
Parties, as an additional insured thereunder and (b) in the case of each
casualty insurance policy, contain a loss payable clause or endorsement that
names the Administrative Agent, on behalf of the Secured Parties, as the
lender’s loss payee thereunder, and the Loan Parties will use commercially
reasonable efforts to have each liability insurance policy and casualty
insurance policy referred to in either of clause (a) or (b) above provide for at
least 30 days’ or, solely in the case of cancellation for non-payment, 10 days
(or such shorter number of days as may be agreed to by the Administrative Agent)
prior written notice to the Administrative Agent of any cancellation of such
policy. With respect to each Mortgaged Property that is located in an area
determined by the Federal Emergency Management Agency to have special flood
hazards, the applicable Loan Party has obtained, and will maintain, with
financially sound and reputable insurance companies, such flood insurance as is
required under applicable law, including Regulation H of the Board of Governors.
The Borrower will furnish to the Lenders, upon the reasonable request of the
Administrative Agent, information in reasonable detail as to the insurance so
maintained. In addition, concurrently with any delivery of financial statements
under Section 5.01(a), the Borrower will furnish to the Administrative Agent a
schedule setting forth the policies of insurance then maintained by or on behalf
of the Loan Parties.

 

SECTION 5.08. Casualty and Condemnation. The Borrower (a) will furnish to the
Administrative Agent, which will furnish to each Issuing Bank and each Lender,
prompt written notice of any casualty or other damage to any material portion of
the Collateral or the commencement of any action or proceeding for the taking of
any material portion of or any material interest in the Collateral under power
of eminent domain or by condemnation or similar proceeding and (b) will ensure
that the Net Proceeds of any such event (whether in the form of insurance
proceeds, condemnation awards or otherwise) are collected and applied in
accordance with the applicable provisions of this Agreement and the Security
Documents.

 

SECTION 5.09. Books and Records; Inspection and Audit Rights. The Borrower will,
and will cause each Subsidiary to, keep proper books of record and account in
which full, true and correct entries in conformity with GAAP and all
Requirements of Law are made of all dealings and transactions in relation to its
business and activities. The Borrower will, and will cause each Subsidiary to,
permit any representatives designated by the Administrative Agent (or any Lender
accompanied by a representative designated by the Administrative Agent), upon
reasonable prior notice, to visit and inspect its properties, to examine and
make extracts from its books and records, and to discuss its affairs, finances
and condition with its officers and, accompanied by one or more such officers or
their designees if so requested by the Borrower, independent accountants, all at
such reasonable times during normal business hours and as often as reasonably
requested (but in no event more than once each fiscal quarter of the Borrower
unless a Default has occurred and is continuing). The Loan Parties shall have
the right to have a representative present at any and all inspections.

 

SECTION 5.10. Compliance with Laws. The Borrower will, and will cause each
Subsidiary to, comply with (a) all Anti-Corruption Laws and Sanctions with
respect to its property and (b) all other Requirements of Law (including
Environmental

 

 95

   

 

Laws) with respect to it or its property, except in the case of this clause (b)
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect. The Borrower will
maintain in effect and enforce policies and procedures designed to ensure
compliance by the Borrower, its Subsidiaries and the respective directors,
officers, employees and agents of the foregoing with Anti-Corruption Laws and
applicable Sanctions.

 

SECTION 5.11. Use of Proceeds and Letters of Credit. (a) The proceeds of the
Term Loans, together with the proceeds of the Revolving Loans made on the
Effective Date, will be used solely for the payment of (i) fees and expenses
payable in connection with the Transactions, (ii) principal, premium, if any,
accrued but unpaid interest and fees and other amounts due or outstanding under
the Existing Indebtedness (other than with respect to Existing Letters of
Credit) and (iii) amounts payable under the Merger Agreement as consideration
for the Acquisition. The proceeds of the Revolving Loans drawn after the
Effective Date will be used solely for working capital and other general
corporate purposes of the Borrower and the Subsidiaries (other than with respect
to the Revolving Loans to be drawn on the 7.75% Convertible Notes Redemption
Date, which shall be used solely as contemplated by Section 5.15 hereof). No
part of the proceeds of any Loan will be used in violation of the representation
set forth in Section 3.10. Letters of Credit will be issued only to support
obligations of the Borrower and the Subsidiaries incurred in the ordinary course
of business; provided that Letters of Credit may be issued on the Effective Date
to backstop or replace letters of credit outstanding on the Effective Date
(including by “grandfathering” such existing letters of credit).

 

(b) The Borrower will not request any Borrowing or Letter of Credit, and the
Borrower shall not use, and shall procure that its Subsidiaries and its or their
respective directors, officers, employees and agents shall not use, the proceeds
of any Borrowing or any Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country or (iii) in any manner that would result in the violation of any
Sanctions applicable to any party hereto.

 

SECTION 5.12. Additional Subsidiaries. (a) If any additional Subsidiary is
formed or acquired (or otherwise becomes a Designated Subsidiary) after the
Effective Date, then the Borrower will, as promptly as practicable and, in any
event, within 30 days (or such longer period as the Administrative Agent may, in
its sole discretion, agree) after such Subsidiary is formed or acquired (or
otherwise becomes a Designated Subsidiary), notify the Administrative Agent
thereof and cause the Collateral and Guarantee Requirement to be satisfied with
respect to such Subsidiary (if it is a Designated Subsidiary) and with respect
to any Equity Interest in or Indebtedness of such Subsidiary owned by or on
behalf of any Loan Party; provided that any Subsidiary that is not a Material
Subsidiary shall not be required to execute any Security Document governed by
the laws of any jurisdiction other than the United States or any state thereof
and no opinion shall be required for foreign law matters with respect to such
Subsidiaries.

 

 96

   

 

(b) the Borrower may designate any Subsidiary, to the extent such Subsidiary is
not a CFC, that meets the criteria set forth in clause (b) of the definition of
the term “Designated Subsidiary” as a Designated Subsidiary; provided that the
Collateral and Guarantee Requirement shall have been satisfied with respect to
such Subsidiary as if such Subsidiary is a Person that becomes a Designated
Subsidiary after the Effective Date.

 

SECTION 5.13. Further Assurances. (a) The Borrower will, and will cause each
Subsidiary Loan Party to, execute any and all further documents, financing
statements, agreements and instruments, and take all such further actions
(including the filing and recording of financing statements, fixture filings,
mortgages, deeds of trust and other documents), that may be required under any
applicable law, or that the Administrative Agent or the Required Lenders may
reasonably request, to cause the Collateral and Guarantee Requirement to be and
remain satisfied, all at the expense of the Loan Parties. The Borrower also
agrees to provide to the Administrative Agent, from time to time upon request,
evidence reasonably satisfactory to the Administrative Agent as to the
perfection and priority of the Liens created or intended to be created by the
Security Documents.

 

(b) If any material assets (including any real property or improvements thereto
or any interest therein with a fair market value in excess of $1,000,000) are
acquired by the Borrower or any Subsidiary Loan Party after the Effective Date
(other than (i) assets constituting Collateral under the Collateral Agreement
that become subject to the Lien created by the Collateral Agreement upon
acquisition thereof and (ii) Excluded Assets (as defined in the Collateral
Agreement)), the Borrower will notify the Administrative Agent and the Lenders
thereof, and, if requested by the Administrative Agent or the Required Lenders,
the Borrower will cause such assets to be subjected to a Lien securing the
Obligations and will take, and cause the Subsidiary Loan Parties to take, such
actions as shall be necessary or reasonably requested by the Administrative
Agent to grant and perfect such Liens, including actions described in
paragraph (a) of this Section, all at the expense of the Loan Parties.

 

(c) If any Subsidiary meets the criteria set forth in clause (e)(ii) of the
definition of the term “Designated Subsidiary”, the Borrower will use
commercially reasonable efforts to obtain any governmental (including
regulatory) consent, approval, license or authorization necessary in order for
such Subsidiary to provide a Guarantee of the Obligations.

 

SECTION 5.14. Post-Closing Matters. As promptly as practicable, and in any event
within the applicable number of days after the Effective Date required in the
applicable clause of the penultimate paragraph of Section 4.01, the Borrower
shall, and shall cause each other Loan Party to, execute and deliver all Control
Agreements and other documents, and take such other actions, that would have
been required to be delivered or taken, as the case may be, on the Effective
Date but for the penultimate paragraph of Section 4.01, in each case except to
the extent otherwise agreed by the Administrative Agent pursuant to its
authority as set forth in the definition of the term “Collateral and Guarantee
Requirement”.

 

 97

   

  

SECTION 5.15. 7.75% Convertible Notes. Substantially contemporaneously with the
initial funding of the Loans on the Effective Date, the Borrower shall cause the
Company to deliver or cause to be delivered to the 7.75% Convertible Notes
Trustee written notice of the Company’s irrevocable election to redeem all of
the outstanding 7.75% Convertible Notes on the 7.75% Convertible Notes
Redemption Date in accordance with Article 6 of the 7.75% Convertible Notes
Indenture, together with any certificates, opinions of counsel or other
documents that may be required in connection with the delivery of such notice.
On the 7.75% Convertible Notes Redemption Date, the Borrower shall take all
actions as are necessary or appropriate in order to satisfy and discharge the
7.75% Convertible Notes Indenture and all of the notes issued thereunder on such
date. The Borrower shall take any other actions as are necessary or appropriate
to effect the foregoing.

 

ARTICLE VI

 

Negative Covenants

 

Until the Commitments shall have expired or been terminated and the principal of
and interest on each Loan and all fees, expenses and other amounts (other than
contingent amounts not yet due) payable under this Agreement or any other Loan
Document have been paid in full and all Letters of Credit have expired or been
terminated and all LC Disbursements shall have been reimbursed, the Borrower
covenants and agrees with the Lenders that:

 

SECTION 6.01. Indebtedness; Certain Equity Securities. (a) The Borrower will
not, nor will it permit any Subsidiary to, create, incur, assume or permit to
exist any Indebtedness, except:

 

(i) Indebtedness created hereunder and under the other Loan Documents (including
Specified Refinancing Debt);

 

(ii) Indebtedness existing on the date hereof and set forth in Schedule 6.01 and
any Refinancing Indebtedness in respect thereof (other than Refinancing
Indebtedness in respect of the 7.75% Convertible Notes); provided that the 7.75%
Convertible Notes shall not be permitted to be outstanding under this Section
6.01(a)(ii) following the 7.75% Convertible Notes Redemption Date;

 

(iii) Indebtedness of the Borrower to any Subsidiary and of any Subsidiary to
the Borrower or any other Subsidiary; provided that (A) Indebtedness of any
Subsidiary that is not a Loan Party to the Borrower or any Subsidiary Loan Party
shall be subject to Section 6.04 and (B) Indebtedness of the Borrower to any
Subsidiary and Indebtedness of any Subsidiary Loan Party to any Subsidiary that
is not a Subsidiary Loan Party shall be unsecured and subordinated to the
Obligations on the terms set forth in the Intercompany Indebtedness
Subordination Agreement;

 

 98

   

  

(iv) Guarantees by the Borrower of Indebtedness of any Subsidiary and by any
Subsidiary of Indebtedness of the Borrower or any other Subsidiary; provided
that (A) the Indebtedness so Guaranteed is permitted by this Section (other than
clause (a)(ii) or (a)(vi)), (B) Guarantees by the Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party shall be
subject to Section 6.04 and (C) Guarantees permitted under this clause (iv)
shall be subordinated to the Obligations of the applicable Subsidiary to the
same extent and on the same terms as the Indebtedness so Guaranteed is
subordinated to the Obligations (if such Indebtedness is so subordinated);

 

(v) (A) Indebtedness of the Borrower or any Subsidiary incurred to finance the
acquisition, construction or improvement of any fixed or capital assets,
including Capital Lease Obligations and any Indebtedness assumed by the Borrower
or any Subsidiary in connection with the acquisition of any such assets or
secured by a Lien on any such assets prior to the acquisition thereof; provided
that such Indebtedness is incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement, and
(B) Refinancing Indebtedness in respect of Indebtedness incurred or assumed
pursuant to clause (A) above; provided further that the aggregate principal
amount of Indebtedness permitted by this clause (v) shall not exceed $15,000,000
at any time outstanding;

 

(vi) (A) Indebtedness of any Person that becomes a Subsidiary (or of any Person
not previously a Subsidiary that is merged or consolidated with or into a
Subsidiary in a transaction permitted hereunder) after the Effective Date, or
Indebtedness of any Person that is assumed by any Subsidiary in connection with
an acquisition of assets by such Subsidiary in a Permitted Acquisition after the
Effective Date; provided that such Indebtedness exists at the time such Person
becomes a Subsidiary (or is so merged or consolidated) or such assets are
acquired and is not created in contemplation of or in connection with such
Person becoming a Subsidiary (or such merger or consolidation) or such assets
being acquired, and (B) Refinancing Indebtedness in respect of Indebtedness
assumed pursuant to clause (A) above; provided further that the aggregate
principal amount of Indebtedness permitted by this clause (vi) shall not exceed
$2,500,000 at any time outstanding;

 

(vii) other unsecured Indebtedness in an aggregate principal amount not
exceeding $10,000,000 at any time outstanding; provided that no Indebtedness
shall be permitted to be incurred under this Section 6.01(a)(vii) in conjunction
with the incurrence of any Indebtedness under Section 6.01(a)(xiv);

 

(viii) Indebtedness owed to any Person (including obligations in respect of
letters of credit for the benefit of such Person) providing workers’
compensation, health, disability or other employee benefits or property,
casualty or liability insurance, pursuant to reimbursement or indemnification
obligations to such Person, in each case incurred in the ordinary course of
business;

 

 99

   

  

(ix) Indebtedness of the Borrower or any Subsidiary in respect of performance
bonds, bid bonds, appeal bonds, surety bonds, performance and completion
guarantees and similar obligations (other than in respect of other
Indebtedness), in each case provided in the ordinary course of business;

 

(x) Indebtedness in respect of Hedging Agreements permitted by Section 6.07;

 

(xi) Indebtedness owed in respect of any agreement governing the provision of
treasury or cash management services, including deposit accounts, overnight
draft, credit cards, debit cards, funds transfer, automated clearinghouse, zero
balance accounts, returned check concentration, netting services and related
liabilities, in each case, in the ordinary course of business;

 

(xii) Indebtedness of the Borrower or any Subsidiary in the form of purchase
price adjustments, earn outs, non-competition agreements or other arrangements
representing acquisition consideration or deferred payments of a similar nature
incurred in connection with any Permitted Acquisition or other Investment
permitted under Section 6.04;

 

(xiii) Indebtedness consisting of the financing of insurance premiums or take or
pay obligations contained in supply arrangements, in each case, in the ordinary
course of business;

 

(xiv) Indebtedness of any Loan Party in an aggregate principal amount not
exceeding, together with any outstanding Specified Refinancing Debt incurred
pursuant to Section 2.20, $125,000,000 at any time outstanding; provided that
(A) no such Indebtedness shall (x) have a scheduled final maturity prior to the
date that is 91 days after the Latest Maturity Date, (y) have a Weighted Average
Life to Maturity that is less than 91 days longer than the Weighted Average Life
to Maturity of the Term Loans or (z) be subject to any mandatory redemption or
prepayment provisions or rights (except customary asset sale or change of
control provisions); (B) no Person shall provide a Guarantee of such
Indebtedness unless such Person also Guarantees the Obligations; (C) no Default
shall have occurred and be continuing or would result therefrom; and (D) the
terms of such Indebtedness (including pricing, covenants, events of default,
remedies, redemption provisions and change of control provisions) shall be
satisfactory to the Required Lenders;

 

(xv) Indebtedness incurred by any Loan Party or Subsidiary in a Permitted
Acquisition, any other investment expressly permitted hereunder or any
disposition, sale or transfer, in each case to the extent constituting customary
indemnification obligations;

 

(xvi) Indebtedness in respect of letters of credit in an aggregate outstanding
amount not to exceed $1,500,000 at any time; and

 

 100

   

  

(xvii) Indebtedness representing deferred compensation to employees of the Loan
Parties and their respective Subsidiaries incurred in the ordinary course of
business.

 

(b) The Borrower will not, nor will it permit any Subsidiary to, issue any
Disqualified Equity Interests.

 

SECTION 6.02. Liens. (a) The Borrower will not, nor will it permit any
Subsidiary to, create, incur, assume or permit to exist any Lien on any asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:

 

(i) Liens created under the Loan Documents and any Liens on cash or deposits
granted in favor of any Issuing Bank to cash collateralize any Defaulting
Lender’s participation in Letters of Credit as contemplated by this Agreement;

 

(ii) Permitted Encumbrances;

 

(iii) any Lien on any asset of the Borrower or any Subsidiary existing on the
date hereof and set forth in Schedule 6.02; provided that (A) such Lien shall
not apply to any other asset of the Borrower or any Subsidiary and (B) such Lien
shall secure only those obligations that it secures on the date hereof and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals, replacements and refinancings
does not exceed the principal amount of the obligations being extended, renewed,
replaced or refinanced or, in the case of any such obligations constituting
Indebtedness, that are permitted under Section 6.01(a)(ii) as Refinancing
Indebtedness in respect thereof;

 

(iv) any Lien existing on any asset prior to the acquisition thereof by the
Borrower or any Subsidiary or existing on any asset of any Person that becomes a
Subsidiary (or of any Person not previously a Subsidiary that is merged or
consolidated with or into a Subsidiary in a transaction permitted hereunder)
after the Effective Date and prior to the time such Person becomes a Subsidiary
(or is so merged or consolidated); provided that (A) such Lien is not created in
contemplation of or in connection with such acquisition or such Person becoming
a Subsidiary (or such merger or consolidation), (B) such Lien shall not apply to
any other asset of the Borrower or any Subsidiary and (C) such Lien shall secure
only those obligations that it secures on the date of such acquisition or the
date such Person becomes a Subsidiary (or is so merged or consolidated) and
extensions, renewals, replacements and refinancings thereof so long as the
principal amount of such extensions, renewals and replacements does not exceed
the principal amount of the obligations being extended, renewed or replaced or,
in the case of any such obligations constituting Indebtedness, that are
permitted under Section 6.01(a)(vi) as Refinancing Indebtedness in respect
thereof;

 

 101

   

  

(v) Liens on fixed or capital assets acquired, constructed or improved
(including any such assets made the subject of a Capital Lease Obligation
incurred) by the Borrower or any Subsidiary; provided that (A) such Liens secure
Indebtedness incurred to finance such acquisition, construction or improvement
and are permitted by clause (v)(A) of Section 6.01(a), or any Refinancing
Indebtedness in respect thereof permitted by clause (v)(B) of Section 6.01(a),
and obligations relating thereto not constituting Indebtedness, (B) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such construction or improvement
(provided that this clause (B) shall not apply to any Refinancing Indebtedness
permitted by clause (v)(B) of Section 6.01(a) or any Lien securing such
Refinancing Indebtedness) and (C) such Liens shall not apply to any other
property or assets of the Borrower or any Subsidiary;

 

(vi) (i) in connection with the sale or transfer of any Equity Interests or
other assets in a transaction permitted under Section 6.05, customary rights and
restrictions contained in agreements relating to such sale or transfer pending
the completion thereof or (ii) Liens arising on property or assets subject to
sales or dispositions permitted pursuant to Section 6.05 pending the
consummation of such sale or disposition;

 

(vii) in the case of (A) any Subsidiary that is not a wholly owned Subsidiary or
(B) the Equity Interests in any Person that is not a Subsidiary, any encumbrance
or restriction, including any put and call arrangements, related to Equity
Interests in such Subsidiary or such other Person set forth in the
organizational documents of such Subsidiary or such other Person or any related
joint venture, shareholders’ or similar agreement;

 

(viii) Liens solely on any cash earnest money deposits, escrow arrangements or
similar arrangements made by the Borrower or any Subsidiary in connection with
any letter of intent or purchase agreement for a Permitted Acquisition or other
transaction permitted hereunder;

 

(ix) Liens granted by a Subsidiary that is not a Loan Party in respect of
Indebtedness permitted to be incurred by such Subsidiary under Section 6.01;

 

(x) Liens on insurance policies and the proceeds thereof granted in the ordinary
course of business to secure the financing of insurance premiums with respect
thereto under Section 6.01(a)(xiii);

 

(xi) Liens not otherwise permitted by this Section to the extent that neither
(i) the aggregate outstanding principal amount of the obligations secured
thereby nor (ii) the aggregate fair market value (determined as of the date such
Lien is incurred) of the assets subject thereto exceeds $5,000,000 at any time
outstanding;

 

(xii) Liens on the Collateral securing obligations in respect of Indebtedness
incurred under Section 6.01(a)(xiv); provided that such Liens shall be

 

 102

   

  

subordinated to the Liens securing the Obligations pursuant to an intercreditor
agreement in form and substance satisfactory to the Required Lenders;

 

(xiii) purported Liens evidenced by the filing of precautionary UCC financing
statements or similar precautionary public filings;

 

(xiv) ground leases in respect of real property on which facilities owned or
leased by any Loan Party or any Subsidiary are located;

 

(xv) deposits of cash with the owner or lessor of premises leased and operated
by any Loan Party or any Subsidiary in the ordinary course of business of such
Loan Party or such Subsidiary to secure the performance of such Loan Party’s or
such Subsidiary’s obligations under the terms of the lease for such premises in
an aggregate amount not exceeding $2,000,000 at any time outstanding; and

 

(xvi) Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business.

 

SECTION 6.03. Fundamental Changes. (a) The Borrower will not, nor will it permit
any Subsidiary to, merge into or consolidate with any other Person, or permit
any other Person to merge into or consolidate with it, or liquidate or dissolve,
except that, if at the time thereof and immediately after giving effect thereto
no Default shall have occurred and be continuing (i) any Person may merge into
or consolidate with the Borrower in a transaction in which the Borrower is the
surviving entity, (ii) any Person (other than the Borrower) may merge into or
consolidate with any Subsidiary in a transaction in which the surviving entity
is a Subsidiary and, if any party to such merger or consolidation is a
Subsidiary Loan Party, is a Subsidiary Loan Party, (iii) any Subsidiary may
merge into or consolidate with any Person (other than the Borrower) in a
transaction permitted under Section 6.05 in which, after giving effect to such
transaction, the surviving entity is not a Subsidiary and (iv) any Subsidiary
may liquidate or dissolve if in connection with such liquidation or dissolution,
substantially all the assets of such Subsidiary are transferred to a Loan Party
(to the extent such Subsidiary being liquidated or dissolved is a Subsidiary
Loan Party); provided that any such merger or consolidation involving a Person
that is not a wholly owned Subsidiary immediately prior to such merger or
consolidation shall not be permitted unless it is also permitted by Section
6.04.

 

(b) The Borrower will not, and the Borrower will not permit any Subsidiary to,
engage to any material extent in any business other than businesses of the type
conducted by the Borrower and the Subsidiaries on the date hereof and businesses
reasonably related or complementary thereto.

 

SECTION 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. The
Borrower will not, nor will it permit any Subsidiary to, purchase, hold or
acquire (including pursuant to any merger or consolidation with any Person that
was not a wholly owned Subsidiary prior to such merger or consolidation) any
Equity

 

 103

   

  

Interests in or evidences of Indebtedness or other securities (including any
option, warrant or other right to acquire any of the foregoing) of, make or
permit to exist any loans or advances to, Guarantee any obligations of, or make
or permit to exist any investment or any other interest in, any other Person, or
purchase or otherwise acquire (in one transaction or a series of transactions)
any assets of any other Person constituting a business unit, except:

 

(a) Permitted Investments;

 

(b) Permitted Acquisitions; provided that the aggregate purchase price, which
shall be deemed to include (i) any amounts actually paid pursuant to any
post-closing payment adjustments, earn outs or non-compete payments and (ii) the
principal amount of Indebtedness that is assumed pursuant to Section 6.01(a)(vi)
in connection with such Permitted Acquisition, shall not exceed $30,000,000 in
any fiscal year and $60,000,000 in the aggregate; provided further that,
notwithstanding anything to the contrary in clause (b) of the definition of
“Permitted Acquisition”, the Borrower shall be permitted to make Permitted
Acquisitions under this clause (b) without satisfying clause (b) of the
definition of “Permitted Acquisition” if such Permitted Acquisition is otherwise
permitted to be made under this clause (b); provided further that the aggregate
purchase price of such Permitted Acquisitions made in reliance on the preceding
proviso (including all amounts of the types described in clauses (i) and (ii) of
the second preceding proviso) shall not exceed $10,000,000 in any fiscal year
and $25,000,000 in the aggregate;

 

(c) (i) investments existing on the date hereof in the Subsidiaries and
(ii) other investments existing on the date hereof and set forth on Schedule
6.04;

 

(d) investments by the Borrower and the Subsidiaries in Equity Interests of
their respective Subsidiaries; provided that (i) such Subsidiaries are
Subsidiaries prior to any such investments and any such Equity Interests held by
a Loan Party shall be pledged in accordance with the requirements of the
definition of the term “Collateral and Guarantee Requirement”, (ii) the
aggregate amount of such investments made by Loan Parties in Subsidiaries that
are not Loan Parties (excluding all such investments existing on the date hereof
and permitted by clause (c) above) (together with outstanding intercompany loans
permitted under subclause (ii) of the proviso to clause (e) of this Section and
outstanding Guarantees permitted under the proviso to clause (f) of this
Section) shall not exceed $10,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs) and (iii) in the
case of any investment made by a Loan Party in a Subsidiary that is not a Loan
Party, at the time any such investment is made no Default or Event of Default
shall have occurred and be continuing or result therefrom;

 

(e) loans or advances made by the Borrower to any Subsidiary and made by any
Subsidiary to the Borrower or any other Subsidiary; provided that (i) any such
loans and advances made by a Loan Party shall be evidenced by a

 

 104

   

  

promissory note pledged pursuant to the Collateral Agreement, (ii) the amount of
such loans and advances made by Loan Parties to Subsidiaries that are not Loan
Parties (together with investments permitted under subclause (ii) of the proviso
to clause (d) of this Section and outstanding Guarantees permitted under the
proviso to clause (f) of this Section) shall not exceed $10,000,000 at any time
outstanding (in each case determined without regard to any write-downs or
write-offs) and (iii) in the case of any loan or advance made by a Loan Party in
a Subsidiary that is not a Loan Party, at the time any such loan or advance is
made no Default or Event of Default shall have occurred and be continuing or
result therefrom;

 

(f) Guarantees of Indebtedness that is permitted under Section 6.01 of the
Borrower or any Subsidiary (including any such Guarantees arising as a result of
any such Person being a joint and several co-applicant with respect to any
letter of credit or letter of guaranty); provided that (i) the aggregate
principal amount of Indebtedness of Subsidiaries that are not Loan Parties that
is Guaranteed by any Loan Party (together with investments permitted under
subclause (ii) of the proviso to clause (d) of this Section and intercompany
loans permitted under subclause (ii) to the proviso to clause (e) of this
Section) shall not exceed $10,000,000 at any time outstanding (in each case
determined without regard to any write-downs or write-offs) and (ii) in the case
of any Guarantee made by a Loan Party of Indebtedness owing by a Subsidiary that
is not a Loan Party, at the time any such Guarantee is made no Default or Event
of Default shall have occurred and be continuing or result therefrom;

 

(g) loans or advances to employees of the Borrower or any Subsidiary made in the
ordinary course of business of the Borrower or such Subsidiary, as applicable,
not exceeding $1,000,000 in the aggregate outstanding at any time (determined
without regard to any write-downs or write-offs of such loans or advances);

 

(h) payroll, travel, entertainment, relocation and similar advances to cover
matters that are expected at the time of such advances ultimately to be treated
as expenses of the Borrower or any Subsidiary for accounting purposes and that
are made in the ordinary course of business;

 

(i) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

 

(j) investments in the form of Hedging Agreements permitted by Section 6.07;

 

(k) investments of any Person existing at the time such Person becomes a
Subsidiary or consolidates or merges with the Borrower or any Subsidiary so long
as such investments were not made in contemplation of such Person becoming a
Subsidiary or of such consolidation or merger;

 

 105

   

  

(l) investments resulting from pledges or deposits described in clause (c) or
(d) of the definition of the term “Permitted Encumbrance”;

 

(m) investments made as a result of the receipt of noncash consideration from a
sale, transfer, lease or other disposition of any asset in compliance with
Section 6.05;

 

(n) investments that result solely from the receipt by the Borrower or any
Subsidiary from any of its subsidiaries of a dividend or other Restricted
Payment in the form of Equity Interests, evidences of Indebtedness or other
securities (but not any additions thereto made after the date of the receipt
thereof);

 

(o) receivables or other trade payables owing to the Borrower or a Subsidiary if
created or acquired in the ordinary course of business and payable or
dischargeable in accordance with customary trade terms; provided that such trade
terms may include such concessionary trade terms as the Borrower or any
Subsidiary deems reasonable under the circumstances;

 

(p) mergers and consolidations permitted under Section 6.03 that do not involve
any Person other than the Borrower and Subsidiaries that are wholly owned
Subsidiaries;

 

(q) other investments, loans and advances by the Borrower or any Subsidiary in
an aggregate amount, as valued at cost at the time each such investment, loan or
advance is made and including all related commitments for future investments,
loans or advances (and the principal amount of any Indebtedness that is assumed
or otherwise incurred in connection with such investment, loan or advance), not
exceeding $7,500,000 in the aggregate for all such investments made or committed
to be made from and after the Effective Date plus an amount equal to any returns
of capital or sale proceeds actually received in cash in respect of any such
investments (which amount shall not exceed the amount of such investment valued
at cost at the time such investment was made); and

 

(r) investments and other transactions pursuant to the Merger Agreement.

 

SECTION 6.05. Asset Sales. The Borrower will not, nor will it permit any
Subsidiary to, sell, transfer, lease or otherwise dispose of any asset,
including any Equity Interest owned by it, nor will the Borrower permit any
Subsidiary to issue any additional Equity Interest in such Subsidiary (other
than issuing Equity Interests to the Borrower or another Subsidiary in
compliance with Section 6.04(d) and other than issuing directors’ qualifying
shares and other nominal amounts of Equity Interests that are required to be
held by other Persons under applicable law), except:

 

(a) sales, transfers, leases and other dispositions of (i) inventory, (ii) used,
surplus, obsolete or outmoded machinery or equipment, and (iii) cash and
Permitted Investments, in each case in the ordinary course of business;

 

 106

   

  

(b) sales, transfers, leases and other dispositions to the Borrower or a
Subsidiary; provided that any such sales, transfers, leases or other
dispositions involving a Subsidiary that is not a Loan Party shall be made in
compliance with Sections 6.04 and 6.09;

 

(c) sales, transfers and other dispositions of accounts receivable in connection
with the compromise, settlement or collection thereof in the ordinary course of
business consistent with past practice and not as part of any accounts
receivables financing transaction;

 

(d) sales, transfers, leases and other dispositions of assets to the extent that
such assets constitute an investment permitted by clause (i), (k) or (m) of
Section 6.04 or another asset received as consideration for the disposition of
any asset permitted by this Section (in each case, other than Equity Interests
in a Subsidiary, unless all Equity Interests in such Subsidiary (other than
directors’ qualifying shares) are sold);

 

(e) sale and leaseback transactions permitted by Section 6.06;

 

(f) leases or subleases entered into in the ordinary course of business, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary;

 

(g) the elimination or forgiving of intercompany balances in connection with
intercompany restructurings (including dissolutions, liquidations and mergers)
between or among the Borrower and the Subsidiary Loan Parties;

 

(h) the sale, transfer or other disposition of patents, trademarks, copyrights
and other intellectual property (i) in the ordinary course of business,
including pursuant to non-exclusive licenses of intellectual property, to the
extent that they do not materially interfere with the business of the Borrower
or any Subsidiary or (ii) which, in the reasonable judgment of the Borrower or
any Subsidiary, are determined to be uneconomical, negligible or obsolete in the
conduct of business;

 

(i) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any asset of any of the Borrower or any Subsidiary;

 

(j) dispositions of assets to the extent that (i) such assets are exchanged for
credit against the purchase price of similar replacement assets or (ii) the
proceeds of such disposition are promptly applied to the purchase price of such
replacement assets;

 

(k) direct or indirect transfers or other dispositions by any Subsidiary of any
foreign assets or the Equity Interests of a Foreign Subsidiary to any other
Subsidiary Loan Party in connection with the consolidation of foreign operations
of the Borrower and its Subsidiaries; and

 

 107

   

  

(l) sales, transfers, leases and other dispositions of assets (other than Equity
Interests in a Subsidiary unless all Equity Interests in such Subsidiary (other
than directors’ qualifying shares) are sold) that are not permitted by any other
clause of this Section; provided that the aggregate fair value of all assets
sold, transferred, leased or otherwise disposed of in reliance upon this clause
(l) shall not exceed $10,000,000 during any fiscal year of the Borrower;

 

provided that all sales, transfers, leases and other dispositions permitted
hereby (other than those permitted by clause (b)) shall be made for fair value
and (other than those permitted by clause (b), (d), (h) or (i)) for at least 75%
cash consideration payable at the time of such sale, transfer or other
disposition.

 

SECTION 6.06. Sale and Leaseback Transactions. The Borrower will not, nor will
it permit any Subsidiary to, enter into any arrangement, directly or indirectly,
whereby it shall sell or transfer any property, real or personal, used or useful
in its business, whether now owned or hereafter acquired, and thereafter rent or
lease such property or other property that it intends to use for substantially
the same purpose or purposes as the property sold or transferred, except for any
such sale of any fixed or capital assets by the Borrower or any Subsidiary that
is made for cash consideration in an amount not less than the fair value of such
fixed or capital asset and is consummated within 180 days after the Borrower or
such Subsidiary acquires or completes the construction of such fixed or capital
asset; provided that, if such sale and leaseback results in a Capital Lease
Obligation, such Capital Lease Obligation is permitted by Section 6.01(a)(v) and
any Lien made the subject of such Capital Lease Obligation is permitted by
Section 6.02(a)(v).

 

SECTION 6.07. Hedging Agreements. The Borrower will not, nor will it permit any
Subsidiary to, enter into any Hedging Agreement, except Hedging Agreements
entered into in the ordinary course of business to hedge or mitigate risks to
which the Borrower or a Subsidiary is actually exposed in the conduct of its
business or the management of its liabilities and not for speculative purposes.

 

SECTION 6.08. Restricted Payments; Certain Payments of Indebtedness. (a) The
Borrower will not, nor will it permit any Subsidiary to, declare or make, or
agree to pay or make, directly or indirectly, any Restricted Payment, or incur
any obligation (contingent or otherwise) to do so, except that:

 

(i) any Subsidiary may declare and pay dividends or make other distributions
with respect to its Equity Interests, or make other Restricted Payments in
respect of its Equity Interests, in each case ratably to the holders of such
Equity Interests (or, if not ratably, on a basis more favorable to the Borrower
and the Subsidiaries);

 

(ii) the Borrower may declare and pay dividends with respect to its Equity
Interests payable solely in shares of Qualified Equity Interests;

 

 108

   

 

(iii) the Borrower may make Restricted Payments, not exceeding $1,000,000 during
any fiscal year, pursuant to and in accordance with stock option plans or other
equity or benefit plans for directors, officers or employees of the Borrower and
the Subsidiaries;

 

(iv) the Borrower may make cash payments in lieu of the issuance of fractional
shares representing insignificant interests in the Borrower in connection with
the exercise of warrants, options or other securities convertible into or
exchangeable for Equity Interests in the Borrower;

 

(v) the Borrower may repurchase Equity Interests upon the exercise of stock
options, deferred stock units and restricted shares if such Equity Interests
represent a portion of the exercise price of such stock options, deferred stock
units or restricted shares;

 

(vi) concurrently with any issuance of Qualified Equity Interests, the Borrower
may redeem, purchase or retire any Equity Interests of the Borrower using the
proceeds of, or convert or exchange any Equity Interests of the Borrower for,
such Qualified Equity Interests; and

 

(vii) the Borrower may declare and pay ordinary quarterly cash dividends with
respect to shares of its common stock in an aggregate amount not to exceed, in
any three-month measurement period contemplated by the definition of Quarterly
Dividend Amount, the Quarterly Dividend Amount for such three-month period, so
long as (A) no Default or Event of Default has occurred and is continuing or
would result therefrom and (B) after giving effect to any such dividend, the
Borrower will be in compliance, on a Pro Forma Basis, with the financial
covenants set forth in Section 6.12 (as of the last day of the then most
recently completed fiscal quarter of the Borrower for which financial statements
were required to have been delivered pursuant to Section 5.01(a) or 5.01(b)) and
Section 6.13 (as of the last day of the then most recently completed fiscal
quarter of the Borrower) (it being agreed that the dividend in question giving
rise to the requirement to be in such compliance with Section 6.12 shall not be
included in clause (b)(iii) of the Fixed Charge Coverage Numerator if such
clause (b)(iii) otherwise already includes four ordinary quarterly cash dividend
payments); provided that, and without limiting the foregoing, from and after the
date that is six months after the Effective Date, the Borrower will not be
permitted to declare or pay any dividends under this clause (vii) if, after
giving effect to such dividend, the Leverage Ratio is greater than 0.25x less
than the maximum Leverage Ratio permitted pursuant to Section 6.13 for the last
day of the then most recently completed fiscal quarter.

 

(b) The Borrower will not, nor will it permit any Subsidiary to, make or agree
to pay or make, directly or indirectly, any payment or other distribution
(whether in cash, securities or other property) of or in respect of principal of
or interest on any Indebtedness that is unsecured, subordinated in right of
payment to the Obligations, and/or secured on a junior priority basis relative
to the Obligations by some or all of the

 

 109

   

 

Collateral, or any payment or other distribution (whether in cash, securities or
other property), including any sinking fund or similar deposit, on account of
the purchase, redemption, retirement, acquisition, cancelation or termination of
any such Indebtedness, or any other payment (including any payment under any
Hedging Agreement) that has a substantially similar effect to any of the
foregoing, except:

 

(i) payments of Indebtedness created under this Agreement or any other Loan
Document;

 

(ii) regularly scheduled interest and principal payments, as and when due in
respect of any Indebtedness;

 

(iii) refinancings of Indebtedness with the proceeds of other Indebtedness
permitted under Section 6.01;

 

(iv) payments of secured Indebtedness that becomes due as a result of (A) the
voluntary sale or transfer of the assets securing such Indebtedness in
transactions permitted hereunder or (B) any casualty or condemnation proceeding
(including a disposition in lieu thereof) of any assets securing such
Indebtedness;

 

(v) payments of or in respect of Indebtedness made solely with Equity Interests
in the Borrower (other than Disqualified Equity Interests); and

 

(vi) payments of or in respect of Indebtedness incurred by any Subsidiary that
is not a Loan Party.

 

SECTION 6.09. Transactions with Affiliates. The Borrower will not, nor will it
permit any Subsidiary to, sell, lease or otherwise transfer any assets to, or
purchase, lease or otherwise acquire any assets from, or otherwise engage in any
other transactions with, any of its Affiliates (each of the foregoing, an
“Affiliate Transaction”), if such Affiliate Transaction or any series of related
Affiliate Transactions involves aggregate consideration or value in excess of
$2,500,000, except (i) transactions in the ordinary course of business that are
at prices and on terms and conditions not less favorable to the Borrower or such
Subsidiary than those that would prevail in an arm’s-length transaction with
unrelated third parties, (ii) transactions between or among the Borrower and the
Subsidiary Loan Parties not involving any other Affiliate, (iii) loans or
advances to employees permitted under Section 6.04(g), (iv) payroll, travel and
similar advances to cover matters permitted under Section 6.04(h), (v) the
payment of reasonable fees to directors of the Borrower or any Subsidiary who
are not employees of the Borrower or any Subsidiary, and compensation and
employee benefit arrangements paid to, and indemnities provided for the benefit
of, directors, officers or employees of the Borrower or the Subsidiaries in the
ordinary course of business, (vi) any issuances of securities or other payments,
awards or grants in cash, securities or otherwise pursuant to, or the funding
of, employment agreements, stock options and stock ownership plans,
(vii) employment and severance arrangements entered into in the ordinary course
of business between the Borrower or any Subsidiary and any employee thereof and

 

 110

   

 

approved by the Borrower’s board of directors, and (viii) any Restricted Payment
permitted by Section 6.08.

 

SECTION 6.10. Restrictive Agreements. The Borrower will not, nor will it permit
any Subsidiary to, directly or indirectly, enter into, incur or permit to exist
any agreement or other arrangement that prohibits, restricts or imposes any
condition upon (a) the ability of the Borrower or any Subsidiary to create,
incur or permit to exist any Lien upon any of its assets to secure the
Obligations or (b) the ability of any Subsidiary to pay dividends or other
distributions with respect to any of its Equity Interests or to make or repay
loans or advances to the Borrower or any other Subsidiary or to Guarantee
Indebtedness of the Borrower or any other Subsidiary; provided that (i) the
foregoing shall not apply to (A) restrictions and conditions imposed by law or
by this Agreement or any other Loan Document, (B) in the case of any Subsidiary
that is not a wholly owned Subsidiary, restrictions and conditions imposed by
its organizational documents or any related joint venture or similar agreements;
provided that such restrictions and conditions apply only to such Subsidiary and
to the Equity Interests of such Subsidiary, (C) customary restrictions and
conditions contained in agreements relating to the sale of a Subsidiary or any
assets of the Borrower or any Subsidiary, in each case pending such sale;
provided that such restrictions and conditions apply only to such Subsidiary or
the assets that are to be sold and, in each case, such sale is permitted
hereunder, and (D) restrictions and conditions existing on the date hereof and
identified on Schedule 6.10 (or any extension or renewal of, or any amendment,
modification or replacement not expanding the scope of, any such restriction or
condition); (ii) clause (a) of the foregoing shall not apply to (A) restrictions
and conditions imposed by any agreement relating to secured Indebtedness
permitted by clause (v) or (vi) of Section 6.01(a) if such restrictions and
conditions apply only to the assets securing such Indebtedness and (B) customary
provisions in leases and other agreements restricting the assignment thereof;
and (iii) clause (b) of the foregoing shall not apply to restrictions and
conditions imposed by any agreement relating to Indebtedness of any Subsidiary
in existence at the time such Subsidiary became a Subsidiary and otherwise
permitted by clause (vi) of Section 6.01(a) if such restrictions and conditions
apply only to such Subsidiary.

 

SECTION 6.11. Amendment of Material Documents. The Borrower will not, nor will
it permit any Subsidiary to, amend, modify, waive, terminate or release (a) its
certificate of incorporation, bylaws or other organizational documents or
(b) any agreement or instrument governing or evidencing any Material
Indebtedness, in each case if the effect of such amendment, modification,
waiver, termination or release would be adverse in any material respect to the
Borrower, any Subsidiary or to the Lenders.

 

 111

   

  

SECTION 6.12. Fixed Charge Coverage Ratio. The Borrower will not permit the
ratio of (a) the Fixed Charge Coverage Numerator to (b) the Fixed Charge
Coverage Denominator (the “Fixed Charge Coverage Ratio”), in each case for any
period of four consecutive fiscal quarters of the Borrower ending on the last
day of any fiscal quarter of the Borrower, commencing with the period ending
April 30, 2016, to be less than 1.25 to 1.00; provided that for purposes of
calculating the Fixed Charge Coverage Ratio, ordinary quarterly cash dividends
paid by the Borrower during the applicable period of four fiscal quarters will
not be deducted in the calculation of the “Fixed Charge Coverage Numerator” for
such period if the Borrower holds at least $50,000,000 in Available Cash as of
the last day of such period (determined after taking a deduction from any such
Available Cash so held for any such dividends declared and not yet paid as of
such last day).

 

SECTION 6.13. Leverage Ratio. The Borrower will not permit the Leverage Ratio,
calculated as of the last day of any fiscal quarter of the Borrower, commencing
with the fiscal quarter of the Borrower ending April 30, 2016, to exceed the
ratio set forth below opposite the period during which such last day occurs:

 

 

Period   Ratio       Effective Date through April 30, 2016   4.00 to 1.00      
May 1, 2016 through July 31, 2016   3.75 to 1.00       August 1, 2016 through
October 31, 2016   3.50 to 1.00       November 1, 2016 through April 30, 2017  
3.00 to 1.00       May 1, 2017 through July 31, 2017   2.75 to 1.00       August
1, 2017 and thereafter   2.50 to 1.00

 

SECTION 6.14. Changes in Fiscal Periods. The Borrower will neither (a) permit
its fiscal year or the fiscal year of any Subsidiary to end on a day other than
July 31, nor (b) change its method of determining fiscal quarters.

 

ARTICLE VII

 

Events of Default

 

If any of the following events (each such event, an “Event of Default”) shall
occur:

 

(a) the Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the

 

 112

   

  

same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;

 

(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of three Business Days;

 

(c) any representation, warranty or certification made or deemed made by or on
behalf of the Borrower or any Subsidiary in or in connection with this Agreement
or any other Loan Document or any amendment or modification hereof or thereof or
waiver hereunder or thereunder, or in any report, certificate, financial
statement or other document furnished pursuant to or in connection with this
Agreement or any other Loan Document or any amendment or modification hereof or
thereof or waiver hereunder or thereunder, shall prove to have been incorrect in
any material respect when made or deemed made;

 

(d) The Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, 5.04 (with respect to the existence of the
Borrower), 5.11 or 5.15 or in Article VI;

 

(e) any Loan Party shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement or any other Loan Document (other than
those specified in clause (a), (b) or (d) of this Article), and such failure
shall continue unremedied for a period of 30 days after the earlier of (x) the
date upon which a Responsible Officer of a Loan Party becomes aware of such
failure and (y) receipt of written notice thereof from the Administrative Agent
to the Borrower;

 

(f) The Borrower or any Subsidiary shall fail to make any payment (whether of
principal, interest, premium or otherwise and regardless of amount) in respect
of any Material Indebtedness (other than the Loan Document Obligations), when
and as the same shall become due and payable (after giving effect to any
applicable grace period in respect of such failure under the documentation
representing such Material Indebtedness);

 

(g) any event or condition occurs that results in any Material Indebtedness
becoming due or being terminated or required to be prepaid, repurchased,
redeemed or defeased prior to its scheduled maturity or that enables or permits
(with all applicable grace periods in respect of such event or condition under
the documentation representing such Material Indebtedness having expired) the
holder or holders of any Material Indebtedness or any trustee or agent on its or
their behalf, or, in the case of any Hedging Agreement the applicable
counterparty, to cause any Material Indebtedness to become due, or to terminate
or require the prepayment, repurchase, redemption or defeasance thereof, prior
to its scheduled maturity; provided that this clause (g) shall not apply to (i)
any

 

 113

   

  

secured Indebtedness that becomes due as a result of the voluntary sale,
transfer or other disposition of the assets securing such Indebtedness (to the
extent such sale, transfer or other disposition is not prohibited under this
Agreement), (ii) any Indebtedness that becomes due as a result of a voluntary
refinancing thereof permitted under Section 6.01 or (iii) the 7.75% Convertible
Notes becoming due or required to be redeemed on the 7.75% Convertible Notes
Redemption Date in the manner contemplated by Section 5.15;

 

(h) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization or other relief in
respect of the Borrower or any Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, State or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or (ii) the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Subsidiary or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

(i) the Borrower or any Subsidiary shall (i) voluntarily commence any proceeding
or file any petition seeking liquidation (other than any liquidation permitted
under Section 6.03(a)(iv)), reorganization or other relief under any Federal,
State or foreign bankruptcy, insolvency, receivership or similar law now or
hereafter in effect, (ii) consent to the institution of, or fail to contest in a
timely and appropriate manner, any proceeding or petition described in
clause (h) of this Article, (iii) apply for or consent to the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Subsidiary or for a substantial part of its assets,
(iv) file an answer admitting the material allegations of a petition filed
against it in any such proceeding or (v) make a general assignment for the
benefit of creditors, or the board of directors (or similar governing body) of
the Borrower or any Subsidiary (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to above in this clause (i) or in clause (h) of this Article;

 

(j) the Borrower or any Subsidiary shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;

 

(k) one or more judgments for the payment of money in an aggregate amount in
excess of $10,000,000 (other than any such judgment covered by insurance (other
than under a self-insurance program) to the extent a claim therefor has been
made in writing to a financially sound insurer and liability therefor has not
been denied by the insurer) shall be rendered against the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any assets of the Borrower or any Subsidiary to enforce any such
judgment;

 

 114

   

  

(l) one or more judgments for injunctive relief shall be rendered against the
Borrower, any Subsidiary or any combination thereof that, in the opinion of the
Administrative Agent, would, individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect;

 

(m) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
would reasonably be expected to result in liability of the Borrower and the
Subsidiaries in an aggregate amount exceeding $10,000,000;

 

(n) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid and perfected Lien
on any material portion of the Collateral, with the priority required by the
applicable Security Document, except as a result of (i) the sale or other
disposition of the applicable Collateral in a transaction permitted under the
Loan Documents, (ii) the release thereof as provided in Section 9.14 or (iii)
the Administrative Agent’s failure to (A) maintain possession of any stock or
other equity certificate, promissory note or other instrument delivered to it
under the Collateral Agreement or (B) file Uniform Commercial Code continuation
statements;

 

(o) any Guarantee purported to be created under any Loan Document shall cease to
be, or shall be asserted by any Loan Party not to be, in full force and effect,
except as a result of the release thereof as provided in the applicable Loan
Document or Section 9.14;

 

(p) a Change in Control shall occur; or

 

(q) any Loan Party shall fail (i) to execute and deliver any amendment to any
Loan Document or to pay any additional upfront fees, in each case, required to
be executed or paid by a Loan Party pursuant to (x) the penultimate paragraph of
Section 3 of the Fee Letter or (y) that certain Letter Agreement dated as of
February 23, 2016, by and among the Borrower and the Arrangers, or (ii) to
perform or observe any agreement or covenant in Section 1 of such Letter
Agreement;

 

then, and in every such event (other than an event with respect to the Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times:  (i) terminate the
Commitments, and thereupon the Commitments shall terminate immediately,
(ii) declare the Loans then outstanding to be due and payable in whole (or in
part (but ratably as among the Classes of Loans and the Loans of each Class at
such time outstanding), in which case any principal not so declared to be due
and payable may thereafter be declared to be due and payable), and thereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and all fees and other obligations of the Borrower hereunder,
shall become due and payable

 

 115

   

 

immediately and (iii) require the deposit of cash collateral in respect of LC
Exposure as provided in Section 2.04(i), in each case without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower; and in the case of any event with respect to the Borrower
described in clause (h) or (i) of this Article, the Commitments shall
automatically terminate and the principal of the Loans then outstanding,
together with accrued interest thereon and all fees and other obligations of the
Borrower hereunder, shall immediately and automatically become due and payable
and the deposit of such cash collateral in respect of LC Exposure shall
immediately and automatically become due, in each case, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

ARTICLE VIII

 

The Administrative Agent

 

Each of the Lenders and the Issuing Banks hereby irrevocably appoints the entity
named as Administrative Agent in the heading of this Agreement and its
successors to serve as administrative agent and collateral agent under the Loan
Documents and authorizes the Administrative Agent to take such actions and to
exercise such powers as are delegated to the Administrative Agent by the terms
of the Loan Documents, together with such actions and powers as are reasonably
incidental thereto. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
the Issuing Banks hereby grants to the Administrative Agent any required powers
of attorney to execute any Security Document governed by the laws of such
jurisdiction on such Lender’s or such Issuing Bank’s behalf. It is understood
and agreed that the use of the term “agent” (or any similar term) herein or in
any other Loan Document with reference to the Administrative Agent is not
intended to connote any fiduciary duty or other implied (or express) obligations
arising under agency doctrine of any applicable law. Instead, such term is used
as a matter of market custom and is intended to create or reflect only an
administrative relationship between contracting parties.

 

The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender or an Issuing Bank as any other
Lender or Issuing Bank and may exercise the same as though it were not the
Administrative Agent, and such Person and its Affiliates may accept deposits
from, lend money to, own securities of, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders or the Issuing Banks.

 

The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents, and its duties hereunder shall be
administrative in nature. Without limiting the generality of the foregoing,
(a) the Administrative Agent shall not be subject to any fiduciary or other
implied duties, regardless of whether a Default has occurred and is continuing,
(b) the Administrative Agent shall not have any duty to take any discretionary
action or to exercise any

 

 116

   

  

discretionary power, except discretionary rights and powers expressly
contemplated by the Loan Documents that the Administrative Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Administrative Agent
shall believe in good faith to be necessary, under the circumstances as provided
in the Loan Documents); provided that the Administrative Agent shall not be
required to take any action that, in its opinion, could expose the
Administrative Agent to liability or be contrary to this Agreement or any other
Loan Document or applicable law, and (c) except as expressly set forth in the
Loan Documents, the Administrative Agent shall not have any duty to disclose,
and shall not be liable for the failure to disclose, any information relating to
the Borrower, any Subsidiary or any other Affiliate of any of the foregoing that
is communicated to or obtained by the Person serving as Administrative Agent or
any of its Affiliates in any capacity. The Administrative Agent shall not be
liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary, or as the Administrative Agent shall believe in
good faith to be necessary, under the circumstances as provided in the Loan
Documents) or in the absence of its own bad faith, gross negligence or willful
misconduct (such absence to be presumed unless otherwise determined by a court
of competent jurisdiction by a final and nonappealable judgment). The
Administrative Agent shall be deemed not to have knowledge of any Default unless
and until written notice thereof (stating that it is a “notice of default”) is
given to the Administrative Agent by the Borrower, a Lender or an Issuing Bank,
and the Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth in this Agreement or any other Loan Document or the occurrence of any
Default, (iv) the sufficiency, validity, enforceability, effectiveness or
genuineness of this Agreement or any other Loan Document or any other agreement,
instrument or document or (v) the satisfaction of any condition set forth in
Article IV or elsewhere in this Agreement or any other Loan Document, other than
to confirm receipt of items expressly required to be delivered to the
Administrative Agent or satisfaction of any condition that expressly refers to
the matters described therein being acceptable or satisfactory to the
Administrative Agent.

 

The Administrative Agent shall be entitled to rely, and shall not incur any
liability for relying, upon any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed or sent or otherwise authenticated by
the proper Person (whether or not such Person in fact meets the requirements set
forth in the Loan Documents for being the signatory, sender or authenticator
thereof). The Administrative Agent also shall be entitled to rely, and shall not
incur any liability for relying, upon any statement made to it orally or by
telephone and believed by it to be made by the proper Person (whether or not
such Person in fact meets the requirements set forth in the Loan Documents for
being the signatory, sender or authenticator thereof), and may act upon any such
statement prior to receipt of written

 

 117

   

  

confirmation thereof. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance, extension, renewal or increase of a
Letter of Credit, that by its terms must be fulfilled to the satisfaction of a
Lender or an Issuing Bank, the Administrative Agent may presume that such
condition is satisfactory to such Lender or such Issuing Bank unless the
Administrative Agent shall have received notice to the contrary from such Lender
or such Issuing Bank prior to the making of such Loan or the issuance of such
Letter of Credit. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.

 

The Administrative Agent may perform any of and all its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent. The Administrative
Agent and any such sub-agent may perform any of and all their duties and
exercise their rights and powers by or through their respective Related Parties.
The exculpatory provisions of this Article shall apply to any such sub-agent and
to the Related Parties of the Administrative Agent and any such sub-agent and
shall apply to their respective activities in connection with the syndication of
the credit facilities provided for herein as well as activities as
Administrative Agent. The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents except to the extent that a court of
competent jurisdiction determines in a final and nonappealable judgment that the
Administrative Agent acted with bad faith, gross negligence or willful
misconduct in the selection of such sub-agents.

 

Subject to the terms of this paragraph, the Administrative Agent may resign at
any time from its capacity as such. In connection with such resignation, the
Administrative Agent shall give notice of its intent to resign to the Lenders,
the Issuing Banks and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor that is an Eligible Successor Agent. If no
successor shall have been so appointed by the Required Lenders and shall have
accepted such appointment within 30 days after the retiring Administrative Agent
gives notice of its intent to resign, then the retiring Administrative Agent
may, in consultation with the Borrower, on behalf of the Lenders and the Issuing
Banks, appoint a successor that is an Eligible Successor Agent, until such time,
if any, as the Required Lenders appoint a successor Administrative Agent. Upon
the acceptance of its appointment as Administrative Agent hereunder by a
successor, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Administrative Agent, and
the retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents. The fees payable by
the Borrower to a successor Administrative Agent shall be the same as those
payable to its predecessor unless otherwise agreed by the Borrower and such
successor. Notwithstanding the foregoing, in the event no successor
Administrative Agent shall have been so appointed and shall have accepted such
appointment within 30 days after the retiring Administrative Agent gives notice
of its intent to resign, the retiring Administrative Agent may give notice of
the effectiveness of its resignation to the Lenders, the Issuing Banks and the
Borrower, whereupon, on the

 

 118

   

  

date of effectiveness of such resignation stated in such notice, (a) the
retiring Administrative Agent shall be discharged from its duties and
obligations hereunder and under the other Loan Documents; provided that, solely
for purposes of maintaining any security interest granted to the Administrative
Agent under any Security Document for the benefit of the Secured Parties, the
retiring Administrative Agent shall continue to be vested with such security
interest as collateral agent for the benefit of the Secured Parties and, in the
case of any Collateral in the possession of the Administrative Agent, shall
continue to hold such Collateral, in each case until such time as a successor
Administrative Agent is appointed and accepts such appointment in accordance
with this paragraph (it being understood and agreed that the retiring
Administrative Agent shall have no duty or obligation to take any further action
under any Security Document, including any action required to maintain the
perfection of any such security interest), and (b) the Required Lenders shall
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring Administrative Agent; provided that (i) all payments required to
be made hereunder or under any other Loan Document to the Administrative Agent
for the account of any Person other than the Administrative Agent shall be made
directly to such Person and (ii) all notices and other communications required
or contemplated to be given or made to the Administrative Agent shall also
directly be given or made to each Lender and each Issuing Bank. Following the
effectiveness of the Administrative Agent’s resignation from its capacity as
such, the provisions of this Article and Section 9.03, as well as any
exculpatory, reimbursement and indemnification provisions set forth in any other
Loan Document, shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent and in respect of the matters referred to in the
proviso under clause (a) above.

 

Each Lender and each Issuing Bank acknowledges that it has, independently and
without reliance upon the Administrative Agent, any Arranger or any other Lender
or Issuing Bank, or any of the Related Parties of any of the foregoing, and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement. Each Lender and
each Issuing Bank also acknowledges that it will, independently and without
reliance upon the Administrative Agent, any Arranger or any other Lender or
Issuing Bank, or any of the Related Parties of any of the foregoing, and based
on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.

 

Each Lender, by delivering its signature page to this Agreement and funding its
Loans on the Effective Date, or delivering its signature page to an Assignment
and Assumption or any other Loan Document pursuant to which it shall become a
Lender hereunder, shall be deemed to have acknowledged receipt of, and consented
to and approved, this Agreement and each other Loan Document and each other
document required to be delivered to, or be approved by or satisfactory to, the
Administrative Agent or the Lenders on the Effective Date.

 

 119

   

  

Except with respect to the exercise of setoff rights of any Lender in accordance
with Section 9.08 or with respect to a Lender’s right to file a proof of claim
in an insolvency proceeding, no Secured Party shall have any right individually
to realize upon any of the Collateral or to enforce any Guarantee of the
Obligations, it being understood and agreed that all powers, rights and remedies
under the Loan Documents may be exercised solely by the Administrative Agent on
behalf of the Secured Parties in accordance with the terms thereof. In the event
of a foreclosure by the Administrative Agent on any of the Collateral pursuant
to a public or private sale or other disposition, the Administrative Agent or
any Lender may be the purchaser or licensor of any or all of such Collateral at
any such sale or other disposition, and the Administrative Agent, as agent for
and representative of the Secured Parties (but not any Lender or Lenders in its
or their respective individual capacities unless the Required Lenders shall
otherwise agree in writing) shall be entitled, for the purpose of bidding and
making settlement or payment of the purchase price for all or any portion of the
Collateral sold at any such public sale, to use and apply any of the Loan
Document Obligations as a credit on account of the purchase price for any
collateral payable by the Administrative Agent on behalf of the Secured Parties
at such sale or other disposition.

 

In furtherance of the foregoing and not in limitation thereof, no Hedging
Agreement the obligations under which constitute Secured Hedging Obligations
will create (or be deemed to create) in favor of any Secured Party that is a
party thereto any rights in connection with the management or release of any
Collateral or of the obligations of any Loan Party under this Agreement or any
other Loan Document. By accepting the benefits of the Collateral, each Secured
Party that is a party to any such Hedging Agreement shall be deemed to have
appointed the Administrative Agent to serve as administrative agent and
collateral agent under the Loan Documents and agreed to be bound by the Loan
Documents as a Secured Party thereunder, subject to the limitations set forth in
this paragraph.

 

The Secured Parties irrevocably authorize the Administrative Agent, at its
option and in its discretion, to subordinate any Lien on any property granted to
or held by the Administrative Agent under any Loan Document to the holder of any
Lien on such property that is permitted by Section 6.02(a)(v). The
Administrative Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Administrative Agent’s Lien thereon or any certificate prepared by any Loan
Party in connection therewith, nor shall the Administrative Agent be responsible
or liable to the Lenders for any failure to monitor or maintain any portion of
the Collateral.

 

In case of the pendency of any proceeding with respect to any Loan Party under
any Federal, State or foreign bankruptcy, insolvency, receivership or similar
law now or hereafter in effect, the Administrative Agent (irrespective of
whether the principal of any Loan or any LC Disbursement shall then be due and
payable as herein expressed or by declaration or otherwise and irrespective of
whether the Administrative Agent shall have made any demand on the Borrower)
shall be entitled and empowered (but not obligated) by intervention in such
proceeding or otherwise:

 

 120

   

  

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, LC Exposure and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders, the Issuing Banks and
the Administrative Agent (including any claim under Sections 2.11, 2.12, 2.14,
2.15, 2.16 and 9.03) allowed in such judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such proceeding is hereby authorized by each
Lender, each Issuing Bank and each other Secured Party to make such payments to
the Administrative Agent and, in the event that the Administrative Agent shall
consent to the making of such payments directly to the Lenders, the Issuing
Banks or the other Secured Parties, to pay to the Administrative Agent any
amount due to it, in its capacity as the Administrative Agent, under the Loan
Documents (including under Section 9.03).

 

Notwithstanding anything herein to the contrary, no Arranger or any Person named
on the cover page of this Agreement as a Syndication Agent shall have any duties
or obligations under this Agreement or any other Loan Document (except in its
capacity, as applicable, as a Lender or an Issuing Bank), but all such Persons
shall have the benefit of the indemnities provided for hereunder.

 

The provisions of this Article are solely for the benefit of the Administrative
Agent, the Lenders and the Issuing Banks, and, except solely to the extent of
the Borrower’s rights to consent pursuant to and subject to the conditions set
forth in this Article, none of the Borrower or any Subsidiary shall have any
rights as a third party beneficiary of any such provisions. Each Secured Party,
whether or not a party hereto, will be deemed, by its acceptance of the benefits
of the Collateral and the Guarantees of the Obligations provided under the Loan
Documents, to have agreed to the provisions of this Article.

 

ARTICLE IX

 

Miscellaneous

 

SECTION 9.01. Notices. (a) General. Except in the case of notices and other
communications expressly permitted to be given by telephone (and subject to
paragraph (b) of this Section), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by fax, as
follows:

 

(i) if to the Borrower, to it at:

 

Comtech Telecommunications Corp.

68 South Service Road, Suite 230

Melville, New York 11747

 

 121

   

  

  Attention: Chief Financial Officer   Telecopy: 631-962-7001

 

With a copy to:

 

Proskauer Rose LLP

Eleven Times Square

1585 Broadway

New York, NY 10036-8299

  Attention: Robert A. Cantone, Esq.   Telecopy: 212-969-2900

 

(ii) if to the Administrative Agent, to it at:

 

Citibank, N.A.

730 Veterans Memorial Highway

Hauppauge, New York 11788

  Attention: Relationship Officer – Comtech Telecommunications Corp.   Telecopy:
631-265-4888

 

 122

   

  

With a copy to:

 

Citibank, N.A.

730 Veterans Memorial Highway

Hauppauge, New York 11788

  Attention: Loan Service Specialist – Comtech Telecommunications Corp.  
Telecopy: 631-265-4888

 

(iii) if to any Issuing Bank, to it at its address (or fax number) most recently
specified by it in a notice delivered to the Administrative Agent and the
Borrower (or, in the absence of any such notice, to the address (or fax number)
set forth in the Administrative Questionnaire of the Lender that is serving as
such Issuing Bank or is an Affiliate thereof); and

 

(iv) if to any other Lender, to it at its address (or fax number) set forth in
its Administrative Questionnaire.

 

Notices and communications sent by hand or overnight courier service, or mailed
by certified or registered mail, shall be deemed to have been given when
received; notices sent by fax shall be deemed to have been given when sent
(except that, if not given during normal business hours for the recipient, shall
be deemed to have been given at the opening of business on the next Business Day
for the recipient). Notices delivered through electronic communications, to the
extent provided in paragraph (b) of this Section, shall be effective as provided
in such paragraph.

 

(b) Electronic Communications. Notices and other communications to the Lenders
and the Issuing Banks hereunder may be delivered or furnished by electronic
communication (including e-mail and Internet and intranet websites) pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices under Article II to any Lender or any Issuing Bank if
such Lender or such Issuing Bank, as applicable, has notified the Administrative
Agent that it is incapable of receiving notices under such Article by electronic
communication. The Administrative Agent and the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications or may be
rescinded by any such Person by notice to each other such Person.

 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefore;

 

 123

   

  

provided that, for both clauses (i) and (ii) above, if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice or communication shall be deemed to have been sent at the opening of
business on the next Business Day for the recipient.

 

(c) Change of Address, etc. Any party hereto may change its address or fax
number for notices and other communications hereunder by notice to the other
parties hereto.

 

(d) Platform. The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make any Communications by posting such Communication on
Debt Domain, IntraLinks, SyndTrak or a substantially similar electronic
transmission system (the “Platform”). The Platform is provided “as is” and “as
available”. Neither the Administrative Agent nor any of its Related Parties
warrants, or shall be deemed to warrant, as to the adequacy of the Platform and
each such Person expressly disclaims any liability for errors or omissions in
the Communications. No warranty of any kind, express, implied or statutory,
including any warranty of merchantability, fitness for a particular purpose,
non-infringement of third-party rights or freedom from viruses or other code
defects, is made, or shall be deemed to be made, by any Agent Party in
connection with the Communications or the Platform. In no event shall the
Administrative Agent or any of its Related Parties have any liability to the
Loan Parties, any Lender, any Issuing Bank or any other Person for damages of
any kind, including direct or indirect, special, incidental or consequential
damages, losses or expenses (whether in tort, contract or otherwise), arising
out of any Loan Party’s or the Administrative Agent’s transmission of
Communications through the Platform except to the extent such damages, losses or
expenses have resulted from the gross negligence or willful misconduct of such
Person.

 

SECTION 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or any other Loan Document or consent to any
departure by any Loan Party therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given. Without limiting the generality of the foregoing, the
execution and delivery of this Agreement, the making of a Loan or the issuance,
amendment, renewal or extension of a Letter of Credit shall not be construed as
a waiver of any Default, regardless of whether the Administrative Agent, any
Lender or any Issuing Bank may have had notice or knowledge of such Default at
the time. No notice or demand on the Borrower in any case shall entitle the
Borrower to any other or further notice or demand in similar or other
circumstances.

 

 124

   

  

(b) Except as otherwise provided for in this Section 9.02, none of this
Agreement, any other Loan Document or any provision hereof or thereof may be
waived, amended or modified except, in the case of this Agreement, pursuant to
an agreement or agreements in writing entered into by the Borrower, the
Administrative Agent and the Required Lenders and, in the case of any other Loan
Document, pursuant to an agreement or agreements in writing entered into by the
Administrative Agent and the Loan Party or Loan Parties that are parties
thereto, in each case with the consent of the Required Lenders; provided that no
such agreement shall (i) increase the Commitment of any Lender (or reinstate any
Commitment previously terminated by the Borrower in accordance with the terms
hereof) without the written consent of such Lender, (ii) reduce the principal
amount of any Loan or LC Disbursement or reduce the rate of interest thereon, or
reduce any fees payable hereunder (in each case, other than as a result of any
change in the definition of the term “Leverage Ratio” or in any component
thereof), in each case without the written consent of each Lender affected
thereby, (iii) postpone the scheduled maturity date of any Loan, or the date of
any scheduled payment of the principal amount of any Term Loan under
Section 2.09, or the required date of reimbursement of any LC Disbursement, or
any date for the payment of any interest or fees payable hereunder, or reduce
the amount of, waive or excuse any such payment, or postpone the scheduled date
of expiration of any Commitment, without the written consent of each Lender
affected thereby, (iv) change Section 2.17(b) or 2.17(c) (or any other provision
hereof which would have the effect of changing the provisions of Section 2.17(b)
or Section 2.17(c)) in a manner that would alter the pro rata sharing of
payments required thereby without the written consent of each Lender adversely
affected thereby, (v) change any of the provisions of this Section or the
percentage set forth in the definition of the term “Required Lenders” or any
other provision of this Agreement or any other Loan Document specifying the
number or percentage of Lenders (or Lenders of any Class) required to waive,
amend or otherwise modify any rights thereunder or make any determination or
grant any consent thereunder, without the written consent of each Lender (or
each Lender of such Class, as applicable); provided that, with the consent of
the Required Lenders, the provisions of this Section and the definition of the
term “Required Lenders” may be amended to include references to any new class of
loans created under this Agreement (or to lenders extending such loans) on
substantially the same basis as the corresponding references relating to the
existing Classes of Loans or Lenders, (vi) release or otherwise limit all or
substantially all of the value of the Guarantees provided by the Subsidiary Loan
Parties (including, in each case, by limiting liability in respect thereof)
under the Collateral Agreement, in each case without the written consent of each
Lender (except as expressly provided in Section 9.14 or the Collateral Agreement
(including any such release by the Administrative Agent in connection with any
sale or other disposition of any Subsidiary upon the exercise of remedies under
the Security Documents)), (vii) release all or substantially all the Collateral
from the Liens of the Security Documents without the written consent of each
Lender (except as expressly provided in Section 9.14 or the applicable Security
Document (including any such release by the Administrative Agent in connection
with any sale or other disposition of the Collateral upon the exercise of
remedies under the Security Documents)), (viii) change any provisions of this
Agreement or any other Loan Document in a manner that by its terms adversely
affects the rights in respect of

 

 125

   

  

payments due to, or the Collateral of, Lenders holding Loans of any Class
differently than those holding Loans of any other Class, without the written
consent of Lenders representing a Majority in Interest of each affected Class,
(ix) modify the protections afforded to an SPV pursuant to the provisions of
Section 9.04(e) without the written consent of such SPV or (x) impose any
additional restrictions on a Lender’s ability to assign any of its rights or
obligations hereunder without the written consent of such Lender; provided
further that (A) no such agreement shall amend, modify, extend or otherwise
affect the rights or obligations of the Administrative Agent or any Issuing Bank
without the prior written consent of the Administrative Agent or such Issuing
Bank, as applicable and (B) any waiver, amendment or other modification of this
Agreement that by its terms affects the rights or duties under this Agreement of
the Lenders of one or more Classes (but not the Lenders of any other Class) may
be effected by an agreement or agreements in writing entered into by the
Borrower and the requisite number or percentage in interest of each affected
Class of Lenders that would be required to consent thereto under this Section if
such Class of Lenders were the only Class of Lenders hereunder at the time.
Notwithstanding any of the foregoing, (1) no consent with respect to any waiver,
amendment or other modification of this Agreement or any other Loan Document
shall be required of any Defaulting Lender, except with respect to any waiver,
amendment or other modification referred to in clause (i), (ii) or (iii) of the
first proviso of this paragraph and then only in the event such Defaulting
Lender shall be affected by such waiver, amendment or other modification and (2)
no agreement referred to in the immediately preceding sentence shall waive any
condition set forth in Section 4.02 without the written consent of the Majority
in Interest of the Revolving Lenders (it being understood and agreed that any
amendment or waiver of, or any consent with respect to, any provision of this
Agreement (other than any waiver expressly relating to Section 4.02) or any
other Loan Document, including any amendment of an affirmative or negative
covenant set forth herein or in any other Loan Document or any waiver of a
Default or an Event of Default, shall not be deemed to be a waiver of any
condition set forth in Section 4.02).

 

(c) In connection with any proposed amendment, modification, waiver or
termination (a “Proposed Change”) requiring the consent of all Lenders or all
affected Lenders, if the consent of the Required Lenders (and, to the extent any
Proposed Change requires the consent of Lenders holding Loans of any Class
pursuant to clause (v), (viii) or (x) of paragraph (b) of this Section, the
consent of a Majority in Interest of the outstanding Loans and unused
Commitments of such Class) to such Proposed Change is obtained, but the consent
to such Proposed Change of other Lenders whose consent is required is not
obtained (any such Lender whose consent is not obtained as described in
paragraph (b) of this Section being referred to as a “Non-Consenting Lender”),
then, so long as the Lender that is acting as Administrative Agent is not a
Non-Consenting Lender, the Borrower may, at its sole expense and effort, upon
notice to such Non-Consenting Lender and the Administrative Agent, require such
Non-Consenting Lender to assign and delegate, without recourse (in accordance
with and subject to the restrictions contained in Section 9.04), all its
interests, rights and obligations under this Agreement to an assignee that shall
assume such obligations (which assignee may be another Lender, if a Lender
accepts such assignment); provided that (i) the Borrower shall have received the
prior written consent of the Administrative Agent (and, if a

 

 126

   

  

Revolving Commitment is being assigned, each Issuing Bank), which consent shall
not unreasonably be withheld, (ii) such Non-Consenting Lender shall have
received payment of an amount equal to the outstanding principal of its Loans
and participations in LC Disbursements, accrued interest thereon, accrued fees
and all other amounts payable to it hereunder (if applicable, in each case only
to the extent such amounts relate to its interest as a Lender of a particular
Class) from the assignee (in the case of such principal and accrued interest and
fees) or the Borrower (in the case of all other amounts), (iii) the Borrower or
such assignee shall have paid to the Administrative Agent the processing and
recordation fee specified in Section 9.04(b), (iv) such assignment does not
conflict with applicable law and (v) the assignee shall have given its consent
to such Proposed Change and, as a result of such assignment and delegation and
any contemporaneous assignments and delegations and consents, such Proposed
Change can be effected.

 

(d) Notwithstanding anything herein to the contrary, the Administrative Agent
may, without the consent of any Secured Party, consent to a departure by any
Loan Party from any covenant of such Loan Party set forth in this Agreement, the
Collateral Agreement or any other Security Document to the extent such departure
is consistent with the authority of the Administrative Agent set forth in the
definition of the term “Collateral and Guarantee Requirement”.

 

(e) Notwithstanding anything in this Section 9.02 to the contrary, the
Administrative Agent shall be permitted to amend any provision of any Loan
Document (i) in order to reflect the appointment of any additional issuing bank
contemplated by clause (B) of the last sentence of Section 2.04(b) or (ii) in
any manner not adverse to any Lender during or in connection with the primary
syndication of the credit facilities provided for herein, and, in each case,
such amendment shall become effective without any further consultation with or
action or consent of any other party to any Loan Document; provided that the
Borrower’s consent shall be required for such amendments (such consent not to be
unreasonably withheld).

 

(f) Notwithstanding anything in this Section 9.02 to the contrary, if the
Administrative Agent and the Borrower shall have jointly identified an obvious
error or any error or omission of a technical nature in any provision of any
Loan Document, then the Administrative Agent and the Borrower shall be permitted
to amend such provision and any such amendments shall become effective without
any further consultation with or action or consent of any other party to any
Loan Document if the same is not objected to in writing by the Required Lenders
within five Business Days following receipt thereof.

 

(g) Notwithstanding anything to the contrary contained in this Section 9.02, the
Borrower, the Administrative Agent and each Lender agreeing pursuant to the
terms thereof to provide any Specified Refinancing Debt in accordance with the
provisions of Section 2.20 may enter into a Refinancing Amendment without the
consent of any other Person; provided that after execution and delivery thereof
(and except as expressly provided otherwise therein), such Refinancing Amendment
may thereafter only be modified in accordance with the requirements of this
Section 9.02.

 

 127

   

  

SECTION 9.03. Expenses; Indemnity; Damage Waiver. (a) The Borrower shall pay
(i) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Arrangers and their respective Affiliates,
including the reasonable and documented out-of-pocket fees, charges, and
disbursements of a single counsel for all of the foregoing, collectively (and of
a single local counsel in each material jurisdiction), in connection with the
credit facilities provided for herein, as well as the preparation, negotiation,
execution, delivery and administration of this Agreement, the other Loan
Documents or any waiver, amendments or modifications of the provisions hereof or
thereof (whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by any Issuing Bank in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket costs and expenses incurred by
the Administrative Agent, the Arrangers, any Issuing Bank or any Lender
(including the reasonable and documented fees, charges and disbursements of a
single counsel for all of the foregoing (and, solely in the case of an actual or
potential conflict of interest, one additional counsel for each set of similarly
affected Persons) and (x) of one regulatory or specialty counsel to the
foregoing with respect to any material regulatory and/or specialty areas and (y)
of one local counsel to the foregoing in each material jurisdiction), in
connection with the enforcement or protection of its rights in connection with
the Loan Documents, including its rights under this Section, or in connection
with the Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.

 

(b) The Borrower shall indemnify the Administrative Agent (and any sub-agent
thereof), the Arrangers, the Syndication Agent, each Lender and each Issuing
Bank, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”), against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, penalties, liabilities and related expenses
(including the reasonable and documented out-of-pocket fees, charges and
disbursements of counsel but limited, in the case of legal fees and expenses, to
one counsel to such Indemnitees, taken as a whole, and, solely in the case of an
actual or potential conflict of interest, one additional counsel to each set of
similarly affected Indemnitees, taken as a whole (and, if reasonably necessary,
(x) of one regulatory or specialty counsel with respect to any material
regulatory and/or specialty areas and (y) of one local counsel in any material
jurisdiction to all such Persons, taken as a whole and, solely in the case of
any such actual or potential conflict of interest, one additional counsel of the
applicable type to each set of similarly affected Indemnitees)), that may be
incurred by or asserted against any such Indemnitee arising out of, in
connection with or as a result of (i) the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement, the other Loan Documents or any other agreement or instrument
contemplated hereby or thereby, the performance by the parties to this Agreement
or the other Loan Documents of their respective obligations hereunder or
thereunder or the consummation of the Transactions or any other transactions
contemplated hereby or thereby, (ii) any Loan or Letter of Credit or the use of
the proceeds therefrom (including any refusal by any Issuing Bank to honor a
demand for payment under a Letter of Credit

 

 128

   

  

if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or Release of Hazardous Materials on, at, to or from any Mortgaged Property or
any other property currently or formerly owned or operated by the Borrower or
any Subsidiary, or any other Environmental Liability related in any way to the
Borrower or any Subsidiary or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and whether initiated against or by any party
to this Agreement or any other Loan Document, any Affiliate of any of the
foregoing or any third party (and regardless of whether any Indemnitee is a
party thereto); provided that the foregoing indemnity shall not, as to any
Indemnitee, apply to any losses, claims, damages, penalties, liabilities or
related expenses to the extent they (A) are found in a final and non-appealable
judgment of a court of competent jurisdiction to have resulted from the bad
faith, willful misconduct or gross negligence of such Indemnitee, (B) result
from a claim brought by the Borrower or any Subsidiary against such Indemnitee
for material breach of such Indemnitee’s obligations under the Commitment Letter
if the Borrower or such Subsidiary has obtained a final and non-appealable
judgment in its favor on such claim as determined by a court of competent
jurisdiction or (C) result from a proceeding that does not involve an act or
omission by the Borrower or any of its Affiliates and that is brought by an
Indemnitee against any other Indemnitee (other than a proceeding that is brought
against the Administrative Agent or any Arranger in its capacity or in
fulfilling its roles as an agent or arranger hereunder or any similar role with
respect to the Indebtedness incurred or to be incurred hereunder). This
paragraph shall not apply with respect to Taxes other than any Taxes that
represent losses, claims or damages arising from any non-Tax claim.

 

(c) To the extent that the Borrower fails to indefeasibly pay any amount
required to be paid by it under paragraph (a) or (b) of this Section to the
Administrative Agent (or any sub-agent thereof), any Issuing Bank or any Related
Party of any of the foregoing (and without limiting its obligation to do so),
each Lender severally agrees to pay to the Administrative Agent (or any such
sub-agent), such Issuing Bank or such Related Party, as applicable, such
Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount (it
being understood and agreed that the Borrower’s failure to pay any such amount
shall not relieve the Borrower of any default in the payment thereof); provided
that the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as applicable, was incurred by or asserted against the
Administrative Agent (or such sub-agent) or such Issuing Bank in its capacity as
such, or against any Related Party of any of the foregoing acting for the
Administrative Agent (or any such sub-agent) or any Issuing Bank in connection
with such capacity; provided further that, with respect to such unpaid amounts
owed to any Issuing Bank in its capacity as such, or to any Related Party of any
of the foregoing acting for any Issuing Bank in connection with such capacity,
only the Revolving Lenders shall be required to pay such unpaid amounts. For
purposes of this Section, a Lender’s “pro rata share” shall be determined based
upon its share of the sum of the total Revolving Exposures, unused Revolving
Commitments and, except for purposes of the second proviso of the immediately
preceding sentence, the outstanding Term Loans and unused Term Commitments, in
each case at that time. The obligations of the Lenders under this paragraph are
subject to the last sentence of Section

 

 129

   

  

2.02(a) (which shall apply mutatis mutandis to the Lenders’ obligations under
this paragraph).

 

(d) To the fullest extent permitted by applicable law, the Borrower shall not
assert, or permit any of its Subsidiaries or Related Parties to assert, and each
hereby waives, any claim against any Indemnitee (i) for any damages arising from
the use by others of information or other materials obtained through
telecommunications, electronic or other information transmission systems
(including the Internet) or (ii) on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby or
thereby, the Transactions, any Loan or Letter of Credit or the use of the
proceeds thereof.

 

(e) All amounts due under this Section shall be payable promptly after written
demand therefor.

 

SECTION 9.04. Successors and Assigns. (a) General. The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby (including any
Affiliate of any Issuing Bank that issues any Letter of Credit), except that
(i) the Borrower may not assign, delegate or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender (and any attempted assignment, delegation
or transfer by the Borrower without such consent shall be null and void) and
(ii) no Lender may assign, delegate or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of any Issuing Bank that issues any
Letter of Credit), Participants (to the extent provided in paragraph (c) of this
Section), the Arranger, the Syndication Agent and, to the extent expressly
contemplated hereby, the sub-agents of the Administrative Agent and the Related
Parties of any of the Administrative Agent, the Arranger, the Syndication Agent,
any Issuing Bank and any Lender) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

(b) Assignments by Lenders. (i) Subject to the conditions set forth in
paragraph (b)(ii) below, any Lender may assign and delegate to one or more
Eligible Assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment and the Loans at the
time owing to it) with the prior written consent (such consent not to be
unreasonably withheld or delayed) of (A) the Borrower; provided that no consent
of the Borrower shall be required (1) for an assignment and delegation to a
Lender, an Affiliate of a Lender or an Approved Fund and (2) if an Event of
Default has occurred and is continuing, for any assignment and delegation;
provided further that the Borrower shall be deemed to have consented to any such
assignment and delegation unless it shall object thereto by written notice to
the Administrative Agent within ten Business Days after having received notice
thereof, (B) the Administrative Agent; provided that no consent of the
Administrative Agent shall be required for an assignment and delegation of all
or any portion of a Term Loan to a

 

 130

   

  

Lender, an Affiliate of a Lender or an Approved Fund and (C) each Issuing Bank,
in the case of any assignment and delegation of all or a portion of a Revolving
Commitment or any Lender’s obligations in respect of its LC Exposure.

 

(ii) Assignments and delegations shall be subject to the following additional
conditions: (A) except in the case of an assignment and delegation to a Lender,
an Affiliate of a Lender or an Approved Fund or an assignment and delegation of
the entire remaining amount of the assigning Lender’s Commitment or Loans of any
Class, the amount of the Commitment or Loans of the assigning Lender subject to
each such assignment and delegation (determined as of the trade date specified
in the Assignment and Assumption with respect to such assignment and delegation
or, if no trade date is so specified, as of the date the Assignment and
Assumption with respect to such assignment and delegation is delivered to the
Administrative Agent) shall not be less than $1,000,000 or, in the case of Term
Loans, $1,000,000, unless each of the Borrower and the Administrative Agent
otherwise consents (such consent not to be unreasonably withheld or delayed);
provided that no such consent of the Borrower shall be required if an Event of
Default has occurred and is continuing, (B) each partial assignment and
delegation shall be made as an assignment and delegation of a proportionate part
of all the assigning Lender’s rights and obligations under this Agreement;
provided that this clause (B) shall not be construed to prohibit the assignment
and delegation of a proportionate part of all the assigning Lender’s rights and
obligations in respect of one Class of Commitments or Loans, (C) the parties to
each assignment and delegation shall execute and deliver to the Administrative
Agent an Assignment and Assumption, together with a processing and recordation
fee of $3,500; provided that (1) only one such processing and recordation fee
shall be payable in the event of simultaneous assignments and delegations from
any Lender or its Approved Funds to one or more other Approved Funds of such
Lender and (2) with respect to any assignment and delegation pursuant to Section
2.18(b) or 9.02(c), the parties hereto agree that such assignment and delegation
may be effected pursuant to an Assignment and Assumption executed by the
Borrower, the Administrative Agent and the assignee and that the Lender required
to make such assignment and delegation need not be a party thereto, and (D) the
assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
any tax forms required by Section 2.16(f) and an Administrative Questionnaire in
which the assignee designates one or more credit contacts to whom all
syndicate-level information (which may contain MNPI) will be made available and
who may receive such information in accordance with the assignee’s compliance
procedures and applicable law, including Federal, State and foreign securities
laws.

 

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(v)
of this Section, from and after the effective date specified in each Assignment
and Assumption, the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned and delegated by such Assignment and Assumption,
have the rights and obligations of a Lender under this Agreement, and the
assigning Lender thereunder shall, to the extent of the interest assigned and
delegated by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits of (and subject to the obligations and limitations of)

 

 131

   

  

Sections 2.14, 2.15, 2.16 and 9.03 and to any fees payable hereunder that have
accrued for such Lender’s account but have not yet been paid). Any assignment,
delegation or other transfer by a Lender of rights or obligations under this
Agreement that does not comply with this Section shall be treated for purposes
of this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 9.04(c).

 

(iv) The Administrative Agent, acting solely for this purpose as a non-fiduciary
agent of the Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive absent manifest error, and the
Borrower, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
notice to the contrary. The Register shall be available for inspection by the
Borrower and, as to entries pertaining to it, any Issuing Bank or any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

(v) Upon receipt by the Administrative Agent of a duly completed Assignment and
Assumption executed by an assigning Lender and an assignee, the assignee’s
completed Administrative Questionnaire and any tax forms required by
Section 2.16(f) (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b)(ii) of this Section
and any written consent to such assignment and delegation required by
paragraph (b)(i) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that the Administrative Agent shall not be required to accept
such Assignment and Assumption or so record the information contained therein if
the Administrative Agent reasonably believes that such Assignment and Assumption
lacks any written consent required by this Section or is otherwise not in proper
form, it being acknowledged that the Administrative Agent shall have no duty or
obligation (and shall incur no liability) with respect to obtaining (or
confirming the receipt of) any such written consent or with respect to the form
of (or any defect in) such Assignment and Assumption, any such duty and
obligation being solely with the assigning Lender and the assignee. No
assignment or delegation shall be effective for purposes of this Agreement
unless it has been recorded in the Register as provided in this paragraph and,
following such recording, unless otherwise determined by the Administrative
Agent (such determination to be made in the sole discretion of the
Administrative Agent, which determination may be conditioned on the consent of
the assigning Lender and the assignee), shall be effective notwithstanding any
defect in the Assignment and Assumption relating thereto. Each assigning Lender
and the assignee, by its execution and delivery of an Assignment and Assumption,
shall be deemed to have represented to the Administrative Agent that all written
consents required by this Section with respect thereto (other than the consent
of the Administrative Agent) have been obtained and that such Assignment and
Assumption is otherwise duly completed and in proper form, and each assignee, by
its execution and delivery of an Assignment and

 

 132

   

  

Assumption, shall be deemed to have represented to the assigning Lender and the
Administrative Agent that such assignee is an Eligible Assignee.

 

(vi) The words “execution”, “signed”, “signature” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as applicable, to the extent and as
provided for in any applicable law, including the Federal Electronic Signatures
in Global and National Commerce Act, the New York State Electronic Signatures
and Records Act or any other similar State laws based on the Uniform Electronic
Transactions Act.

 

(c) Participations. Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, sell participations to one or more
Eligible Assignees (each, a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Commitments and Loans of any Class); provided that (A) such Lender’s obligations
under this Agreement shall remain unchanged, (B) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (C) the Borrower, the Administrative Agent, the Issuing Banks and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement. Any
agreement or instrument pursuant to which a Lender sells such a participation
shall provide that such Lender shall retain the sole right to enforce this
Agreement and to approve any amendment, modification or waiver of any provision
of this Agreement or any other Loan Document; provided that such agreement or
instrument may provide that such Lender will not, without the consent of the
Participant, agree to any amendment, modification or waiver described in the
first proviso to Section 9.02(b) that affects such Participant or requires the
approval of all the Lenders. The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.14, 2.15 and 2.16 (subject to the
requirements and limitations therein, including the requirements under Section
2.16(f) (it being understood and agreed that the documentation required under
Section 2.16(f) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment and
delegation pursuant to paragraph (b) of this Section; provided that such
Participant (A) agrees to be subject to the provisions of Sections 2.17 and 2.18
as if it were an assignee under paragraph (b) of this Section and (B) shall not
be entitled to receive any greater payment under Section 2.14 or 2.16, with
respect to any participation, than its participating Lender would have been
entitled to receive, except to the extent such entitlement to receive a greater
payment results from a Change in Law that occurs after the Participant acquired
the applicable participation. Each Lender that sells a participation agrees, at
the Borrower’s request and expense, to use reasonable efforts to cooperate with
the Borrower to effectuate the provisions of Section 2.18(b) with respect to any
Participant. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 9.08 as though it were a Lender; provided
that such Participant agrees to be subject to Section 2.17(c) as though it were
a Lender. Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant

 

 133

   

 

and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under this Agreement or any other Loan
Document (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant’s
interest in any Commitments, Loans, Letters of Credit or its other obligations
under this Agreement or any other Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such Commitment,
Loan, Letter of Credit or other obligation is in registered form under Section
5f.103-1(c) of the United States Treasury Regulations. The entries in the
Participant Register shall be conclusive absent manifest error, and such Lender
shall treat each Person whose name is recorded in the Participant Register as
the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary. For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(d) Certain Pledges. Any Lender may, without the consent of the Borrower, the
Administrative Agent or any Issuing Bank, at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement to
secure obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(e) Special Purpose Funding Vehicles. Notwithstanding anything to the contrary
contained herein, any Lender (a “Granting Lender”) may grant to a special
purpose funding vehicle (an “SPV”), identified as such in writing from time to
time by the Granting Lender to the Administrative Agent and the Borrower, the
option to provide to the Borrower all or any part of any Loan that such Granting
Lender would otherwise be obligated to make to the Borrower pursuant to this
Agreement; provided that (i) nothing herein shall constitute a commitment by any
SPV to make any Loan and (ii) if an SPV elects not to exercise such option or
otherwise fails to provide all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof. The making of
a Loan by an SPV hereunder shall utilize the Commitment of the Granting Lender
to the same extent, and as if, such Loan were made by such Granting Lender. Each
party hereto hereby agrees that no SPV shall be liable for any indemnity or
similar payment obligation under this Agreement (all liability for which shall
remain with the Granting Lender). In furtherance of the foregoing, each party
hereto hereby agrees (which agreement shall survive the termination of this
Agreement) that, prior to the date that is one year and one day after the
payment in full of all outstanding commercial paper or other senior indebtedness
of any SPV, such party will not institute against, or join any other person in
instituting against, such SPV any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings under the laws of the United States or any
State thereof. In addition, notwithstanding anything to the contrary contained
in this Section, any SPV may (i) with notice to, but without the prior written
consent of, the Borrower and the Administrative Agent and without paying any
processing fee therefor, assign and delegate all or a portion of its interests
in any

 

 134

   

  

Loans to the Granting Lender or to any financial institutions (consented to by
the Borrower and Administrative Agent) providing liquidity or credit support to
or for the account of such SPV to support the funding or maintenance of Loans
and (ii) disclose on a confidential basis any non-public information relating to
its Loans to any rating agency, commercial paper dealer or provider of any
surety, guarantee or credit or liquidity enhancement to such SPV.

 

SECTION 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in this Agreement and the other Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement or any other Loan Document shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the other Loan
Documents and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, any Arranger, the Syndication
Agent, any Issuing Bank, any Lender or any Affiliate of any of the foregoing may
have had notice or knowledge of any Default or incorrect representation or
warranty at the time this Agreement or any other Loan Document is executed and
delivered or any credit is extended hereunder, and shall continue in full force
and effect as long as the principal of or any accrued interest on any Loan or
any fee or any other amount payable under this Agreement is outstanding and
unpaid or any LC Exposure is outstanding and so long as the Commitments have not
expired or terminated. Notwithstanding the foregoing or anything else to the
contrary set forth in this Agreement or any other Loan Document, in the event
that, in connection with the refinancing or repayment in full of the credit
facilities provided for herein, an Issuing Bank shall have provided to the
Administrative Agent a written consent to the release of the Revolving Lenders
from their obligations hereunder with respect to any Letter of Credit issued by
such Issuing Bank (whether as a result of the obligations of the Borrower (and
any other account party) in respect of such Letter of Credit having been
collateralized in full by a deposit of cash with such Issuing Bank, or being
supported by a letter of credit that names such Issuing Bank as the beneficiary
thereunder, or otherwise), then from and after such time such Letter of Credit
shall cease to be a “Letter of Credit” outstanding hereunder for all purposes of
this Agreement and the other Loan Documents, and the Revolving Lenders shall be
deemed to have no participations in such Letter of Credit, and no obligations
with respect thereto, under Section 2.04(d) or 2.04(e). The provisions of
Sections 2.14, 2.15, 2.16, 2.17(e) and 9.03 and Article VIII shall survive and
remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment or prepayment of the Loans, the
expiration or termination of the Letters of Credit and the Commitments or the
termination of this Agreement or any provision hereof.

 

SECTION 9.06. Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto on different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement, the other
Loan Documents and any separate letter agreements with respect to fees payable
to the Administrative Agent or the syndication of the Loans and Commitments
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous

 

 135

   

  

agreements and understandings, oral or written, relating to the subject matter
hereof, including the commitments of the Lenders and, if applicable, their
Affiliates under the commitment letter in respect of the credit facilities set
forth herein and any related commitment advices submitted by the Lenders (but do
not supersede any other provisions of such commitment letter or any related fee
letters that do not, by the terms of such documents, terminate upon the
effectiveness of this Agreement, all of which provisions shall remain in full
force and effect). Except as provided in Section 4.01, this Agreement shall
become effective when it shall have been executed by the Administrative Agent
and the Administrative Agent shall have received counterparts hereof that, when
taken together, bear the signatures of each of the other parties hereto as of
the date hereof, and thereafter shall be binding upon and inure to the benefit
of the parties hereto and their respective successors and assigns. Delivery of
an executed counterpart of a signature page of this Agreement by facsimile
transmission or other electronic imaging shall be effective as delivery of a
manually executed counterpart of this Agreement.

 

SECTION 9.07. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

SECTION 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each Issuing Bank and each of their respective
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by applicable law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final, in whatever
currency) or other amounts at any time held and other obligations (in whatever
currency) at any time owing by such Lender, such Issuing Bank or any such
Affiliate to or for the credit or the account of the Borrower against any of and
all the Obligations then due of the Borrower now or hereafter existing under
this Agreement held by such Lender, such Issuing Bank or any such Affiliates,
irrespective of whether or not such Lender, such Issuing Bank or any such
Affiliate shall have made any demand under this Agreement and although such
obligations of the Borrower are owed to a branch or office of such Lender, such
Issuing Bank or any such Affiliate different from the branch or office holding
such deposit or obligated on such Indebtedness. Each Lender and each Issuing
Bank agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application; provided that the failure to give or any delay
in giving such notice shall not affect the validity of any such setoff and
application under this Section. The rights of each Lender, each Issuing Bank and
their respective Affiliates under this Section are in addition to other rights
and remedies (including other rights of setoff) that such Lender, such Issuing
Bank and any such Affiliate may have.

 

SECTION 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement and any claim, controversy, dispute or cause of action (whether
in contract or tort or otherwise) based upon, arising out of or relating to this
Agreement and the transactions contemplated hereby shall be governed by, and
construed

 

 136

   

  

in accordance with, the law of the State of New York; provided, however, that
(i) the interpretation of “Company Material Adverse Effect” (and whether or not
a Company Material Adverse Effect has occurred), (ii) the determination of the
accuracy of any Acquired Business Representation and whether as a result of any
inaccuracy thereof the Borrower has the right (without regard to any notice
requirement) to terminate its obligations (or refuse to consummate the
Acquisition) under the Merger Agreement and (iii) the determination of whether
the Acquisition has been consummated in accordance with the terms of the Merger
Agreement (in each case without regard to the principles of conflicts of laws
thereof, to the extent the same are not mandatorily applicable by statute and
would require or permit the application of the law of another jurisdiction), in
each case, shall be governed by, and construed in accordance with, the laws of
the State of Maryland.

 

(b) The Borrower irrevocably and unconditionally agrees that it will not
commence any action, litigation or proceeding of any kind or description,
whether in law or equity, whether in contract or in tort or otherwise, against
the Administrative Agent, any Lender, any Issuing Bank or any Related Party of
any of the foregoing in any way relating to this Agreement or any other Loan
Document or the transactions relating hereto or thereto, in any forum other than
the courts of the State of New York sitting in New York County and of the United
States District Court of the Southern District of New York, and any appellate
court from any thereof, and each of the parties hereto irrevocably and
unconditionally submits, for itself and its property, to the jurisdiction of
such courts and agrees that all claims in respect of any action, litigation or
proceeding may be heard and determined in such New York State court or, to the
fullest extent permitted by applicable law, in such Federal court. Each party
hereto agrees that a final judgment in any such action, litigation or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law. Nothing in this Agreement shall
affect any right that the Administrative Agent, any Lender or any Issuing Bank
may otherwise have to bring any action, litigation or proceeding relating to
this Agreement or any other Loan Document against any Loan Party or any of its
properties in the courts of any jurisdiction.

 

(c) The Borrower hereby irrevocably and unconditionally waives, to the fullest
extent permitted by applicable law, any objection that it may now or hereafter
have to the laying of venue of any action, litigation or proceeding arising out
of or relating to this Agreement or any other Loan Document in any court
referred to in paragraph (b) of this Section. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.

 

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement or
any other Loan Document will affect the right of any party to this Agreement to
serve process in any other manner permitted by law.

 

SECTION 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY

 

 137

   

  

APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

SECTION 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.

 

SECTION 9.12. Confidentiality. Each of the Administrative Agent, the Lenders and
the Issuing Banks agrees to maintain the confidentiality of the Information (as
defined below), except that Information may be disclosed (a) to its Related
Parties, including accountants, legal counsel and other agents and advisors, it
being understood and agreed that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential, (b) to the extent required or requested
by any regulatory authority purporting to have jurisdiction over such Person or
its Related Parties (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement or (ii) any actual or prospective
counterparty (or its Related Parties) to any Hedging Agreement relating to the
Borrower or any Subsidiary and its obligations hereunder or under any other Loan
Document, in each case if such Person agrees to be bound by the terms of this
paragraph (or language substantially similar to this paragraph), (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the credit facilities provided for herein or
(ii) the CUSIP Service Bureau or any similar agency in connection with the
issuance and monitoring of CUSIP numbers with respect to the credit facilities
provided for herein, (h) with the consent of the Borrower or (i) to the extent
such Information (i) becomes publicly available other than as a result of a
breach of this Section or (ii) becomes available to the Administrative Agent,
any Lender or any Issuing Bank or any Affiliate of any of the foregoing on a
nonconfidential basis from a source other than the Borrower; provided that, in
the case of clause (c) above, the party disclosing such information shall
provide to the Borrower prior written notice of such disclosure to the extent
permitted by applicable law (and to

 

 138

   

  

the extent commercially feasible under the circumstances) and shall cooperate
with the Borrower, at the Borrower’s sole expense, in obtaining a protective
order for, or other confidential treatment of, such disclosure, in each case at
the Borrower’s sole expense. For purposes of this Section, “Information” means
all information received from the Borrower relating to the Borrower or any
Subsidiary or their businesses, other than any such information that is
available to the Administrative Agent, any Lender or any Issuing Bank on a
nonconfidential basis prior to disclosure by the Borrower; provided that, in the
case of information received from the Borrower after the date hereof, such
information is clearly identified at the time of delivery as confidential. Any
Person required to maintain the confidentiality of Information as provided in
this Section shall be considered to have complied with its obligation to do so
if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information, but in no event less than a commercially reasonable
degree of care.

 

SECTION 9.13. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan or
participation in any LC Disbursement, together with all fees, charges and other
amounts that are treated as interest on such Loan or LC Disbursement or
participation therein under applicable law (collectively, the “Charges”), shall
exceed the maximum lawful rate (the “Maximum Rate”) that may be contracted for,
charged, taken, received or reserved by the Lender or Issuing Bank holding such
Loan or LC Disbursement or participation therein in accordance with applicable
law, the rate of interest payable in respect of such Loan hereunder, together
with all Charges payable in respect thereof, shall be limited to the Maximum
Rate and, to the extent lawful, the interest and Charges that would have been
payable in respect of such Loan or LC Disbursement or participation therein but
were not payable as a result of the operation of this Section shall be cumulated
and the interest and Charges payable to such Lender or Issuing Bank in respect
of other Loans or LC Disbursement or participation therein or periods shall be
increased (but not above the Maximum Rate therefor) until such cumulated amount,
together with interest thereon at the Federal Funds Effective Rate to the date
of repayment, shall have been received by such Lender or Issuing Bank.

 

SECTION 9.14. Release of Liens and Guarantees. Subject to the reinstatement
provisions set forth in the Collateral Agreement, a Subsidiary Loan Party shall
automatically be released from its obligations under the Loan Documents, and all
security interests created by the Security Documents in Collateral owned by such
Subsidiary Loan Party shall be automatically released, upon the consummation of
any transaction permitted by this Agreement as a result of which such Subsidiary
Loan Party ceases to be a Subsidiary; provided that, if so required by this
Agreement, the Required Lenders shall have consented to such transaction and the
terms of such consent shall not have provided otherwise. Upon any sale or other
transfer by any Loan Party (other than to the Borrower or any other Loan Party)
of any Collateral in a transaction permitted under this Agreement, or upon the
effectiveness of any written consent to the release of the security interest
created under any Security Document in any Collateral pursuant to Section 9.02,
the security interests in such Collateral created by the Security Documents
shall be automatically released. In connection with any termination or release
pursuant to

 

 139

   

  

this Section, the Administrative Agent shall execute and deliver to any Loan
Party, at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent. Each of the Secured Parties irrevocably
authorize the Administrative Agent, at its option and in its discretion, to
effect the releases set forth in this Section.

 

SECTION 9.15. USA PATRIOT Act Notice. Each Lender, each Issuing Bank and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies each Loan Party that, pursuant to the requirements of the USA PATRIOT
Act, it is required to obtain, verify and record information that identifies
such Loan Party, which information includes the name and address of such Loan
Party and other information that will allow such Lender, such Issuing Bank or
the Administrative Agent, as applicable, to identify such Loan Party in
accordance with the USA PATRIOT Act, and each Loan Party agrees to provide such
information from time to time to such Lender, such Issuing Bank and the
Administrative Agent, as applicable. This notice is given in accordance with the
requirements of the USA PATRIOT Act and is effective for each Lender, each
Issuing Bank and the Administrative Agent.

 

SECTION 9.16. No Fiduciary Relationship. The Borrower, on behalf of itself and
its Subsidiaries, agrees that in connection with all aspects of the transactions
contemplated hereby and any communications in connection therewith, the
Borrower, the Subsidiaries and their respective Affiliates, on the one hand, and
the Administrative Agent, the Arrangers, the Lenders, the Issuing Banks and
their respective Affiliates, on the other hand, will have a business
relationship that does not create, by implication or otherwise, any fiduciary
duty on the part of the Administrative Agent, the Lenders, the Issuing Banks or
their Affiliates, and no such duty will be deemed to have arisen in connection
with any such transactions or communications. The Administrative Agent, the
Arrangers, the Lenders, the Issuing Banks and their respective Affiliates may be
engaged, for their own accounts or the accounts of customers, in a broad range
of transactions that involve interests that differ from those of the Borrower,
the Subsidiaries and their respective Affiliates, and none of the Administrative
Agent, the Arrangers, the Lenders, the Issuing Banks or any of their respective
Affiliates has any obligation to disclose any of such interests to the Borrower,
the Subsidiaries or any of their respective Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it or
any of its Affiliates may have against the Administrative Agent, the Arrangers,
the Lenders, the Issuing Banks or any of their respective Affiliates with
respect to any breach or alleged breach of agency or fiduciary duty in
connection with any aspect of any transaction contemplated hereby.

 

SECTION 9.17. Non-Public Information. (a) Each Lender acknowledges that all
information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to or in connection with, or in
the course of administering, this Agreement will be syndicate-level information,
which may contain MNPI. Each Lender represents to the Borrower and the
Administrative Agent that (i) it has developed compliance procedures regarding
the use of MNPI and that it will handle MNPI in accordance with such procedures
and applicable law, including Federal, State

 

 140

   

  

and foreign securities laws, and (ii) it has identified in its Administrative
Questionnaire a credit contact who may receive information that may contain MNPI
in accordance with its compliance procedures and applicable law, including
Federal, State and foreign securities laws.

 

(b) The Borrower and each Lender acknowledge that, if information furnished by
the Borrower pursuant to or in connection with this Agreement is being
distributed by the Administrative Agent through the Platform, (i) the
Administrative Agent may post any information that the Borrower has indicated as
containing MNPI solely on that portion of the Platform as is designated for
Private Side Lender Representatives and (ii) if the Borrower has not indicated
whether any information furnished by it pursuant to or in connection with this
Agreement contains MNPI, the Administrative Agent reserves the right to post
such information solely on that portion of the Platform as is designated for
Private Side Lender Representatives. The Borrower agrees to clearly designate
all information provided to the Administrative Agent by or on behalf of the
Borrower that is suitable to be made available to Public Side Lender
Representatives, and the Administrative Agent shall be entitled to rely on any
such designation by the Borrower without liability or responsibility for the
independent verification thereof.

 

SECTION 9.18. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among the parties hereto,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write-down and conversion powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it
by any party hereto that is an EEA Financial Institution; and

 

(b) the effects of any Bail-In Action on any such liability, including, if
applicable:

 

(A) a reduction in full or in part or cancellation of any such liability;

 

(B) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEA Financial Institution, its parent entity,
or a bridge institution that may be issued to it or otherwise conferred on it,
and that such shares or other instruments of ownership will be accepted by it in
lieu of any rights with respect to any such liability under this Agreement or
any other Loan Document; or

 

 141

   

  

(C) the variation of the terms of such liability in connection with the exercise
of the write-down and conversion powers of any EEA Resolution Authority.

 

(c) The following terms shall for purposes of this Section have the meanings set
forth below:

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of such EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clause (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any member state of the European Union, Iceland,
Liechtenstein and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

[Signature Pages Follow]

 

 142

   

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

  COMTECH TELECOMMUNICATIONS CORP.,         by         /s/ Michael D. Porcelain
    Name: Michael D. Porcelain     Title: Senior Vice President and Chief
Financial Officer

 

[Signature Page to Credit Agreement]

 

 

 

 

  CITIBANK, N.A., individually as a Lender, and as the Administrative Agent and
as the Issuing Bank,         by         /s/ Stuart N. Berman       Name: Stuart
N. Berman     Title: Authorized Signatory

 

[Signature Page to Credit Agreement]

 

 

 

 

 

  MANUFACTURERS AND TRADERS TRUST COMPANY, individually as a Lender and as
Syndication Agent         By /s/ William Terraglio     Name: William Terraglio  
  Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

  

  SANTANDER BANK, N.A.,         By /s/ Kristen Burke     Name: Kristen Burke    
Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  BANK LEUMI USA,         By /s/ Martin Paniagua     Name: Martin Paniagua    
Title: Vice President         For any Lender requiring a second signature block:
        By /s/ Peter J. Dawson     Name: Peter J. Dawson     Title: First Senior
Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  NEW YORK COMMERCIAL BANK,         By /s/ James Drum     Name: James Drum    
Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  SIGNATURE BANK,         By /s/ Richard Ohl     Name: Richard Ohl     Title:
Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  TD BANK, N.A.,         By /s/ Alison Amarando-Kilmurray     Name: Alison
Amarando-Kilmurray     Title: Vice President

 

[Signature Page to Credit Agreement]

 

 

 

 

  ISRAEL DISCOUNT BANK OF NEW YORK         By /s/ Marc Einerman     Name: Marc
Einerman     Title: First Vice President         For any Lender requiring a
second signature block:         By /s/ Peter Clemente     Name: Peter Clemente  
  Title: Senior Vice President

 

[Signature Page to Credit Agreement]

 

   

   

   

CREDIT AGREEMENT

 

SCHEDULE 1.01

 

Existing Letters of Credit

 

Standby Letters of Credit

 

LC #  Applicant  Beneficiary  Address  Amount   Expiration                  
63660697  Comtech Mobile Datacom Corporation  Beneficiary 1     $200,000.00  
Mar. 31, 2018 63662327  Memotec, Inc.  Beneficiary 2     $67,642.50   Sep. 30,
2016 63660295  Comtech EF Data Corp.  Beneficiary 3     $19,250.00   Apr. 30,
2016 63669874  Comtech EF Data Corp.  Beneficiary 4     $30,010.00   May 30,
2016 09642531  Comtech EF Data Corp.  Beneficiary 5     $50,000.00   Aug. 31,
2017 69601560  Comtech EF Data Corp.  Beneficiary 6     $17,000.00   May 1, 2018
69601760  Comtech EF Data Corp.  Beneficiary 7     $230,000.00   Jul. 30, 2018
69602645  Comtech EF Data Corp.  Beneficiary 8     $21,312.90   Jul. 1, 2017
69605123  Comtech EF Data Corp.  Beneficiary 9     $33,355.20   Oct. 31, 2017
69605488  Comtech PST Corp.  Beneficiary 10     $150,750.00   May 30, 2016
69605489  Comtech PST Corp.  Beneficiary 11     $133,631.00   Feb. 28, 2016
69605865  Comtech EF Data Corp.  Beneficiary 12     $6,978.60   Dec. 30, 2017
69605867  Comtech Systems, Inc.  Beneficiary 13     $450,000.00   Apr. 30, 2016
69606394  Comtech Systems, Inc.  Beneficiary 14     $126,348.49   Mar. 1, 2018
         Total  $1,536,278.69    

 

   

 

 

SCHEDULE 1.02

 

Mortgaged Property

 

NONE

 

   

 

 

SCHEDULE 2.01

 

Commitments

 

Name of Lender  Term Commitment   Revolving
Commitment            Citibank, N.A.  $79,687,500.00   $47,812,500.00 
Manufacturers and Traders Trust Company  $79,687,500.00   $47,812,500.00 
Santander Bank, N.A.  $18,750,000.00   $11,250,000.00  Bank Leumi USA 
$15,625,000.00   $9,375,000.00  New York Commercial Bank  $15,625,000.00  
$9,375,000.00  Signature Bank  $15,625,000.00   $9,375,000.00  TD Bank, N.A. 
$15,625,000.00   $9,375,000.00  Israel Discount Bank of New York 
$9,375,000.00   $5,625,000.00              Total:  $250,000,000.00  
$150,000,000.00 

 

   

 

 

SCHEDULE 3.05

 

Real Property

 

1.Owned Real Property – None

 

2.Leased Real Property

 

Tenant   Landlord   Address   City   State   Zip Code Comtech Telecommunications
Corp.   RXR Realty   68 South Service Road, Suite 230   Melville   NY   11747
Comtech Xicom Technology, Inc.   Mission West Properties L.P.   3550 Bassett
Street   Santa Clara   CA   95054 Comtech Systems, Inc.   CLP Industrial
Properties, LLC   2900 Titan Row, Suite 142   Orlando   FL   32809 Comtech
Systems, Inc.   EastGroup Properties L.P.   212 Outlook Point Drive, Suite 100  
Orlando   FL   32809 Comtech PST Corp.   TM Squared   105 Baylis Road   Melville
  NY   11747 Comtech PST Corp.   Surrey Village Development Corp.   417 Boston
St.   Topsfield   MA   01983 Comtech Mobile Datacom Corporation   FP Cloverleaf,
LLC   20430 Century Boulevard   Germantown   MD   20874 Comtech EF Data Corp.  
New Tower Trust Company   2114 West 7th Street   Tempe   AZ   85281 Comtech EF
Data Corp.   Chamberlain Development, LLC   2105 W 5th Place   Tempe   AZ  
85281 Comtech EF Data Corp.   Sea Shell Properties   510 South 52nd Street  
Tempe   AZ   85281 Comtech EF Data Corp.   Sea Shell Properties  

520 S. 52nd St.

(Bldg 5)

  Tempe   AZ     85281 Comtech EF Data Corp.   Bell Family Limited Partnership  
2125 W 7th Street   Tempe   AZ   85281 Comtech EF Data Corp.   Cash Enterprises
Ltd.   2126 W 7th Street   Tempe   AZ   85281 Comtech EF Data Corp.   MEPT
Skyway Court LLC   3215 Skyway Court   Fremont   CA   94539 Comtech EF Data
Corp.   Rhoads Center LLC   80 Rhoads Center Dr.   Centerville   OH   45458
Comtech EF Data Corp.   Clearwater Economic Development Association   1126
Alturas Drive   Moscow   ID   83843 Comtech EF Data Corp.   Arnold Phoenix
Southbank, LLC   3138 E Elwood Street   Phoenix   AZ   85034 TeleCommunication
Systems, Inc.   LNR Partners, LLC   275 West Street   Annapolis   MD   21401
TeleCommunication Systems, Inc.   ARI Central Management LP   2600 North Central
Avenue   Phoenix   AZ   85004 TeleCommunication Systems, Inc.   TCAM Core
Property Fund Operating LP   2401 Elliott Avenue   Seattle   WA   98101

 

   

 

  

TeleCommunication Systems, Inc.   Linden I, LLC   7333 Coppermine Drive  
Manassas   VA   20109 TeleCommunication Systems, Inc.   Liberty Property Limited
Partnership   206-234 Kelsey Lane   Tampa   FL   33619 TeleCommunication
Systems, Inc.   Eagle AV Office   6A Liberty, Suite 200   Aliso Viejo   CA  
92656 TeleCommunication Systems, Inc.   Ashton Road Investors, LLC   1333 Ashton
Rd   Hanover   MD   21076 TeleCommunication Systems, Inc.   V.S. Properties  
454 Satellite Blvd, STE 200     Suwanee   GA   30024 TeleCommunication Systems,
Inc.   Durnford Enterprises   3 W. Garden Street, STE 600   Pensacola   FL  
32502 TeleCommunication Systems, Inc.   The Irvine Company LLC   860 Hillview
Court, SUITE 200   Milpitas   CA   95035 TeleCommunication Systems, Inc.  

1016 Route 5 LLC

 

  1016 US ROUTE 5   St. Johnsbury   VT   05819 TeleCommunication Systems, Inc.  
Fuente, LLC   6690 Amador Plaza Drive, SUITE 200   Dublin   CA   94568
TeleCommunication Systems, Inc.   JG Heritage TBS Ltd   2211 E. Renner Rd, Suite
100   Richardson   TX   75082 TeleCommunication Systems, Inc.   Steven Bowerman
  995 CR 3202   Campbell   TX   75422 TeleCommunication Systems, Inc.   Pointe
South Real Estate   13587 Perdido Drive   Perdido Key   FL   32507
TeleCommunication Systems, Inc.   LBA-VIF ONE, LLC   19951 Mariner Drive, Suite
102 & 270   Torrance,   CA   90502 TeleCommunication Systems, Inc.   The Paragon
LP   7100 E. Belleview Ave, Suite 110   Greenwood Village,   CO   80111
TeleCommunication Systems, Inc.   Regus   1915 NW Amber Glen Parkway, Suite 400
  Beaverton,   OR   97006

 

   

 

 

SCHEDULE 3.14

 

Subsidiaries

 

Name of Entity   Loan
Party
(Y/N)   Owners of Shares/Interests and
Percentages of Shares/Interests Owned   Restrictions on
Shares               Comtech EF Data Corp.   Yes   Comtech Telecommunications
Corp.; 100% of outstanding shares   None               Memotec, Inc.   No  
Comtech EF Data Corp.; 100% of outstanding shares   None               Beijing
Comtech EF Data Equipment Repair Service Co., Ltd   No   Comtech EF Data Corp.;
100% of outstanding interests   None               Comtech EF Data Pte. Ltd.  
No   Comtech EF Data Corp.; 100% of outstanding shares   None              
Comtech Xicom Technology, Inc   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               Comtech Xicom Technology Europe Limited
  No   Comtech Xicom Technology, Inc.; 100% of outstanding shares   None        
      Comtech Systems, Inc.   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               Comtech PST Corp.   Yes   Comtech
Telecommunications Corp.; 100% of outstanding shares   None              
Comtech Mobile Datacom Corporation   Yes   Comtech Telecommunications Corp.;
100% of outstanding shares   None               Comtech Technologies   Yes  
Comtech Telecommunications Corp., Comtech Mobile Datacom Corporation, Comtech EF
Data Corp., Comtech Xicom Technology, Inc., Comtech Systems, Inc. and Comtech
PST Corp.; 100% of partnership interests (owned in equal parts)   None          
    Angels Acquisition Corp.   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               ARMER Communications Engineering
Services, Inc.   Yes   Comtech Telecommunications Corp.; 100% of outstanding
shares   None               Comtech AeroAstro, Inc.   Yes   Comtech
Telecommunications Corp.; 100% of outstanding shares   None              
Comtech Antenna Systems, Inc.   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               Comtech Communications Corporation   Yes
  Comtech Telecommunications Corp.; 100% of outstanding shares   None

 

   

 

  

Comtech Comstream, Inc.   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               Comtech Systems International, Inc.  
Yes   Comtech Telecommunications Corp.; 100% of outstanding shares   None      
         Comtech Tolt Technologies, Inc.   Yes   Comtech Telecommunications
Corp.; 100% of outstanding shares   None               Tiernan Radyne Comstream,
Inc.   Yes   Comtech Telecommunications Corp.; 100% of outstanding shares   None
              Comtech CPI Electron Devices Corp.   Yes   Comtech
Telecommunications Corp.; 100% of outstanding shares   None              
Comtech CPI Microwave Corp.   Yes   Comtech Telecommunications Corp.; 100% of
outstanding shares   None               TeleCommunication Systems, Inc.   Yes  
Comtech Telecommunications Corp.; 100% of outstanding shares   None            
  Networks In Motion, Inc.   Yes   TeleCommunication Systems, Inc.; 100% of
outstanding shares   None               Solvern Innovations, Inc.   Yes  
TeleCommunication Systems, Inc.; 100% of outstanding shares   None              
microDATA, LLC   Yes   TeleCommunication Systems, Inc.; 100% of membership
interests   None               microDATA GIS, Inc.   Yes   microDATA, LLC; 100%
of outstanding shares   None               Maple Acquisition LLC   Yes  
TeleCommunication Systems, Inc.; 100% of membership interests   None            
  NextGen Communications, Inc.   Yes   TeleCommunication Systems, Inc.; 100% of
outstanding shares   None               NextGen Communications, Inc   Yes  
TeleCommunication Systems, Inc.; 100% of outstanding shares   None              
Olive Acquisition LLC   Yes   TeleCommunication Systems, Inc.; 100% of
membership interests   None               Telmap B.V.   No   Olive Acquisition
LLC; 100% of outstanding shares   None               Telmap Marketing B.V.   No
  Telmap B.V.; 100% of outstanding shares   None               Telmap Ltd.1   No
  Telmap B.V.; 100% of outstanding shares   None

 

 

1 This entity is in the process of being dissolved.

 

   

 

 

SCHEDULE 3.15

 

Insurance

 

[See attached]

 

   

 

 

SCHEDULE 6.01

 

Existing Indebtedness

 

1.Cash Collateralized LCs with Santander Bank

 

LC #  Applicant  Beneficiary  Address  Amount   Expiration                  
7873  Comtech EF Data Corp.  Beneficiary 1    $50,397.67   May 15, 2016 8176 
Comtech EF Data Corp.  Beneficiary 2    $14,235.80   January 31, 2017         
Total  $64,633.47    

 

2.M&T Lease

 

Lessee  Lessor  Type  Amount   Lease Date                TeleCommunication
Systems, Inc.  M&T Credit Services, LLC  Master Equipment Lease  $9,700,132  
December 10, 2007       Total  $9,700,132    

 

   

 

 

SCHEDULE 6.02

 

Existing Liens

 

1.Judgments and State Tax Liens

 

Debtor   Jurisdiction   Scope of
Search   Type   Secured Party   Filing Date   File
Number   Collateral
Description Comtech PST Corp.   New York   Through 12/7/2015   Judgment   Joint
Communication Technology Corp.   8/23/2001   Index No. 01-13913   Judgment in
the amount of $23,270 owed to Joint Communication Technology Corp. of record
with Suffolk County Clerk’s Office. TeleCommunication Systems, Inc.   Colorado  
Through 1/12/2016   State Tax Lien   Colorado Department of Labor and Employment
  12/30/2015   D6004393   $898.11 lien filed by the Unemployment Insurance (UI)
Program for nonpayment of UI premiums.

 

2.Any liens created under or in connection with that certain Master Equipment
Lease, dated as of December 10, 2007, among the Company and M&T Credit Services,
LLC relating to the lease of certain personal property by the Company.

 

   

 

 

SCHEDULE 6.04

 

Existing Investments

 

1.TeleCommunication Systems, Inc. owns 2,183 units of OBOR Holding Company, LLC.

 

2.The Borrower and Subsidiaries own the Equity Interests set forth on Schedule
3.14.

 

   

 

 

SCHEDULE 6.10

 

Existing Restrictions

 

NONE

 

   

 

   

EXHIBIT A

 

[FORM OF] ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between the
Assignor (as defined below) and the Assignee (as defined below).  Capitalized
terms used but not otherwise defined herein shall have the meanings specified in
the Credit Agreement identified in paragraph 5 below, receipt of a copy of which
is hereby acknowledged by the Assignee.  The Standard Terms and Conditions set
forth in Annex 1 attached hereto (the “Standard Terms and Conditions”) are
hereby agreed to and incorporated herein by reference and made a part of this
Assignment and Assumption as if set forth herein in full.

 

For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (a) all the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any Guarantees and Letters of Credit included in
such facilities) and (b) to the extent permitted to be assigned under applicable
law, all claims, suits, causes of action and any other right of the Assignor (in
its capacity as a Lender) against any Person, whether known or unknown, arising
under or in connection with the Credit Agreement, any other documents or
instruments delivered pursuant thereto or the loan transactions governed thereby
or in any way based on or related to any of the rights and obligations sold and
assigned pursuant to clause (a) above, including contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (a)
above (the rights and obligations sold and assigned pursuant to clauses (a) and
(b) above being referred to herein collectively as the “Assigned
Interest”).  Such sale and assignment is without recourse to the Assignor and,
except as expressly provided in this Assignment and Assumption, without
representation or warranty by the Assignor.

 

1.Assignor:                                        (the “Assignor”)

 

2.Assignee:                                        (the “Assignee”)

[and is a/an [Lender][Affiliate/Approved Fund of [Identify Lender]]]1

 

3.Borrower: Comtech Telecommunications Corp., a Delaware corporation

 

4.Administrative Agent: Citibank, N.A., as the Administrative Agent under the
Credit Agreement

 

 

1    Select as applicable.

 

   

 

 

5.Credit Agreement: The Credit Agreement dated as of February 23, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Comtech Telecommunications Corp., a Delaware
corporation, the Lenders and Issuing Banks from time to time party thereto and
Citibank, N.A., as Administrative Agent.

 

6.Assigned Interest:2

 

Facility Assigned   Aggregate Amount
of Commitments/
Loans of the
applicable Class of
all Lenders   Amount of the
Commitments/
Loans of the
applicable Class
Assigned   Percentage
Assigned of
Aggregate Amount
of Commitments/
Loans of the
applicable Class of
all Lenders3                   Revolving Commitments/Loans   $   $     %        
        Term Commitments/Loans   $   $     %                 [           ]4   $
  $     %

 

Effective Date:                                , 20     [TO BE INSERTED BY THE
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR]

 

The Assignee, if not already a Lender, agrees to deliver to the Administrative
Agent a completed Administrative Questionnaire in which the Assignee designates
one or more credit contacts to whom all syndicate-level information (which may
contain MNPI) will be made available and who may receive such information in
accordance with the Assignee’s compliance procedures and applicable laws,
including Federal, state and foreign securities laws.

 

 

2    Must comply with the minimum assignment amounts set forth in Section
9.04(b)(ii)(A) of the Credit Agreement, to the extent such minimum assignment
amounts are applicable.

 

3    Set forth, to at least 9 decimals, as a percentage of the Commitments/Loans
of all Lenders of any Class, as applicable.

 

4    In the event Specified Refinancing Debt is established under Section 2.20
of the Credit Agreement, refer to the Class of such Loans or Commitments
assigned.

 

   

 

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

  [NAME OF ASSIGNOR], AS ASSIGNOR,         by               Name:     Title:

 

 

  [NAME OF ASSIGNEE], as Assignee,         by               Name:     Title:

 

   

 

 

[Consented to and] Accepted:

 

CITIBANK, N.A., as Administrative Agent,       by               Name:     Title:
Authorized Signatory5  

 

[CITIBANK, N.A., as Issuing Bank,       by               Name:     Title:
Authorized Signatory]6  

 

[Consented to:7

 

Comtech telecommunications corp.,       by               Name:     Title:]      
 

 

 



5     No consent of the Administrative Agent is required for an assignment of
any Term Commitment or Term Loan to a Lender, an Affiliate of a Lender or an
Approved Fund.  

 

6     Consent of Issuing Bank is required only for assignments of Revolving
Commitments or any Lender’s obligations in respect of its LC Exposure.

 

7     No consent of the Borrower is required (y) for an assignment to a Lender,
an Affiliate of a Lender or an Approved Fund or (z) if an Event of Default has
occurred and is continuing, for any assignment.  

 

   

 

  

ANNEX 1 TO
ASSIGNMENT AND ASSUMPTION

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.  Representations and Warranties.

 

1.1  Assignor.  The Assignor (a) represents and warrants that (i) it is the
legal and beneficial owner of the Assigned Interest, (ii) the Assigned Interest
is free and clear of any lien, encumbrance or other adverse claim and (iii) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, other than statements,
representations and warranties made by it herein, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any Subsidiary or any Affiliate of the foregoing or any other Person
obligated in respect of any Loan Document or (iv) the performance or observance
by the Borrower, any Subsidiary or any Affiliate of the foregoing or any other
Person of any of their respective obligations under any Loan Document.

 

1.2.  Assignee.  The Assignee (a) represents and warrants that (i) it is an
Eligible Assignee, (ii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Assumption, and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (iii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to acquire the
Assigned Interest and become a Lender, (iv) from and after the Effective Date,
it shall be bound by the provisions of the Credit Agreement as a Lender
thereunder and, to the extent of the Assigned Interest, shall have the
obligations of a Lender thereunder, (v) it has received and had an opportunity
to review a copy of the Credit Agreement, together with copies of the most
recent financial statements delivered pursuant to Section 5.01 thereof (or,
prior to the delivery of any such financial statements, the financial statements
referred to in Section 3.04 thereof), and such other documents and information
as it has deemed appropriate to make its own credit analysis and decision to
enter into this Assignment and Assumption and to purchase the Assigned Interest
on the basis of which it has made such analysis and decision independently and
without reliance on the Assignor, the Administrative Agent, any Arranger or any
Lender, and (vi) if it is a Lender that is a U.S. Person, attached hereto is an
executed original of IRS Form W-9 certifying that such Lender is exempt from
U.S. Federal backup withholding tax and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement (including Section 2.16(f) thereof), duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Assignor, the Administrative Agent,
any Arranger or any Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents, (ii) it hereby appoints
and authorizes the Administrative Agent to take such action and to exercise such

 

   

 

 

powers under the Credit Agreement as are delegated to the Administrative Agent,
respectively, by the terms thereof, together with such powers as are reasonably
incidental thereto and (iii) it will perform in accordance with their terms all
of the obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

 

2.  Payments.  From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignee whether such
amounts have accrued prior to or on or after the Effective Date.  The Assignor
and the Assignee shall make all appropriate adjustments in payments by the
Administrative Agent for periods prior to the Effective Date or with respect to
the making of this Assignment and Assumption directly between themselves.

 

3.  General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns.  This Assignment and Assumption may be executed in any number of
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  Delivery of an executed counterpart of a
signature page of this Assignment and Assumption by facsimile or other
electronic imaging shall be effective as delivery of a manually executed
counterpart of this Assignment and Assumption.  This Assignment and Assumption,
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Assignment and
Assumption, shall be governed by, and construed in accordance with, the laws of
the State of New York without regard to conflicts of laws principles.

 

   

 

  

EXHIBIT D

 

[FORM OF] PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of February 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications Corp. (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Citibank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Collateral Agreement referred to
therein, as applicable.

 

The undersigned, a Responsible Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

 

1.  Names.  (a)  The exact legal name of each Grantor, as such name appears in
its respective certificate of formation or organization, is set forth on
Schedule 1(a).8

 

(b)  Set forth on Schedule 1(b) is (i) each other legal name each Grantor has
had in the past five years, together with the date of the relevant change and
(ii) each other name (including trade names or similar appellations) used by
each Grantor or any of its divisions or other business units in connection with
the conduct of its business or the ownership of its properties at any time
during the past five years.

 

(c)  Except as set forth on Schedule 1(c), no Grantor has changed its identity
or corporate structure in any way within the past five years.  Changes in
identity or corporate structure would include mergers, consolidations and
acquisitions (including acquisitions of all or substantially all of the assets
of another person), as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in Schedule 1(c) the
information required by Sections 1 and 2 of this certificate as to each acquiree
or constituent party to a merger or consolidation.

 

(d)  Set forth on Schedule 1(d) is (i) the Organizational Identification Number,
if any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor.

 

2.  Current Locations.  (a)  The jurisdiction of formation or organization of
each Grantor that is a registered organization is set forth an Schedule 2(a)
opposite its name.

 

(b)  The chief executive office of each Grantor is located at the address set
forth on Schedule 2(b) opposite its name.

 

 



8 Note to Borrower: Please provide copies of organizational documents for all
Grantors and for all issuers of pledged Equity Interests.  Please also provide a
structure chart showing the ownership relationship of the Grantors.

 

   

   

 

(c)  Set forth on Schedule 2(c) opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
Accounts (with each location at which chattel paper, if any, is kept being
indicated by an “*”).

 

(d)  Set forth on Schedule 2(d) opposite the name of each Grantor are all
locations where such Grantor maintains any Inventory.

 

(e)  Set forth on Schedule 2(e) opposite the name of each Grantor are all the
locations, not otherwise identified in Schedules 2(b), (c) or (d), where such
Grantor maintains any Equipment or other Collateral.

 

(f)  Set forth on Schedule 2(f) opposite the name of each Grantor are all the
places of business of such Grantor (including any real property owned by such
Grantor) not identified in Schedules 2(b), (c), (d) or (e).

 

(g)  Set forth on Schedule 2(g) opposite the name of each Grantor are the names
and addresses of all Persons other than such Grantor that have possession of any
of the Inventory, Equipment or other Collateral of such Grantor.

 

(h)  Set forth on Schedule 2(h) is a list of all real property owned by each
Grantor, the name of the Grantor that owns such real property and the fair
market value of such real property, to the extent an appraisal exists with
respect to such real property or, in the absence of any such appraisal, the book
value of such real property.

 

3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been either acquired by the Grantors in the ordinary course of
business or manufactured by the Grantors.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 hereof, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
hereto have been prepared for filing in the proper Uniform Commercial Code
filing office in the jurisdiction in which each Grantor is located and, to the
extent any of the collateral is comprised of fixtures, timber to be cut or as
extracted collateral from the wellhead or minehead, in the proper local
jurisdiction, in each case as set forth with respect to such Grantor in
Section 2 hereof.

 

6.  Schedule of Filings.  Attached hereto as Schedule 6 is a schedule setting
forth, with respect to the filings described in Section 5 above, each filing and
the filing office in which such filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Attached hereto as Schedule 7
is a true and correct list of (a) all the issued and outstanding stock,
partnership interests, limited liability company membership interests or other
Equity Interests of each Subsidiary and the record and beneficial owners of such
stock, partnership interests, membership interests or other Equity Interests and
(b) each equity investment of the Borrower or any Subsidiary that represents 50%

 

 2

   

 

or less of the Equity Interests of the Person in which such investment was made,
in each case specifying the issuer and certificate number of, and the number and
percentage of ownership represented by, such Equity Interests and if such Equity
Interests are not required to be pledged under any of the Loan Documents, the
reason therefor.

 

8.  Debt Instruments.  Attached hereto as Schedule 8 is a true and correct list
of all promissory notes and other evidence of Indebtedness held by the Borrower
and each Subsidiary that are required to be delivered to the Administrative
Agent under the Collateral Agreement, including all intercompany Indebtedness,
in each case specifying the creditor and debtor thereunder and the type and
outstanding principal amount thereof.

 

9.  Reserved.

 

10.  Mortgage Filings.  Attached hereto as Schedule 10 is a schedule setting
forth, with respect to each Mortgaged Property, (a) the exact name of the Person
that owns such property as such name appears in its certificate of incorporation
or other organizational document, (b) if different from the name identified
pursuant to clause (a), the exact name of the current record owner of such
property reflected in the records of the filing office for such property
identified pursuant to the following clause and (c) the filing office in which a
Mortgage with respect to such property must be filed or recorded in order for
the Administrative Agent to obtain a perfected security interest therein.

 

11.  Intellectual Property.  Attached hereto as Schedule 11(A) in proper form
for filing with the United States Patent and Trademark Office is a schedule
setting forth, with respect to each Grantor, each Patent (including each Patent
application) owned by such Grantor, and the name of the registered owner, type
and registration or application number thereof.  Also set forth on Schedule
11(A) in proper form for filing with United States Patent and Trademark Office
is a schedule setting forth all Patent Licenses granted to any Grantor.  

 

Attached hereto as Schedule 11(B) in proper form for filing with the United
States Patent and Trademark Office is a schedule setting forth, with respect to
each Grantor, each Trademark (including each Trademark application) owned by
such Grantor, and the name of the registered owner and the registration or
application number thereof. Also set forth on Schedule 11(B) in proper form for
filing with United States Patent and Trademark Office is a schedule setting
forth all Trademark Licenses granted to any Grantor.

 

Attached hereto as Schedule 11(C) in proper form for filing with the United
States Copyright Office is a schedule setting forth, with respect to each
Grantor, each Copyright (including each Copyright application) owned by such
Grantor, and the name of the registered owner, the title and the registration
number (if already registered) thereof.  Also set forth on Schedule 11(C) in
proper form for filing with United States Copyright Office is a schedule setting
forth all Copyright Licenses granted to any Grantor.

 

12.  Commercial Tort Claims.  Attached hereto as Schedule 12 is a true and
correct list of commercial tort claims in excess of $100,000 held by any
Grantor, including a brief description thereof.

 

 3

   

 

13.  Deposit Accounts.  Attached hereto as Schedule 13 is a true and correct
list of deposit accounts maintained by each Grantor, including the name and
address of the depositary institution, the type and purpose of the account and
the account number.

 

14.  Securities Accounts and Commodities Accounts.  Attached hereto as Schedule
14 is a true and correct list of securities accounts and commodities accounts
maintained by each Grantor, including the name and address of the intermediary
institution, the type and purpose of account and the account number.

 

15.  Letter-of-Credit Rights.  Attached hereto as Schedule 15 is a true and
correct list of all letters of credit issued in favor of any Grantor, including
the name and address of the issuer (and if applicable, the confirmer) with
respect to such letter of credit.

 

16.  Assignment of Claims Act.  Attached hereto as Schedule 16 is a true and
correct list of all written contracts between each Grantor and the United States
government or any department or agency thereof that have a remaining value of at
least $100,000, setting forth the contract number, name and address of
contracting officer (or other party to whom a notice of assignment under the
Assignment of Claims Act should be sent), contract start date, agency with which
the contract was entered into, and a description of the contract type.

 

17.  Chattel Paper.  Attached hereto as Schedule 17 is a true and complete list,
for each Grantor, of all chattel paper (whether tangible and electronic),
specifying the Grantor and obligor thereunder, the type, the due date and
outstanding principal amount thereof.

 

 4

   

 

 

IN WITNESS WHEREOF, the undersigned has duly executed this certificate on the
date first written above.

 

    COMTECH
TELECOMMUNICATIONS CORP.,         by               Name:      
Title:    [Responsible Officer]

 

 5

   

 

EXHIBIT E

 

[FORM OF] SUPPLEMENTAL PERFECTION CERTIFICATE

 

Reference is made to the Credit Agreement dated as of February 23, 2016 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications Corp. (the “Borrower”), the
lenders from time to time party thereto (the “Lenders”) and Citibank, N.A., as
Administrative Agent for the Lenders (in such capacity, the “Administrative
Agent”).  Capitalized terms used but not defined herein have the meanings
assigned in the Credit Agreement or the Collateral Agreement referred to
therein, as applicable.

 

This Certificate is dated as of [•], 20[•] and is delivered pursuant to Section
5.03(b) of the Credit Agreement (this Certificate and each other Certificate
heretofore delivered pursuant to Section 5.03(b) of the Credit Agreement being
referred to as a “Supplemental Perfection Certificate”), and supplements the
information set forth in the Perfection Certificate delivered on the Effective
Date (as supplemented from time to time by the Supplemental Perfection
Certificates delivered after the Effective Date and prior to the date hereof,
the “Prior Perfection Certificate”).

 

The undersigned, a Financial Officer of the Borrower, hereby certifies to the
Administrative Agent and each other Secured Party as follows:

 

1.  Names.  (a)  Except as set forth in Schedule 1(a) hereto, Schedule 1(a) of
the Prior Perfection Certificate sets forth the exact legal name of each
Grantor, as such name appears in its respective certificate of formation or
organization.

 

(b)  Except as set forth on Schedule 1(b) hereto, Schedule 1(b) of the Prior
Perfection Certificate sets forth (i) each other legal name each Grantor has had
in the past five years, together with the date of the relevant change and (ii)
each other name (including trade names or similar appellations) used by each
Grantor or any of its divisions or other business units in connection with the
conduct of its business or the ownership of its properties at any time during
the past five years.

 

(c)  Except as set forth on Schedule 1(c) hereto or as set forth on Schedule
1(c) of the Prior Perfection Certificate, no Grantor has changed its identity or
corporate structure in any way within the past five years.  Changes in identity
or corporate structure would include mergers, consolidations and acquisitions
(including acquisitions of all or substantially all of the assets of another
person), as well as any change in the form, nature or jurisdiction of
organization.  If any such change has occurred, include in Schedule 1(c) hereto
(to the extent not already included in Schedule 1(c) of the Prior Perfection
Certificate) the information required by Sections 1 and 2 of this certificate as
to each acquiree or constituent party to a merger or consolidation.

 

(d)  Except as set forth on Schedule 1(d) hereto, Schedule 1(d) of the Prior
Perfection Certificate sets forth (i) the Organizational Identification Number,
if any, issued by the jurisdiction of formation of each Grantor that is a
registered organization and (ii) the Federal Taxpayer Identification Number of
each Grantor.

 

   

   

 

2.  Current Locations.  (a)  Except as set forth in Schedule 2(a) hereto, the
jurisdiction of formation or organization of each Grantor that is a registered
organization is set forth in Schedule 2(a) of the Prior Perfection Certificate
opposite its name.

 

(b)  Except as set forth in Schedule 2(b) hereto, the chief executive office of
each Grantor is located at the address set forth on Schedule 2(b) of the Prior
Perfection Certificate opposite its name.

 

(c)  Except as set forth on Schedule 2(c) hereto, set forth on Schedule 2(c) of
the Prior Perfection Certificate opposite the name of each Grantor are all
locations where such Grantor maintains any books or records relating to any
Accounts (with each location at which chattel paper, if any, is kept being
indicated by an “*”).

 

(d)  Except as set forth on Schedule 2(d) hereto, set forth on Schedule 2(d) of
the Prior Perfection Certificate opposite the name of each Grantor are all
locations where such Grantor maintains any Inventory.

 

(e)  Except as set forth on Schedule 2(e) hereto, set forth on Schedule 2(e) of
the Prior Perfection Certificate opposite the name of each Grantor are all the
locations where such Grantor maintains any Equipment or other Collateral not
otherwise identified in Schedules 2(b), (c) or (d) of this Supplemental
Perfection Certificate or the Prior Perfection Certificate.

 

(f)  Except as set forth on Schedule 2(f) hereto, Schedule 2(f) of the Prior
Perfection Certificate sets forth a list opposite the name of each Grantor of
all the places of business of such Grantor (including any real property owned by
such Grantor) not otherwise identified in Schedules 2(b), (c), (d) or (e) of
this Supplemental Perfection Certificate or the Prior Perfection Certificate.

 

(g)  Except as set forth on Schedule 2(g) hereto, Schedule 2(g) of the Prior
Perfection Certificate sets forth a list opposite the name of each Grantor of
the names and addresses of all Persons other than such Grantor that have
possession of any of the Inventory, Equipment or other Collateral of such
Grantor.

 

(h)  Except as set forth on Schedule 2(h) hereto, Schedule 2(h) of the Prior
Perfection Certificate sets forth a list of all real property owned by each
Grantor, the name of the Grantor that owns such real property and the fair
market value of such real property, to the extent an appraisal exists with
respect to such real property or, in the absence of any such appraisal, the book
value of such real property.

 

3.  Unusual Transactions.  All Accounts have been originated by the Grantors and
all Inventory has been either acquired by the Grantors in the ordinary course of
business or manufactured by the Grantors.

 

4.  File Search Reports.  File search reports have been obtained from each
Uniform Commercial Code filing office identified with respect to such Grantor in
Section 2 of this Supplemental Perfection Certificate and the Prior Perfection
Certificate, and such search reports reflect no liens against any of the
Collateral other than those permitted under the Credit Agreement.

 

 2

   

 

5.  UCC Filings.  Financing statements in substantially the form of Schedule 5
of this Supplemental Perfection Certificate and the Prior Perfection Certificate
have been prepared for filing in the proper Uniform Commercial Code filing
office in the jurisdiction in which each Grantor is located and, to the extent
any of the collateral is comprised of fixtures, timber to be cut or as extracted
collateral from the wellhead or minehead, in the proper local jurisdiction, in
each case as set forth with respect to such Grantor in Section 2 of this
Supplemental Perfection Certificate and the Prior Perfection Certificate.

 

6.  Schedule of Filings.  Except as set forth in Schedule 6 hereto, Schedule 6
of the Prior Perfection Certificate sets forth, with respect to the filings
described in Section 5 above, each filing and the filing office in which such
filing is to be made.

 

7.  Stock Ownership and other Equity Interests.  Except as set forth in Schedule
7 hereto, Schedule 7 of the Prior Perfection Certificate sets forth a true and
correct list of (a) all the issued and outstanding stock, partnership interests,
limited liability company membership interests or other Equity Interests of each
Subsidiary and the record and beneficial owners of such stock, partnership
interests, membership interests or other Equity Interests and (b) each equity
investment of the Borrower or any Subsidiary that represents 50% or less of the
Equity Interests of the Person in which such investment was made, in each case
specifying the issuer and certificate number of, and the number and percentage
of ownership represented by, such Equity Interests and if such Equity Interests
are not required to be pledged under any of the Loan Documents, the reason
therefor.

 

8.  Debt Instruments.  Except as set forth in Schedule 8 hereto, Schedule 8 of
the Prior Perfection Certificate sets forth a true and correct list of all
promissory notes and other evidence of Indebtedness held by the Borrower and
each Subsidiary that are required to be delivered to the Administrative Agent
under the Collateral Agreement, including all intercompany Indebtedness, in each
case specifying the creditor and debtor thereunder and the type and outstanding
principal amount thereof.

 

9.  Reserved.

 

10.  Mortgage Filings. Except as set forth on Schedule 10 hereto, Schedule 10 of
the Prior Perfection Certificate sets forth, with respect to each Mortgaged
Property, (a) the exact name of the Person that owns such property as such name
appears in its certificate of incorporation or other organizational document,
(b) if different from the name identified pursuant to clause (a), the exact name
of the current record owner of such property reflected in the records of the
filing office for such property identified pursuant to the following clause and
(c) the filing office in which a Mortgage with respect to such property must be
filed or recorded in order for the Administrative Agent to obtain a perfected
security interest therein.

 

11.  Intellectual Property.  Except as set forth on Schedule 11(A) hereto,
Schedule 11(A) of the Prior Perfection Certificate, in proper form for filing
with the United States Patent and Trademark Office, is a schedule setting forth,
with respect to each Grantor, each Patent (including each Patent application)
owned by such Grantor, and the name of the registered owner, type and
registration or application number thereof.  Except as set forth on Schedule
11(A) hereto, Schedule 11(A) of the Prior Perfection Certificate also sets
forth, in proper form

 

 3

   

 

for filing with United States Patent and Trademark Office, a schedule of all
Patent Licenses granted to any Grantor.  

 

Except as set forth on Schedule 11(B) hereto, Schedule 11(B) of the Prior
Perfection Certificate, in proper form for filing with the United States Patent
and Trademark Office, is a schedule setting forth, with respect to each Grantor,
each Trademark (including each Trademark application) owned by such Grantor, and
the name of the registered owner and the registration or application number
thereof. Except as set forth on Schedule 11(B) hereto, Schedule 11(B) of the
Prior Perfection Certificate also sets forth, in proper form for filing with
United States Patent and Trademark Office, a schedule of all Trademark Licenses
granted to any Grantor.

 

Except as set forth on Schedule 11(C) hereto, Schedule 11(C) of the Prior
Perfection Certificate, in proper form for filing with the United States
Copyright Office, is a schedule setting forth, with respect to each Grantor,
each Copyright (including each Copyright application) owned by such Grantor, and
the name of the registered owner, the title and the registration number (if
already registered) thereof.  Except as set forth on Schedule 11(C) hereto,
Schedule 11(C) of the Prior Perfection Certificate also sets forth, in proper
form for filing with United States Copyright Office, all Copyright Licenses
granted to any Grantor.

 

12.  Commercial Tort Claims.  Except as set forth on Schedule 12 hereto,
Schedule 12 of the Prior Perfection Certificate sets forth a true and correct
list of commercial tort claims in excess of $100,000 held by any Grantor,
including a brief description thereof.

 

13.  Deposit Accounts.  Except as set forth on Schedule 13 hereto, Schedule 13
of the Prior Perfection Certificate is a true and correct list of deposit
accounts maintained by each Grantor, including the name and address of the
depositary institution, the type and purpose of the account and the account
number.

 

14.  Securities Accounts and Commodities Accounts.  Except as set forth on
Schedule 14 hereto, Schedule 14 of the Prior Perfection Certificate is a true
and correct list of securities accounts and commodities accounts maintained by
each Grantor, including the name and address of the intermediary institution,
the type and purpose of the account and the account number.

 

15.  Letter-of-Credit Rights.  Except as set forth on Schedule 15 hereto,
Schedule 15 of the Prior Perfection Certificate is a true and correct list of
all letters of credit issued in favor of any Grantor, including the name and
address of the issuer (and if applicable, the confirmer) with respect to such
letter of credit.

 

16.  Assignment of Claims Act.   Except as set forth in Schedule 16 hereto,
Schedule 16 of the Prior Perfection Certificate sets forth a true and correct
list of all written contracts between each Grantor and the United States
government or any department or agency thereof that have a remaining value of at
least $100,000, setting forth the contract number, name and address of
contracting officer (or other party to whom a notice of assignment under the
Assignment of Claims Act should be sent), contract start date, agency with which
the contract was entered into, and a description of the contract type.

 

17.  Chattel Paper. Except as set forth in Schedule 17 hereto, Schedule 17 of
the Prior Perfection Certificate sets forth a true and complete list, for each
Grantor, of all chattel paper (whether

 

 4

   

 

tangible and electronic), specifying the Grantor and obligor thereunder, the
type, the due date and outstanding principal amount thereof.

 

 5

   

 

IN WITNESS WHEREOF, the undersigned have duly executed this certificate on this
[   ] day of [       ].

 

    COMTECH
TELECOMMUNICATIONS CORP.,         by               Name:      
Title:    [Financial Officer]

 

 6

   

 

EXHIBIT F

 

INTERCOMPANY INDEBTEDNESS SUBORDINATION AGREEMENT dated as of [●], 2016 (this
“Agreement”), among COMTECH TELECOMMUNICATIONS CORP., a Delaware corporation
(the “Borrower”), the other Subordinated Lenders and Subordinated Debtors (each
as defined below) from time to time party hereto and CITIBank, N.A., as
administrative agent under the Credit Agreement referred to below (in such
capacities, the “Administrative Agent”).

 

Reference is made to the Credit Agreement dated as of February 23, 2016 (as
amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among the Borrower, the Lenders and the Issuing Bank from
time to time party thereto and Citibank, N.A., as Administrative
Agent.  Capitalized terms used but not otherwise defined herein shall have the
meanings specified in the Credit Agreement.  The rules of construction specified
in Section 1.03 of the Credit Agreement shall apply to this Agreement, mutatis
mutandis.

 

The Credit Agreement provides that from time to time the Borrower or any
Subsidiary may make loans, advances and other extensions of credit to one or
more of the Loan Parties, provided that any Indebtedness owing by a Loan Party
resulting from such extensions of credit, including principal, premium (if any),
interest (including interest accruing on or after the filing of any petition in
bankruptcy or for reorganization relating to the Borrower or any Subsidiary,
whether or not a claim for post filing interest is allowed or allowable in any
such proceeding), fees, charges, expenses, indemnities, reimbursement
obligations, Guarantees and all other amounts payable thereunder or in respect
thereof (collectively, the “Subordinated Intercompany Obligations”), shall be
subordinated to the Senior Obligations (as defined below) pursuant to this
Agreement.  For purposes of this Agreement, (a) the Borrower and the
Subsidiaries, in their capacities as obligees in respect of any Subordinated
Intercompany Obligations, are referred to herein as the “Subordinated Lenders”,
(b) the Loan Parties, in their capacities as obligors in respect of any
Subordinated Intercompany Obligations, are referred to herein as the
“Subordinated Debtors” and (c) the Lenders, Issuing Bank and any other obligees
in respect of the Senior Obligations are referred to herein as the “Senior
Lenders”.

 

In connection with the foregoing, each Subordinated Lender desires to enter into
this Agreement in order to, among other things, subordinate on the terms set
forth herein its rights, as a Subordinated Lender, to payment of any
Subordinated Intercompany Obligations owed to it prior to such time as (a) all
the Loan Document Obligations (other than contingent obligations as to which no
claim has been made) have been paid in full in cash, (b) the Lenders have no
further commitment to lend under the Credit Agreement, (c) all Letters of Credit
have expired, terminated or been backstopped or cash collateralized, in each
case, in accordance with the terms of the Credit Agreement (including as a
result of obtaining consents of the applicable Issuing Bank as described in
Section 9.05 of the Credit Agreement) and (d) the Issuing Bank has no further
obligations to issue, amend or extend Letters of Credit under the Credit
Agreement (“Payment In Full”).  Each Subordinated Lender will derive substantial
benefits from the extension of credit to the Borrower pursuant to the Credit
Agreement and the provision of other financial accommodations to the Borrower
and the Subsidiaries by the Senior Lenders and is

 

   

 

 

willing to execute and deliver this Intercompany Indebtedness Subordination
Agreement (this “Agreement”) in order to induce the Senior Lenders to extend
such credit and provide such accommodations.  Accordingly, the parties hereto
agree as follows:

 

1.          Subordination.  A. Each Subordinated Lender hereby agrees that all
its right, title and interest in, to and under any Subordinated Intercompany
Obligations of any Subordinated Debtor shall be subordinate, and junior in right
of payment, to the rights of the Senior Lenders in respect of the Obligations of
such Subordinated Debtor (collectively, the “Senior Obligations”) in each case
as and to the extent set forth in this Agreement.

 

B.          The Subordinated Debtors may make interest and principal payments
and other payments in respect of any Subordinated Intercompany Obligations in
the ordinary course, and the Subordinated Lenders may receive, accept and demand
such payments, if at the time of and immediately after giving effect to any such
payment, neither (i) an Event of Default would result therefrom nor (ii) an
Event of Default shall have occurred and be continuing in respect of which the
Administrative Agent shall have notified the Borrower of its election to
exercise remedies hereunder (the foregoing clauses (i) and (ii) being referred
to collectively as an “Enforcement Event”); provided that, each Subordinated
Debtor and each Subordinated Lender agrees (in each case solely with respect to
the Subordinated Intercompany Obligations in respect of which it is the obligor
or obligee, as the case may be), that, notwithstanding any provision to the
contrary in any agreement governing or evidencing Subordinated Intercompany
Obligations, upon the occurrence and during the continuance of an Enforcement
Event, no payment (whether directly, by purchase, redemption or exercise of any
rights of setoff or otherwise and whether mandatory or voluntary) in respect of
the Subordinated Intercompany Obligations, whether of principal, interest or
otherwise, and whether in cash, securities or other property, shall be made by
or on behalf of any Subordinated Debtor or received, accepted or demanded,
directly or indirectly, by or on behalf of any Subordinated Lender at any time
prior to the Payment In Full; provided further, that upon the waiver, remedy or
cure of each such Enforcement Event, so long as no other Enforcement Event shall
have occurred and be continuing, the Subordinated Debtors may make, and the
Subordinated Lender may receive, accept and demand, payments in respect of
Subordinated Intercompany Obligations, including any payment to bring current
any missed payments during the period of such Enforcement Event; provided
further, that notwithstanding the foregoing, any Subsidiaries that are not Loan
Parties shall be permitted to make payments to the Loan Parties on Subordinated
Intercompany Obligations at any time and no Subsidiary that is a CFC shall be
prohibited from making any payment to a Loan Party for the purposes of
repatriating funds to such Loan Party.

 

C.          Except to the extent otherwise permitted under the Credit Agreement,
upon any distribution of the assets of any Subordinated Debtor or upon any
dissolution, winding up, liquidation or reorganization of any Subordinated
Debtor, whether in bankruptcy, insolvency, reorganization, arrangement or
receivership proceedings or otherwise, or upon any assignment for the benefit of
creditors or any other marshalling of the assets and liabilities of any
Subordinated Debtor, then, if an Event of Default has occurred and is
continuing:

 

i.          the Senior Lenders shall first be entitled to receive Payment In
Full (whenever arising) before any Subordinated Lender shall be entitled to
receive any

 

 2 

 

 

payment on account of the Subordinated Intercompany Obligations of such
Subordinated Debtor, whether of principal, interest or otherwise; and

 

ii.          any payment by, or on behalf of, or distribution of the assets of,
such Subordinated Debtor of any kind or character, whether in cash, securities
or other property, to which any Subordinated Lender would be entitled but for
the provisions of this Section 1 shall be paid or delivered by the Person making
such payment or distribution (whether a trustee in bankruptcy, a receiver,
custodian or liquidating trustee or otherwise) directly to the Administrative
Agent, for the benefit of the Senior Lenders (pro rata, in accordance with the
respective amounts of the Senior Obligations then owing to each of the Senior
Lenders), until the Payment In Full has occurred,

 

provided that in the case of each of clause (i) and (ii) above, the foregoing
shall not impair the right of any Subordinated Lender to file a proof of claim
in any such proceeding in accordance with the terms hereof.

 

Each Subordinated Lender agrees (A) upon the occurrence and during the
continuance of an Enforcement Event, not to ask, demand, sue for or take or
receive from any Subordinated Debtor in cash, securities or other property or by
setoff, purchase or redemption (including from or by way of collateral), payment
of all or any part of the Subordinated Intercompany Obligations (other than any
payments of interest and principal permitted by Section 1(B) above) and (B) in
connection with any proceeding involving any Subordinated Debtor under any
bankruptcy, insolvency, reorganization, arrangement, receivership or similar law
(1) the Administrative Agent is irrevocably authorized and empowered (in its own
name or in the name of such Subordinated Lender or otherwise), but shall have no
obligation, to demand, sue for, collect and receive every payment or
distribution referred to in the preceding sentence and give acquittance therefor
and to file claims and proofs of claim, if the Subordinated Lender shall fail to
do so prior to 20 days before the expiration of the time to file such proofs of
claim (provided that such Subordinated Lender shall deliver a copy of all such
proofs of claim to the Administrative Agent), and take such other action (other
than voting the Subordinated Intercompany Obligations but including enforcing
any security interest or other lien securing payment of such Subordinated
Intercompany Obligations) as the Administrative Agent may deem necessary or
advisable for the exercise or enforcement of any of the rights or interest of
the Senior Lenders and (2) such Subordinated Lender shall duly and promptly, to
the extent permitted by applicable law, take such action as the Administrative
Agent may reasonably request to (x) collect amounts in respect of the
Subordinated Intercompany Obligations for the account of the Senior Lenders and
to file appropriate claims or proofs of claim in respect of such Subordinated
Intercompany Obligations, (y) execute and deliver to the Administrative Agent
such irrevocable powers of attorney, assignments or other instruments as the
Administrative Agent may reasonably request in order to enable the
Administrative Agent to enforce any and all claims with respect to, and any
security interests and other liens securing payment of, the Subordinated
Intercompany Obligations and (z) collect and receive any and all payments or
distributions which may be payable or deliverable upon or with respect to the
Subordinated Intercompany Obligations.  A copy of this Agreement may be filed
with any court as evidence of the Senior Lenders’ rights, powers and authority
hereunder.

 

 3 

 

 

D.          In the event that any payment by or on behalf of, or any
distribution of the assets of, any Subordinated Debtor of any kind or character,
whether in cash, securities or other property, and whether directly, by
purchase, redemption, exercise of any right of setoff or otherwise, in respect
of the Subordinated Intercompany Obligations shall be received by or on behalf
of any Subordinated Lender or any Affiliate thereof at a time when such payment
is prohibited by this Agreement, such payment or distribution shall be held by
such Subordinated Lender in trust (segregated from other property of such
Subordinated Lender) for the benefit of, and shall forthwith be paid over to,
the Administrative Agent until all Events of Default have been cured or waived
or until the Payment In Full.

 

E.          Until Payment In Full, the Subordinated Lenders hereby waive all
rights of subrogation with respect to the rights of the Senior Lenders to
receive payments or distributions in cash, securities or other property of or
with respect to the Senior Obligations. Upon Payment In Full, each Subordinated
Lender shall be subrogated, to the extent permitted by law, to the rights of the
Senior Lenders to receive payments or distributions in cash, securities or other
property of or with respect to the Senior Obligations.  For the purpose of such
subrogation, as between and among the Subordinated Debtors and their creditors
(other than the Senior Lenders), on the one hand, and the Subordinated Lenders,
on the other hand, no payment or distribution made to any Senior Lender by
virtue of this Agreement that otherwise would have been made to the Subordinated
Lenders shall be deemed to be a payment by the Subordinated Debtors of an amount
owing on the Senior Obligations.

 

F.          Except as permitted under the Credit Agreement and the other Loan
Documents, each Subordinated Lender agrees that the Subordinated Intercompany
Obligations are intended to be unsecured and not Guaranteed by the Borrower or
any Subsidiary, and each Subordinated Debtor agrees not to give, or permit to be
given, and each Subordinated Lender agrees not to ask for, demand, accept or
receive, any security for the Subordinated Intercompany Obligations or any
Guarantee of the Subordinated Intercompany Obligations from the Borrower or any
Subsidiary.  Notwithstanding the foregoing, all the proceeds of any (i) security
of any nature whatsoever for any Subordinated Intercompany Obligations on any
property or assets, whether now existing or hereafter acquired, of the Borrower
or any Subsidiary, or (ii) any Guarantee, of any nature whatsoever, by the
Borrower or any Subsidiary of any Subordinated Intercompany Obligations shall be
subject to the provisions hereof with respect to payments and other
distributions in respect of the Subordinated Intercompany Obligations.

 

G.          Each Subordinated Lender agrees that, prior to the Payment in Full,
it will not take any action to cause any Subordinated Intercompany Obligations
to become payable prior to their stated maturity or exercise any remedies or
take any action or proceeding to enforce any Subordinated Intercompany
Obligations, in each case, if the payment of such Subordinated Intercompany
Obligations is then prohibited by this Agreement.

 

2.          Waivers and Consents.  A. Each Subordinated Lender waives the right
to compel that the Collateral or any other assets or property of any
Subordinated Debtor, any other guarantor of the Senior Obligations or any other
Person be applied in any particular order to discharge the Senior
Obligations.  Each Subordinated Lender expressly waives the right to require
that the Administrative Agent proceed against the Collateral, any Subordinated
Debtor, any other guarantor of the Senior Obligations or any other Person, or to
pursue any other remedy

 

 4 

 

 

in its power which such Subordinated Lender cannot pursue and which would
lighten such Subordinated Lender’s burden, notwithstanding that the failure of
the Administrative Agent to do so may thereby prejudice such Subordinated
Lender.  Each Subordinated Lender agrees that it shall not be discharged,
exonerated or have its obligations hereunder to the Senior Lenders reduced by
(i) the Administrative Agent’s delay in proceeding against or enforcing any
remedy against the Collateral, any Subordinated Debtor, any other guarantor of
the Senior Obligations or any other Person; (ii) the Administrative Agent
releasing the Collateral, any Subordinated Debtor, any other guarantor of the
Senior Obligations or any other Person from all or any part of the Senior
Obligations (except that, in the case of any release of a Subordinated Debtor
pursuant to, and to the extent permitted by, Section 7.12 of the Collateral
Agreement, each Subordinated Lender’s obligations to the Senior Lenders in
respect of the Subordinated Intercompany Obligations owing by such released
Subordinated Debtor shall be released); or (iii) the discharge of the
Collateral, any Subordinated Debtor, any other guarantor of the Senior
Obligations or any other Person by an operation of law or otherwise, with or
without the intervention or omission of the Administrative Agent (except that,
in the case of any release of a Subordinated Debtor pursuant to, and to the
extent permitted by, Section 7.12 of the Collateral Agreement, each Subordinated
Lender’s obligations to the Senior Lenders in respect of the Subordinated
Intercompany Obligations owing by such released Subordinated Debtor shall be
released).  Any Senior Lender’s vote to accept or reject any plan of
reorganization relating to the Collateral, any Subordinated Debtor, any other
guarantor of the Senior Obligations or any other Person, or any Senior Lender’s
receipt on account of all or part of the Senior Obligations of any cash,
securities or other property distributed in any bankruptcy, reorganization or
insolvency case, shall not (unless Payment In Full has occurred) discharge,
exonerate, or reduce the obligations of any Subordinated Lender hereunder to the
Senior Lenders.

 

B.          Each Subordinated Lender waives all rights and defenses arising out
of an election of remedies by the Administrative Agent, even though that
election of remedies, including any nonjudicial foreclosure with respect to any
property or assets securing the Senior Obligations, has impaired the value of
such Subordinated Lender’s rights of subrogation, reimbursement or contribution
against any Subordinated Debtor, any other guarantor of the Senior Obligations
or any other Person.  Each Subordinated Lender expressly waives any rights or
defenses it may have by reason of protection afforded to any Subordinated
Debtor, any other guarantor of the Senior Obligations or any other Person with
respect to any Senior Obligations pursuant to any anti-deficiency laws or other
laws of similar import which limit or discharge the principal debtor’s
indebtedness upon judicial or nonjudicial foreclosure of any property or assets
securing the Senior Obligations.

 

C.          Each Subordinated Lender agrees that, without the necessity of any
reservation of rights against it, and without notice to or further assent by it,
any demand for payment of any Senior Obligations made by the Administrative
Agent may be rescinded in whole or in part by such Person, and any Senior
Obligations may be continued, and the Senior Obligations or the liability of any
Subordinated Debtor, any other guarantor thereof or any other Person obligated
thereunder, or any Collateral or Guarantee therefor, or any right of setoff with
respect thereto, may, from time to time, in whole or in part, be renewed,
extended, modified, accelerated, compromised, waived, surrendered or released by
the Administrative Agent, in each case without notice to or further assent by
such Subordinated Lender, which will remain bound

 

 5 

 

 

under this Agreement and without impairing, abridging, releasing or affecting
the subordination and other agreements provided for herein.

 

D.          Each Subordinated Lender waives any and all notice of the creation,
renewal, extension or accrual of any Senior Obligations and notice of or proof
of reliance by the Senior Lenders upon this Agreement.  The Senior Obligations,
and any of them, shall be deemed conclusively to have been created, contracted
or incurred, and the consent to create the obligations of any Subordinated
Debtor in respect of the Subordinated Intercompany Obligations shall be deemed
conclusively to have been given, and all dealings between the Subordinated
Debtors and the Senior Lenders shall be deemed conclusively to have been
consummated, in reliance upon this Agreement.  Each Subordinated Lender
acknowledges and agrees that the Senior Lenders have relied upon the
subordination and other agreements provided for herein in consenting to the
Subordinated Intercompany Obligations.  Each Subordinated Lender waives any
protest, demand for payment and notice of default.

 

3.          Transfers.  Except as otherwise not prohibited by the Credit
Agreement, until the Payment In Full, each Subordinated Lender shall not sell,
assign or otherwise transfer or dispose of, in whole or in part, all or any part
of the Subordinated Intercompany Obligations or any interest therein to any
other Person (a “Transferee”) or create, incur or suffer to exist any security
interest, Lien, charge or other encumbrance whatsoever upon all or any part of
the Subordinated Intercompany Obligations (other than any security interests,
Liens, charges or other encumbrances securing the Senior Obligations) or any
interest therein in favor of any Transferee unless such action is made expressly
subject to this Agreement.

 

4.          Senior Obligations Unconditional.  All rights and interests of the
Administrative Agent and the Senior Lenders hereunder, and all agreements and
obligations of the Subordinated Lenders and the Subordinated Debtors hereunder,
shall remain in full force and effect irrespective of:

 

(1)         any lack of validity or enforceability of the Credit Agreement or
any other Loan Document;

 

(2)         any change in the time, manner or place of payment of, or in any
other term of, all or any of the Senior Obligations, or any amendment or waiver
or other modification, whether by course of conduct or otherwise, of, or consent
to departure from, the Credit Agreement or any other Loan Document;

 

(3)         any exchange, release or nonperfection of any Lien in any
Collateral, or any release, amendment, waiver or other modification, whether in
writing or by course of conduct or otherwise, of, or consent to departure from,
any Guarantee of any of the Senior Obligations; or

 

(4)         any other circumstances that might otherwise constitute a defense
available to, or a discharge of, any Subordinated Debtor in respect of the
Senior Obligations, or of any Subordinated Lender or any Subordinated Debtor in
respect of this Agreement (other than Payment In Full).

 

 6 

 

 

5.         Representations and Warranties.  Each Subordinated Lender represents
and warrants to the Administrative Agent, as of the date hereof, for the benefit
of the Senior Lenders that:

 

A.         It has the power and authority and the legal right to execute and
deliver and to perform its obligations under this Agreement.

 

B.         This Agreement has been duly executed and delivered by such
Subordinated Lender and constitutes a legal, valid and binding obligation of
such Subordinated Lender, enforceable against it in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

 

6.         Waiver of Claims.  A. For the purposes of this Agreement and to the
maximum extent permitted by law, each Subordinated Lender waives any claim it
might have against the Administrative Agent or any Senior Lender and each
Related Party of any of the foregoing Persons on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with, or as a result of this
Agreement.  The Administrative Agent and the other Senior Lenders shall be
accountable only for amounts actually received as a result of the exercise of
the powers granted to them herein, and neither they nor their officers,
directors, employees or agents shall be responsible to any Subordinated Lender
for any act or failure to act hereunder, except for their own gross negligence
or wilful misconduct (as determined by a court of competent jurisdiction in a
final and non-appealable decision).

 

B.         Each Subordinated Lender, for itself and on behalf of its successors
and assigns, hereby waives any and all now existing or hereafter arising rights
it may have to require the Senior Lenders to marshall assets for the benefit of
such Subordinated Lender, or to otherwise direct the timing, order or manner of
any sale, collection or other enforcement of the Collateral or enforcement of
any rights or remedies under the Loan Documents.  The Senior Lenders are under
no duty or obligation, and each Subordinated Lender hereby waives any right it
may have to compel the Senior Lenders, to pursue any guarantor or other Person
who may be liable for the Senior Obligations, or to enforce any Lien or security
interest in any Collateral.

 

C.         Each Subordinated Lender hereby waives and releases all rights which
a guarantor or surety with respect to the Senior Obligations could exercise.

 

D.         Each Subordinated Lender hereby waives any duty on the part of the
Senior Lenders to disclose to it any fact known or hereafter known by the Senior
Lenders relating to the operation or financial condition of any Subordinated
Debtor or of any other guarantor of the Senior Obligations, or its
businesses.  Each Subordinated Lender enters into this Agreement based solely
upon its independent knowledge of the Subordinated Debtors’ results of
operations, financial condition and business and such Subordinated Lender
assumes full responsibility for obtaining any further or future information with
respect to each Subordinated Debtor or its results of operations, financial
condition or business.

 

 7 

 

 

7.         Further Assurances.  Each Subordinated Lender and each Subordinated
Debtor, at its own expense and at any time from time to time, upon the written
request of the Administrative Agent will promptly and duly execute and deliver
such further instruments and documents and take such further actions as the
Administrative Agent may reasonably request for the purposes of obtaining or
preserving the full benefits of this Agreement and of the rights and powers
herein granted.

 

8.         Expenses.  The Subordinated Debtors agree to reimburse the
Administrative Agent and the Senior Lenders for their reasonable and documented
out-of-pocket expenses incurred hereunder or in connection herewith to the
extent provided in Section 9.03 of the Credit Agreement; provided that each
reference therein to “the Borrower” shall be deemed to be a reference to “the
Subordinated Debtors”.

 

9.         Provisions Define Relative Rights.  This Agreement is intended solely
for the purpose of defining the relative rights of the Administrative Agent and
the Senior Lenders, on the one hand, and the Subordinated Lenders, on the other
hand, and no other Person shall have any right, benefit or other interest under
this Agreement.

 

10.         Powers Coupled with an Interest.  All powers, authorizations and
agencies contained in this Agreement are coupled with an interest and are
irrevocable until the Payment In Full has occurred.

 

11.         Notices.  All communications and notices hereunder shall (except as
otherwise expressly permitted herein) be in writing and given as provided in
Section 9.01 of the Credit Agreement.  All communications and notices hereunder
to any Subsidiary shall be given to it in care of the Borrower as provided in
Section 9.01 of the Credit Agreement.

 

12.         Counterparts.  This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.  Delivery of an executed counterpart of a signature page of
this Agreement by facsimile or other electronic imaging shall be effective as
delivery of a manually executed counterpart of this Agreement.

 

13.         Severability.  Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

 

14.         Integration.  This Agreement constitutes the entire contract among
the Subordinated Debtors, the Senior Lenders and the Subordinated Lenders
relating to the subject matter hereof and there are no promises or
representations by the Subordinated Debtors, the Senior Lenders or the
Subordinated Lenders hereto regarding the subject matter hereof not reflected
herein.

 

15.         Amendments in Writing; No Waiver; Cumulative Remedies.  A. Neither
this Agreement nor any provision hereof may be waived, amended or modified
except pursuant to an agreement or agreements in writing entered into by the
Administrative Agent, the

 

 8 

 

 

Subordinated Debtors and each affected Subordinated Lender, subject to any
consent required in accordance with Section 9.02 of the Credit Agreement and to
the other terms of Section 9.02 of the Credit Agreement.

 

B.         No failure or delay by the Administrative Agent or the Senior Lenders
in exercising any right or power hereunder or under any other Loan Document
shall operate as a waiver thereof, nor shall any single or partial exercise of
any such right or power, or any abandonment or discontinuance of steps to
enforce such a right or power, preclude any other or further exercise thereof or
the exercise of any other right or power.

 

C.         The rights and remedies of the Administrative Agent and the Senior
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have.

 

16.        Headings.  The headings of the various subdivisions used in this
Agreement are for convenience of reference only, are not part of this Agreement
and shall not affect the construction of, or be taken into consideration in
interpreting, this Agreement.

 

17.        Successors and Assigns; Release of Subordinated Debtors and
Subordinated Lenders.  This Agreement shall be binding upon the successors and
assigns of the Subordinated Debtors and the Subordinated Lenders and shall inure
to the benefit of the Administrative Agent and the Senior Lenders and their
respective successors and assigns; provided that, if (i) a Subordinated Debtor
or Subordinated Lender (to the extent such Subordinated Debtor or Subordinated
Lender also ceases to be a Subsidiary as a result of the following) that is a
Subsidiary Loan Party is released from its obligations under the Loan Documents
pursuant to Section 7.12 of the Collateral Agreement or (ii) any other
Subordinated Lender otherwise ceases to be a Subsidiary upon the consummation of
any transaction permitted by the Credit Agreement, such Subordinated Lender or
Subordinated Debtor shall be automatically released from its obligations
hereunder. In connection with any termination or release pursuant to the
foregoing sentence, the Administrative Agent shall promptly execute and deliver
to any Subordinated Debtor or Subordinated Lender, at such Subordinated Debtor
or Subordinated Lender's expense, all documents that such Subordinated Debtor or
Subordinated Lender shall reasonably request to evidence such termination or
release.  Any execution and delivery of documents pursuant to this Section 17
shall be without warranty by the Administrative Agent, and the Administrative
Agent shall have no liability whatsoever to any other Secured Party as a result
of any such release by it in accordance with (or which the Administrative Agent
in good faith believes to be in accordance with) this Section 17.

 

18.        Additional Subordinated Parties.  Upon execution and delivery after
the date hereof by any Person that has become, or shall become, an obligor or
obligee in respect of any Subordinated Intercompany Obligations of a counterpart
signature hereto, such Person shall automatically become a party hereto as a
“Subordinated Debtor”, a “Subordinated Lender” or both, as the case may be, with
the same force and effect as if originally named as such herein.  The rights and
obligations under this Agreement of each other party hereto shall remain in full
force and effect notwithstanding the addition of any such Person as a party to
this Agreement.

 

 9 

 

 

19.        Governing Law; Jurisdiction; Consent to Service of Process.  A.This
Agreement shall be construed in accordance with and governed by the law of the
State of New York.

 

B.         Each party hereto hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan and of
the United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document to which it is a party, or
for recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State
court or, to the extent permitted by law, in such Federal court.  Each of the
parties hereto agrees that a final judgment in any such action or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by law.  Nothing in this Agreement or
any other Loan Document shall affect any right that the Administrative Agent or
any Senior Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Subordinated Debtor or
Subordinated Lender or any of its properties in the courts of any jurisdiction.

 

C.         Each party hereto hereby irrevocably and unconditionally waives, to
the fullest extent permitted by law, any objection that it may now or hereafter
have to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any other Loan Document in any court referred to
in paragraph (B) of this Section.  Each Subordinated Debtor and each
Subordinated Lender hereby irrevocably waives, to the fullest extent permitted
by law, the defense of an inconvenient forum to the maintenance of such action
or proceeding in any such court.

 

D.         Each party to this Agreement hereby irrevocably consents to service
of process in the manner provided for notices in Section 11.  Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.

 

20.        WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

 

 10 

 

 

[Remainder of this page left intentionally blank]

 

 11 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

  [SUBORDINATED DEBTORS],       by               Name:     Title:

 

 12 

 

  

  citibank, n.a., AS administrative agent       by               Name:    
Title:  Authorized Signatory

 

 13 

 

 

EXHIBIT G-1

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications Corp., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a bank within
the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code and (iv) it is not a controlled foreign corporation related to the Company
as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with a
certificate of its non-U.S. Person status on IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable. By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Company and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Company and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:           Name:           Title:    

Date: __________ __, 20[ ]

 

   

 

 

EXHIBIT G-2

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications, a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to this Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a bank
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a ten percent
shareholder of the Company within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a controlled
foreign corporation related to the Company as described in Section 881(c)(3)(C)
of the Code.

 

The undersigned has furnished the Administrative Agent and the Company with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or IRS Form W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY,
accompanied by an IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, from each
of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Company and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Company and the Administrative
Agent with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]         By:           Name:           Title:    

Date: __________ __, 20[ ]

 

   

 

 

EXHIBIT G-3

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications Corp., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a bank within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a ten percent shareholder of the Company within the meaning of Section
881(c)(3)(B) of the Code, and (iv) it is not a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable.
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

 

[NAME OF PARTICIPANT]         By:           Name:           Title:    

Date: __________ __, 20[ ]

 

   

 

 

EXHIBIT G-4

 

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

 

Reference is hereby made to the Credit Agreement dated as of February 23, 2016
(as amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among Comtech Telecommunications Corp., a Delaware corporation (the
“Company”), certain Subsidiaries of the Company from time to time party thereto,
each Lender from time to time party thereto, and Citibank, N.A., as
Administrative Agent.

 

Pursuant to the provisions of Section 2.16(f) of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Company within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Company as described in Section 881(c)(3)(C) of the Code.

 

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or IRS Form
W-8BEN-E, as applicable, or (ii) an IRS Form W-8IMY, accompanied by an IRS Form
W-8BEN or IRS Form W-8BEN-E, as applicable, from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

 

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]         By:           Name:           Title:    

Date: _________ __, 20[ ]

 

   

